19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44   Exhibit B
                                   Pg 1 of 197




                           EXHIBIT B




                                      1
                       19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                 Pg 2 of 197
Exhibit B


                                                                  Underlying Plaintiff(s)
       Related Parties                Action Type         State   (Last, First)               Case Caption                   Court/Case Number
 State Actions
 1.    The Purdue Frederick           AG              Alabama     The State of Alabama        The State of Alabama v.        Cir. Ct. Montgomery Cnty.
       Company Inc.                                                                           Purdue Pharma L.P., et al.     03-CV-2019-901174
 2.    The Purdue Frederick           AG              Alaska      State of Alaska             State of Alaska v. Purdue      Super. Ct. AK, 3rd Jud.
       Company                                                                                Pharma L.P., et al.            Dist.
                                                                                                                             3AN-17-09966
 3.   The Purdue Frederick            AG              Arizona     State of Arizona, ex rel.   State of Arizona, ex rel.      Super. Ct. Pima Cnty.
      Company Inc. (d/b/a The                                     Mark Brnovich,              Mark Brnovich, Attorney        C20072471
      Purdue Frederick Company);                                  Attorney General            General v. Purdue Pharma
      Richard Sackler;                                                                        L.P., et al.
      Theresa Sackler;
      Kathe Sackler;
      Jonathan Sackler;
      Mortimer D.A. Sackler;
      Beverly Sackler;
      David Sackler;
      Ilene Sackler Lefcourt
 4.   Richard Sackler;                AG              Arizona     State of Arizona, ex rel.   State of Arizona, ex rel.      U.S. Supreme Court
      Theresa Sackler;                                            Mark Brnovich,              Mark Brnovich, Attorney        No. 22O151
      Kathe Sackler;                                              Attorney General            General v. Purdue Pharma
      Jonathan Sackler;                                                                       L.P., et al.
      Mortimer D.A. Sackler;
      Beverly Sackler;
      David Sackler;
      Ilene Sackler Lefcourt;
      The Purdue Frederick
      Company Inc. (d/b/a The
      Purdue Frederick Company);
      Purdue Holdings L.P.;
      PLP Associates Holdings L.P.;
      BR Holdings Associates L.P.;
      Rosebay Medical Company
      L.P.;
      Beacon Company
 5.   The Purdue Frederick            AG              Arkansas    State of Arkansas, ex       State of Arkansas, ex rel.     Cir. Ct. Pulaski Cnty.
      Company Inc.                                                rel. Leslie Rutledge        Leslie Rutledge v. Purdue      60CV-18-2018
                                                                                              Pharma L.P., et al.
                     19-23649-rdd         Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                                Pg 3 of 197


                                                                   Underlying Plaintiff(s)
     Related Parties                 Action Type          State    (Last, First)               Case Caption                    Court/Case Number
6.   Dr. Richard S. Sackler          AG              California    The People of the State     The People of the State of      Los Angeles Cnty. Super.
     The Purdue Frederick                                          of California               California v. Purdue Pharma     Ct.
     Company Inc.                                                                              L.P., et al.                    19STCV19045
7.   MNP Consulting Limited;         AG              Colorado      The State of Colorado       The State of Colorado ex rel.   Dist. Ct. Denver
     Richard Sackler;                                              ex rel. Philip J. Weiser,   Philip J. Weiser, Attorney      2018CV33300
     Mortimer D.A. Sackler;                                        Attorney General            General v. Purdue Pharma
     Jonathan Sackler;                                                                         L.P., et al.
     Kathe Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Russell Gasdia;
     Mark Timney;
     Craig Landau;
     James David Haddox
8.   Richard Sackler;                AG              Connecticut   State of Connecticut        State of Connecticut v.         Hartford State Super. Ct.
     Theresa Sackler;                                                                          Purdue Pharma L.P., et al.      NO. X07 HHD-CV-19-
     Kathe Sackler;                                                                                                            6105325-S
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt;
     Frank Peter Boer;
     Paulo Costa;
     Cecil Pickett;
     Ralph Snyderman;
     Judy Lewent;
     John Stewart;
     Mark Timney
     Purdue Holdings L.P.;
     PLP Associates Holdings L.P.;
     BR Holdings Associates L.P.;
     Rosebay Medical Company,
     L.P.;
     Beacon Company
9.   Richard S. Sackler, M.D.        AG              DC            District of Columbia        District of Columbia v.         Super. Ct. District of
                                                                                               Purdue Pharma L.P., et al.      Columbia
                                                                                                                               2019 CA 003680 B


                                                                      2
                       19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                             Pg 4 of 197


                                                              Underlying Plaintiff(s)
      Related Parties             Action Type         State   (Last, First)              Case Caption                      Court/Case Number
10.   Richard Sackler;            AG              Delaware    State of Delaware, ex      State of Delaware, ex rel.        Super. Ct. of Delaware
      Jonathan Sackler;                                       rel. Kathleen Jennings     Kathleen Jennings v. Richard      C.A. No. N19C-09-062
      Mortimer D.A. Sackler;                                                             Sackler, et al.                   MMJ (CCLD)
      Kathe Sackler;
      Ilene Sackler Lefcourt;
      Theresa Sackler;
      David Sackler
11.   The Purdue Frederick        AG              Delaware    State of Delaware, ex      State of Delaware, ex rel.        Super. Ct. of Delaware
      Company Inc.                                            rel. Kathy Jennings        Kathy Jennings v. Purdue          C.A. No. N18C-01-223
                                                                                         Pharma L.P., et al.               MMJ (CCLD)
12.   The Purdue Frederick        AG              Florida     State of Florida, Office   State of Florida, Office of the   Cir. Ct. Pasco Cnty.
      Company Inc.                                            of the Attorney            Attorney General,                 Case No. 2018-CA-
                                                              General, Department of     Department of Legal Affairs       001438
                                                              Legal Affairs              v. Purdue Pharma L.P., et al.
13.   The Purdue Frederick        AG              Georgia     State of Georgia           State of Georgia v. Purdue        Super. Ct. Gwinnett Cnty.
      Company Inc.                                                                       Pharma L.P., et al.               19-A-00060-4
14.   The Purdue Frederick        AG              Guam        Territory of Guam          Territory of Guam v. Purdue       Super. Ct. Guam, Hagatna
      Company Inc.                                                                       Pharma, L.P., et al.              CV1020-19
15.   The Purdue Frederick        AG              Hawaii      State of Hawaii, ex rel.   State of Hawaii, ex rel. Clare    1st Cir. Ct. of Hawaii
      Company Inc.;                                           Clare E. Connors,          E. Connors, Attorney              09-1-0862-06 JHA
      Richard S. Sackler;                                     Attorney General           General v. Purdue Pharma
      Beverly Sackler;                                                                   L.P., et al.
      David A. Sackler;
      Ilene Sackler Lefcourt;
      Jonathan Sackler;
      Kathe Sackler;
      Mortimer D.A. Sackler;
      Theresa Sackler
16.   Richard Sackler;            AG              Idaho       State of Idaho, Through    State of Idaho, Through           Ada County District Court
      Theresa Sackler;                                        Attorney General           Attorney General Lawrence         CV01-19-10061
      Kathe Sackler;                                          Lawrence G. Wasden         G. Wasden v. Purdue Pharma
      Jonathan Sackler;                                                                  L.P., et al.
      Mortimer D.A. Sackler;
      Beverly Sackler;
      David Sackler;
      Ilene Sackler Lefcourt




                                                                 3
                       19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                Pg 5 of 197


                                                                  Underlying Plaintiff(s)
      Related Parties               Action Type           State   (Last, First)              Case Caption                     Court/Case Number
17.   Richard Sackler;              AG              Illinois      The People of the State    The People of the State of       Cir. Ct. Cook Cnty.
      Mortimer D.A. Sackler;                                      of Illinois                Illinois v. Purdue Pharma        2019-CH-04406
      Kathe Sackler;                                                                         L.P., et al.
      Ilene Sackler Lefcourt;
      Jonathan Sackler;
      Beverly Sackler;
      Theresa Sackler;
      David Sackler
18.   The Purdue Frederick          AG              Indiana       State of Indiana           State of Indiana v. Purdue       Marion Cir. / Super. Ct.,
      Company Inc.                                                                           Pharma L.P., et al.              Civ. Div. 10
                                                                                                                              49D10-1811-PL-045447
19.   Richard Sackler;              AG              Indiana       State of Indiana           State of Indiana v. Richard      Marion Cir. / Super. Ct.,
      Theresa Sackler;                                                                       Sackler, et. al.                 Civ. Div. 13
      Kathe Sackler;                                                                                                          49D13-1905-PL-020498
      Jonathan Sackler;
      Mortimer D.A. Sackler;
      Beverly Sackler;
      David Sackler;
      Ilene Sackler Lefcourt
20.   The Purdue Frederick          AG              Iowa          State of Iowa, Thomas      State of Iowa, Thomas J.         Polk Cnty. Dist. Ct.
      Company Inc.;                                               J. Miller, Attorney        Miller, Attorney General of      EQCE 084514
      The P.F. Laboratories Inc.;                                 General of Iowa            Iowa v. Purdue Pharma L.P.,
      Richard S. Sackler                                                                     et al.
21.   The Purdue Frederick          AG              Kansas        State of Kansas, ex rel.   State of Kansas, ex rel. Derek   Shawnee Cnty. Dist. Ct.
      Company Inc.                                                Derek Schmidt,             Schmidt, Attorney General v.     2019-cv-000369
                                                                  Attorney General           Purdue Pharma L.P., et al.
22.   The Purdue Frederick          AG              Louisiana     State of LA f/k/a          State of LA f/k/a Louisiana      19th Judicial District
      Company Inc.                                                Louisiana Dept. of         Dept. of Health v. Purdue        Court, Parish of East
                                                                  Health                     Pharma L.P.., et al.             Baton Rouge
                                                                                                                              Suit No. 661638
23.   Richard Sackler;              AG              Maine         State of Maine             State of Maine v. Purdue         Kennebec County Superior
      Jonathan Sackler;                                                                      Pharma L.P., et al.              Court
      Mortimer D.A. Sackler;                                                                                                  CV-19-112
      Kathe Sackler




                                                                     4
                       19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                             Pg 6 of 197


                                                                  Underlying Plaintiff(s)
      Related Parties             Action Type         State       (Last, First)             Case Caption                 Court/Case Number
24.   The Purdue Frederick        AG              Maryland        Consumer Protection       Consumer Protection          Consumer Protection
      Company Inc.;                                               Division Office of the    Division Office of the       Division of the Office of
      Avrio Health Limited                                        Attorney General (MD)     Attorney General v. Purdue   the Attorney General
      Partnership (f/k/a Purdue                                                             Pharma L.P., et al.          (Md.) / Office of
      Products L.P.);                                                                                                    Administrative Hearings
      Richard S. Sackler;                                                                                                CPD Case No.: 311366
      Jonathan D. Sackler;                                                                                               OAH Case No. 1923474
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Theresa Sackler;
      David A. Sackler
25.   Richard Sackler;            AG              Massachusetts   Commonwealth of           Commonwealth of              Super. Ct. Suffolk Cnty.
      Theresa Sackler;                                            Massachusetts             Massachusetts v. Purdue      C.A. No. 1884-cv-01808
      Kathe Sackler;                                                                        Pharma L.P., et al.          (BLS2)
      Jonathan Sackler;
      Mortimer D.A. Sackler;
      Beverly Sackler;
      David Sackler;
      Ilene Sackler Lefcourt;
      Peter Boer;
      Paulo Costa;
      Cecil Pickett;
      Ralph Synderman;
      Judith Lewent;
      Craig Landau;
      John Stewart;
      Mark Timney;
      Russell J. Gasdia




                                                                     5
                       19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                                 Pg 7 of 197


                                                                    Underlying Plaintiff(s)
      Related Parties                 Action Type         State     (Last, First)               Case Caption                      Court/Case Number
26.   The Purdue Frederick            AG              Minnesota     State of Minnesota by       State of Minnesota by its         4th Jud. Dist. Ct.,
      Company Inc.;                                                 its Attorney General,       Attorney General, Keith           Hennepin Cnty.
      Richard Sackler;                                              Keith Ellison               Ellison v. Purdue Pharma          Court File No. 27-CV-18-
      Kathe Sackler;                                                                            L.P., et al.                      10788
      Mortimer D.A. Sackler;
      Jonathan Sackler;
      David Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler
27.   The Purdue Frederick            AG              Mississippi   State of Mississippi        State of Mississippi v.           Hinds Cnty.
      Company Inc.                                                                              Purdue Pharma L.P., et al.        25CH1:15-cv-001814
28.   The Purdue Frederick            AG              Missouri      State of Missouri, ex       State of Missouri, ex rel. Eric   Cir. Ct. St. Louis City
      Company Inc.                                                  rel. Eric Schmitt, in his   Schmitt, in his official          1722-CC10626
                                                                    official capacity as        capacity as Missouri
                                                                    Missouri Attorney           Attorney General v. Purdue
                                                                    General                     Pharma L.P.
29.   The Purdue Frederick            AG              Montana       State of Montana            State of Montana v. Purdue        Lewis & Clark Cty.
      Company Inc.                                                                              Pharma L.P., et al.               ADV-2017-949
30.   The Purdue Frederick            AG              Nevada        State of Nevada             State of Nevada v. McKesson       Dist. Ct. Clark County
      Company Inc.;                                                                             Corp, et al.                      A-19-796755-B
      P.F. Laboratories, Inc.;
      Purdue Holdings L.P.;
      PLP Associates Holdings L.P.;
      Rosebay Medical Company
      L.P.;
      Beacon Company;
      Richard S. Sackler;
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      David A. Sackler;
      Beverly Sackler;
      Theresa Sackler
31.   The Purdue Frederick            AG              New           State of New                State of New Hampshire v.         Merrimack Super. Ct.
      Company Inc.                                    Hampshire     Hampshire                   Purdue Pharma L.P., et al.        217-2017-CV-00402



                                                                       6
                       19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                             Pg 8 of 197


                                                               Underlying Plaintiff(s)
      Related Parties             Action Type         State    (Last, First)               Case Caption                    Court/Case Number
32.   Richard S. Sackler;         AG              New          State of New                State of New Hampshire v.       Merrimack Super. Ct.
      Jonathan D. Sackler;                        Hampshire    Hampshire                   Richard S. Sackler, et al.      217-2019-CV-00617
      Mortimer D.A. Sackler;
      Kathe A. Sackler
33.   The Purdue Frederick        AG              New Jersey   Gurbir S. Grewal,           Gurbir S. Grewal, et al. v.     Super. Ct. NJ Chancery.
      Company Inc.                                             Attorney General and        Purdue Pharma L.P., et al.      Div., Essex Cty.
                                                               Paul Rodriguez, Acting                                      ESX-C-245-17
                                                               Director of the New
                                                               Jersey Division of
                                                               Consumer Affairs
34.   Richard S. Sackler;         AG              New Jersey   Gurbir S. Grewal,           Gurbir S. Grewal, et al. v.     Super. Ct. NJ Chancery.
      Jonathan D. Sackler;                                     Attorney General and        Richard S. Sackler, et al.      Div., Essex Cty.
      Ilene Sackler Lefcourt;                                  Paul Rodriguez, Acting                                      ESX-C-115-19
      Kathe Sackler;                                           Director of the New
      Beverly Sackler;                                         Jersey Division of
      Mortimer D.A. Sackler;                                   Consumer Affairs
      Theresa Sackler;
      David A. Sackler
35.   The Purdue Frederick        AG              New Mexico   State of New Mexico,        State of New Mexico, ex rel.,   Santa Fe Dist.
      Company Inc.                                             ex rel., Hector Balderas,   Hector Balderas, Attorney       D-101-CV-201702541
                                                               Attorney General            General v. Purdue Pharma
                                                                                           L.P., et al.
36.   Richard S. Sackler;         AG              New Mexico   State of New Mexico,        State of New Mexico, ex rel.,   Santa Fe Dist.
      Beverly Sackler;                                         ex rel., Hector Balderas,   Hector Balderas, Attorney       D-101-CV-201902399
      David A. Sackler;                                        Attorney General            General v. Richard S.
      Ilene Sackler Lefcourt;                                                              Sackler, et al.
      Jonathan D. Sackler;
      Kathe Sackler;
      Mortimer D.A. Sackler;
      Theresa Sackler




                                                                  7
                      19-23649-rdd         Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                                 Pg 9 of 197


                                                                       Underlying Plaintiff(s)
      Related Parties                 Action Type        State         (Last, First)              Case Caption                     Court/Case Number
37.   The Purdue Frederick            AG              New York         The People of the State    The People of the State of       Sup. Ct. Suffolk Cnty.
      Company Inc;                                                     of New York, by Letitia    New York, by Letitia James,      400016-2018
      The P.F. Laboratories Inc.;                                      James, Attorney            Attorney General of the State
      Purdue Holdings L.P.;                                            General of the State of    of New York v. Purdue
      Rosebay Medical Company                                          New York                   Pharma L.P., et al.
      L.P.;
      The Beacon Company;
      PLP Associates Holdings L.P.;
      Richard S. Sackler;
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler
38.   Purdue Pharma Technologies      AG              North Carolina   State of North Carolina,   State of North Carolina, ex      Super. Ct. Wake Cnty.
      Inc.;                                                            ex rel. Joshua H. Stein,   rel. Joshua H. Stein, Attorney   18-cv-6051
      The Purdue Frederick                                             Attorney General           General v. Purdue Pharma
      Company Inc.                                                                                L.P., et al.
39.   Richard Sackler;                AG              North Carolina   State of North Carolina,   State of North Carolina, ex      Super. Ct. Wake Cnty.
      Mortimer D.A. Sackler;                                           ex rel. Joshua H. Stein,   rel. Joshua H. Stein, Attorney   19-cv-12596
      Jonathan Sackler;                                                Attorney General           General v. Richard Sackler,
      Kathe Sackler;                                                                              et al.
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David Sackler
40.   The Purdue Frederick            AG              North Dakota     State of North Dakota,     State of North Dakota, ex rel.   Dist. Ct. Burleigh Cnty.
      Company Inc.                                                     ex rel. Wayne              Wayne Stenehjem, Attorney        08-2018-CV-01300
                                                                       Stenehjem, Attorney        General v. Purdue Pharma
                                                                       General                    L.P., et al.
41.   The Purdue Frederick            AG              Ohio             State of Ohio, ex rel.     State of Ohio, ex rel. David     C.P. Ross Cnty
      Company Inc.                                                     David Yost, Ohio           Yost, Ohio Attorney General      17CI000261
                                                                       Attorney General           v. Purdue Pharma L.P., et al.




                                                                          8
                       19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                             Pg 10 of 197


                                                                 Underlying Plaintiff(s)
      Related Parties             Action Type         State      (Last, First)              Case Caption                     Court/Case Number
42.   The Purdue Frederick        AG              Oregon         State of Oregon, ex rel.   State of Oregon, ex rel. Ellen   Cir. Ct. Multnomah Cnty.
      Company Inc.                                               Ellen F. Rosenblum,        F. Rosenblum, Attorney           18CV40526
                                                                 Attorney General for       General for the State of
                                                                 the State of Oregon        Oregon v. Purdue Pharma
                                                                                            L.P., et al.
43.   Richard S. Sackler;         AG              Oregon         State of Oregon, ex rel.   State of Oregon, ex rel. Ellen   Cir. Ct. Multnomah Cnty.
      Jonathan D. Sackler;                                       Ellen F. Rosenblum,        F. Rosenblum, Attorney           19CV22185
      Mortimer D.A. Sackler;                                     Attorney General for       General for the State of
      Kathe A. Sackler;                                          the State of Oregon        Oregon v. Purdue Pharma
      Ilene Sackler Lefcourt;                                                               L.P., et al.
      David A. Sackler;
      Beverly Sackler;
      Theresa Sackler
44.   The Purdue Frederick        AG              Pennsylvania   Commonwealth of            Commonwealth of                  Commonwealth Ct. of PA
      Company Inc.                                               Pennsylvania by            Pennsylvania by Attorney         257-md-19
                                                                 Attorney General Josh      General Josh Shapiro v.
                                                                 Shapiro                    Purdue Pharma L.P., et al.
45.   Richard Sackler;            AG              Pennsylvania   Commonwealth of            Commonwealth of                  Commonwealth Ct. of PA
      Theresa Sackler;                                           Pennsylvania by            Pennsylvania by Attorney         508-md-19
      Kathe Sackler;                                             Attorney General Josh      General Josh Shapiro v.
      Jonathan Sackler;                                          Shapiro                    Richard Sackler, et al.
      Mortimer D.A. Sackler;
      Beverly Sackler;
      David Sackler;
      Ilene Sackler Lefcourt
46.   The Purdue Frederick        AG              Puerto Rico    The Commonwealth of        The Commonwealth of              Super. Ct. San Juan
      Company Inc.                                               Puerto Rico                Puerto Rico v. Purdue            SJ2018CV01659
                                                                                            Pharma L.P., et al.
47.   The Purdue Frederick        AG              Rhode Island   State of Rhode Island,     State of Rhode Island, by and    Providence/Bristol County
      Company Inc.;                                              by and through Peter F.    through Peter F. Neronha,        Super. Ct.
      Rhodes Technologies Inc.;                                  Neronha, Attorney          Attorney General v. Purdue       PC-18-4555
      Richard S. Sackler                                         General                    Pharma L.P., et al.




                                                                    9
                       19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                             Pg 11 of 197


                                                                   Underlying Plaintiff(s)
      Related Parties             Action Type         State        (Last, First)              Case Caption                     Court/Case Number
48.   Richard S. Sackler;         AG              Rhode Island     State of Rhode Island,     State of Rhode Island, by and    Providence/Bristol County
      Jonathan D. Sackler;                                         by and through Peter F.    through Peter F. Neronha,        Super. Ct.
      Mortimer D.A. Sackler;                                       Neronha, Attorney          Attorney General v. Richard      PC-19-9399
      Kathe A. Sackler;                                            General                    S. Sackler, et al.
      Ilene Sackler Lefcourt;
      David A. Sackler;
      Beverly Sackler;
      Theresa Sackler
49.   The Purdue Frederick        AG              South Carolina   State of South Carolina,   State of South Carolina, ex      C.P. Richland Cnty.
      Company Inc.                                                 ex rel. Alan Wilson        rel. Alan Wilson Attorney        2017CP4004872
                                                                   Attorney General           General v. Purdue Pharma
                                                                                              L.P., et al.
50.   The Purdue Frederick        AG              South Dakota     State of South Dakota,     State of South Dakota, ex rel.   Cir. Ct. Hughes Cnty.
      Company Inc.                                                 ex rel. Jason              Jason Ravnsborg, South           32CIV18-000065
                                                                   Ravnsborg, South           Dakota Attorney General v.
                                                                   Dakota Attorney            Purdue Pharma L.P., et al.
                                                                   General
51.   The Purdue Frederick        AG              Texas            State of Texas             State of Texas v. Purdue         Harris Cnty. Dist. Ct.
      Company Inc.                                                                            Pharma L.P., et al.              2018-77003
52.   The Purdue Frederick        AG              Utah             Utah Division of           In the Matter of Purdue          Division of Consumer
      Company;                                                     Consumer Protection        Pharma L.P. et al.               Protection of the
      Richard Sackler, M.D.;                                                                                                   Department of Commerce
      Kathe Sackler, M.D.                                                                                                      of the State of Utah
                                                                                                                               DCP Case No. 107102
53.   The Purdue Frederick        AG              Vermont          State of Vermont           State of Vermont v. Purdue       Super. Ct. Chittenden Civ.
      Company Inc.                                                                            Pharma L.P., et al.              Div.
                                                                                                                               757-9-18-CRCV
54.   Richard S. Sackler;         AG              Vermont          State of Vermont           State of Vermont v. Richard      Super. Ct. Chittenden Civ.
      Beverly Sackler;                                                                        S. Sackler, et al.               Div.
      David A. Sackler;                                                                                                        469-5-19-CNCV
      Ilene Sackler Lefcourt;
      Jonathan D. Sackler;
      Kathe Sackler;
      Mortimer D.A. Sackler;
      Theresa Sackler




                                                                     10
                       19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                             Pg 12 of 197


                                                                  Underlying Plaintiff(s)
      Related Parties             Action Type          State      (Last, First)             Case Caption                    Court/Case Number
55.   The Purdue Frederick        AG              Virginia        Commonwealth of           Commonwealth of Virginia,       Cir. Ct. Tazewell Cnty.
      Company Inc.;                                               Virginia, ex rel. Mark    ex rel. Mark R. Herring,        CL18-1076
      Richard Sackler;                                            R. Herring, Attorney      Attorney General v. Purdue
      Jonathan Sackler;                                           General                   Pharma L.P., et al.
      Kathe Sackler;
      Mortimer D.A. Sackler
56.   The Purdue Frederick        AG              Washington      State of Washington       State of Washington v.          Super. Ct. King Cty.
      Company Inc.                                                                          Purdue Pharma L.P., et al.      17-2-25505-0 SEA
57.   Richard Sackler, M.D.       AG              West Virginia   State of West Virginia,   State of West Virginia, ex      Cir. Ct. Boone Cnty.
                                                                  ex rel. Patrick           rel. Patrick Morrisey,          19-C-62
                                                                  Morrisey, Attorney        Attorney General v. Purdue
                                                                  General                   Pharma L.P., et al.
58.   Richard S. Sackler          AG              Wisconsin       State of Wisconsin        State of Wisconsin v. Purdue    Cir. Ct. Dane Cnty.
                                                                                            Pharma L.P., et al.             2019CX000009
59.   The Purdue Frederick        AG              Wyoming         State of Wyoming, ex      State of Wyoming, ex rel.       1st Jud. Ct. Laramie Cnty.
      Company Inc.                                                rel. Bridget Hill,        Bridget Hill, Attorney          190-576
                                                                  Attorney General          General v. Purdue Pharma
                                                                                            L.P., et al.


Tribal (MDL)
60. The Purdue Frederick          Tribal          MDL             The Blackfeet Tribe of    The Blackfeet Tribe of the      N.D. Ohio
     Company Inc.                                                 the Blackfeet Indian      Blackfeet Indian Reservation    1:18-op-45749
                                                                  Reservation               v. AmerisourceBergen Drug       Master Case No. 17-md-
                                                                                            Corp., et al.                   2804
61.   The Purdue Frederick        Tribal          MDL             The Muscogee (Creek)      The Muscogee (Creek)            N.D. Ohio
      Company Inc.                                                Nation                    Nation v. Purdue Pharma         1:18-op-45459
                                                                                            L.P., et al.                    Master Case No. 17-md-
                                                                                                                            2804
Tribal (Non-MDL)
62. The Purdue Frederick          Tribal          Oklahoma        Apache Tribe of           Apache Tribe of Oklahoma        D. Ct. Caddo Cnty.
     Company Inc.                                                 Oklahoma                  v. Purdue Pharma L.P., et al.   CJ-2019-69
63. The Purdue Frederick          Tribal          Oklahoma        Citizen Potawatomi        Citizen Potawatomi Nation v.    D. Ct. Pottawatomie Cnty.
     Company Inc.                                                 Nation                    Purdue Pharma L.P., et al.      CJ-2019-00270
64. The Purdue Frederick          Tribal          Oklahoma        Delaware Nation           Delaware Nation v. Purdue       D. Ct. Caddo Cnty.
     Company Inc.                                                                           Pharma L.P., et al.             CJ-2019-70




                                                                    11
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                             Pg 13 of 197


                                                              Underlying Plaintiff(s)
      Related Parties              Action Type        State   (Last, First)             Case Caption                    Court/Case Number
65.   The Purdue Frederick         Tribal         Oklahoma    Pawnee Nation of          Pawnee Nation of Oklahoma       D. Ct. Pawnee Cnty.
      Company Inc.                                            Oklahoma                  v. Purdue Pharma L.P., et al.   CJ-2019-63

66.   The Purdue Frederick         Tribal         Oklahoma    Sac & Fox Nation          Sac & Fox Nation v. Purdue      D. Ct. Lincoln Cnty.
      Company Inc.                                                                      Pharma L.P., et al.             CJ-2019-104

67.   The Purdue Frederick         Tribal         Oklahoma    Thlopthlocco Tribal       Thlopthlocco Tribal Town v.     D. Ct. Creek (Bristow)
      Company Inc.                                            Town                      Purdue Pharma L.P., et al.      Cnty.
                                                                                                                        CJ-2019-21

Local Government (MDL)
68. The Purdue Frederick           Municipality   MDL         Broward County,           Broward County, Florida v.      N.D. Ohio
     Company Inc.                                             Florida                   Purdue Pharma L.P., et al.      1:18-op-45332
                                                                                                                        Master Case No. 17-md-
                                                                                                                        2804
69.   The Purdue Frederick         Municipality   MDL         Cabell County             Cabell County Commission        N.D. Ohio
      Company Inc.;                                           Commission;               and City of Huntington, West    1:17-op-45053 (Cabell)
      Rhodes Technologies, Inc.;                              City of Huntington,       Virginia v. Purdue Pharma, et   N.D. Ohio
      Richard S. Sackler, M.D.;                               West Virginia             al.                             1:17-op-45054
      Kathe A. Sackler;                                                                                                 (Huntington)
      Jonathan D. Sackler;                                                                                              Master Case No. 17-md-
      Mortimer D.A. Sackler;                                                                                            2804
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler
70.   The Purdue Frederick         Municipality   MDL         City of Chicago           City of Chicago v. Purdue       N.D. Ohio
      Company Inc.                                                                      Pharma L.P., et al.             1:17-op-45169
                                                                                                                        Master Case No. 17-md-
                                                                                                                        2804
71.   The Purdue Frederick         Municipality   MDL         City of Cleveland         City of Cleveland v.            N.D. Ohio
      Company Inc.                                                                      AmerisourceBergen Drug          1:18-op-45132
                                                                                        Corp., et al.                   Master Case No. 17-md-
                                                                                                                        2804




                                                                12
                      19-23649-rdd     Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                              Pg 14 of 197


                                                               Underlying Plaintiff(s)
      Related Parties              Action Type       State     (Last, First)             Case Caption                    Court/Case Number
72.   The Purdue Frederick         Municipality   MDL          The County of             The County of Cuyahoga,         N.D. Ohio
      Company Inc.                                             Cuyahoga, Ohio;           Ohio, and State of Ohio ex      1:18-op-45332
                                                               State of Ohio ex rel.,    rel., Prosecuting Attorney of   Master Case No. 17-md-
                                                               Prosecuting Attorney of   Cuyahoga County, Michael        2804
                                                               Cuyahoga County,          C. O’Malley v. Purdue
                                                               Michael C. O’Malley       Pharma L.P., et al.
73.   The Purdue Frederick         Municipality   MDL          County of Monroe          County of Monroe v. Purdue      N.D. Ohio
      Company Inc.                                                                       Pharma L.P., et al.             1:18-op-45158
                                                                                                                         Master Case No. 17-md-
                                                                                                                         2804
74.   The Purdue Frederick         Municipality   MDL          County of Summit,         County of Summit, Ohio, et      N.D. Ohio
      Company Inc.                                             Ohio;                     al. v. Purdue Pharma L.P., et   1:18-op-45090
                                                               Summit County Public      al.                             Master Case No. 17-md-
                                                               Health;                                                   2804
                                                               The City of Akron;
                                                               State of Ohio ex rel.,
                                                               Prosecuting Attorney
                                                               for Summit County,
                                                               Sherri Bevan Walsh
                                                               and the Director of Law
                                                               for the City of Akron,
                                                               Eve Belfance
Local Government (Federal Court Pending Transfer to MDL)
75. The Purdue Frederick           Municipality     Alabama    Alexander City,           Alexander City, Alabama v.      M.D. Ala.
     Company Inc.                                              Alabama                   Purdue Pharma L.P., et al.      3:19-cv-00630
76. The Purdue Frederick           Municipality     Alabama    City of Oxford,           City of Oxford, Alabama v.      N.D. Ala.
     Company Inc.                                              Alabama                   Purdue Pharma L.P., et al.      1:19-cv-01401
77. The Purdue Frederick           Municipality     Alabama    Russell County,           Russell County, Alabama v.      M.D. Ala.
     Company Inc.                                              Alabama                   Purdue Pharma L.P., et al.      3:19-cv-00646




                                                                 13
                      19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                           Pg 15 of 197


                                                             Underlying Plaintiff(s)
      Related Parties            Action Type         State   (Last, First)             Case Caption                  Court/Case Number
78.   The Purdue Frederick       Municipality   California   City of Costa Mesa and    City of Costa Mesa and the    N.D. Cal.
      Company, Inc.;                                         the People of the State   People of the State of        4:19-cv-02320
      Richard Sackler;                                       of California by and      California by and through
      Trust for the Benefit of                               through Costa Mesa        Costa Mesa City Attorney
      Members of the Raymond                                 City Attorney Kimberly    Kimberly Hall Barlow.
      Sackler Family;                                        Hall Barlow               Purdue Pharma L.P.
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler
79.   The Purdue Frederick       Municipality   California   City of Fullerton and     City of Fullerton and the     N.D. Cal.
      Company, Inc.;                                         the People of the State   People of the State of        3:19-cv-02321
      Richard Sackler;                                       of California by and      California by and through
      Trust for the Benefit of                               through Fullerton City    Fullerton City Attorney
      Members of the Raymond                                 Attorney Richard D.       Richard D. Jones v. Purdue
      Sackler Family;                                        Jones                     Pharma L.P.
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler




                                                               14
                      19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                           Pg 16 of 197


                                                             Underlying Plaintiff(s)
      Related Parties            Action Type         State   (Last, First)             Case Caption                    Court/Case Number
80.   The Purdue Frederick       Municipality   California   City of Irvine and the    City of Irvine and the People   N.D. Cal.
      Company, Inc.;                                         People of the State of    of the State of California by   3:19-cv-02323
      Richard Sackler;                                       California by and         and through Irvine City
      Trust for the Benefit of                               through Irvine City       Attorney Jeffrey Melching v.
      Members of the Raymond                                 Attorney Jeffrey          Purdue Pharma L.P.
      Sackler Family;                                        Melching
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler
81.   The Purdue Frederick       Municipality   California   City of San Clemente      City of San Clemente and the    N.D. Cal.
      Company, Inc.;                                         and the People of the     People of the State of          4:19-cv-02326
      Richard Sackler;                                       State of California by    California, by and through
      Trust for the Benefit of                               and through San           San Clemente City Attorney
      Members of the Raymond                                 Clemente City Attorney    Scott C. Smith v. Purdue
      Sackler Family;                                        Scott C. Smith            Pharma L.P.
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler




                                                               15
                      19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                           Pg 17 of 197


                                                             Underlying Plaintiff(s)
      Related Parties            Action Type         State   (Last, First)             Case Caption                  Court/Case Number
82.   The Purdue Frederick       Municipality   California   City of Santa Ana and     City of Santa Ana and the     N.D. Cal.
      Company, Inc.;                                         the People of the State   People of the State of        3:19-cv-02324
      Richard Sackler;                                       of California, by and     California, by and through
      Trust for the Benefit of                               through Santa Ana City    Santa Ana City Attorney
      Members of the Raymond                                 Attorney Sonia R.         Sonia R. Carvalho v. Purdue
      Sackler Family;                                        Carvalho                  Pharma L.P.
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler
83.   The Purdue Frederick       Municipality   California   City of Westminster       City of Westminster and the   N.D. Cal.
      Company, Inc.;                                         and the People of the     People of the State of        3:19-cv-02325
      Richard Sackler;                                       State of California by    California by and through
      Trust for the Benefit of                               and through               Westminster City Attorney
      Members of the Raymond                                 Westminster City          Richard D. Jones v. Purdue
      Sackler Family;                                        Attorney Richard D.       Pharma L.P.
      Jonathan D. Sackler;                                   Jones
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler




                                                               16
                      19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                Pg 18 of 197


                                                                  Underlying Plaintiff(s)
      Related Parties                Action Type          State   (Last, First)              Case Caption                      Court/Case Number
84.   The Purdue Frederick           Municipality    California   County of Alameda and      County of Alameda and the         N.D. Cal.
      Company, Inc.;                                              the People of the State    People of the State of            3:19-cv-02307
      Richard Sackler;                                            of California by and       California by and through
      Trust for the Benefit of                                    through County             County Counsel Donna
      Members of the Raymond                                      Counsel Donna Ziegler      Ziegler v. Purdue Pharma
      Sackler Family;                                                                        L.P.
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler
85.   The Purdue Frederick           Municipality    Florida      City of Ocala, Florida     City of Ocala, Florida v.         M.D. Fla.
      Company Inc.                                                                           Purdue Pharma L.P., et al.        5:19-cv-00440
86.   The Purdue Frederick           Municipality    Hawaii       County of Kaua'i, a        County of Kaua'i, a political     D. Haw.
      Company Inc.;                  /Class Action                political subdivision of   subdivision of the State of       1:19-cv-00377
      The P.F. Laboratories, Inc.;                                the State of Hawaii, for   Hawaii, for themselves
      Rhodes Technologies Inc.;                                   themselves                 individually, and on behalf of
      Rhodes Pharmaceuticals Inc.;                                individually, and on       all similarly situated persons,
      Raymond Sackler Family;                                     behalf of all similarly    and on behalf of the general
      Mortimer Sackler Family;                                    situated persons, and on   public, as a class v. CVS
      Richard S. Sackler;                                         behalf of the general      Health Corporation, et al.
      Mortimer D.A. Sackler;                                      public, as a class
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler;
      Stuart D. Baker;
      Trust for the Benefit of
      Members of the Raymond
      Sackler Family
87.   The Purdue Frederick           Municipality    Maine        City of Rockland, State    City of Rockland, State of        D. Me.
      Company inc.                                                of Maine                   Maine v. Purdue Pharma            2:19-cv-00373
                                                                                             L.P., et al.




                                                                    17
                      19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                Pg 19 of 197


                                                                  Underlying Plaintiff(s)
      Related Parties                 Action Type        State    (Last, First)              Case Caption                     Court/Case Number
88.   The Purdue Frederick            Municipality   Maine        Knox County, State of      Knox County, State of            D. Me.
      Company Inc.                                                Maine                      Maine, individually, and on      2:19-cv-00371
                                                                                             behalf of all others similarly
                                                                                             situated v. Purdue Pharma
                                                                                             L.P., et al.
89.   The Purdue Frederick            Municipality   Maryland     Howard County              Howard County, Maryland v.       D. Md.
      Company Inc.                                                                           Purdue Pharma L.P., et al.       1:19-cv-02116
90.   The Purdue Frederick            Municipality   Michigan     Charter Township of        Charter Township of              E.D. Mich.
      Company Inc.                                                Harrison                   Harrison v. The Pain Center      2:19-cv-11681
                                                                                             USA, PLLC, et al.
91.   The Purdue Frederick            Municipality   Michigan     City of Sterling Heights   City of Sterling Heights v.      E.D. Mich.
      Company Inc.                                                                           The Pain Center USA, PLLC,       2:19-cv-11685
                                                                                             et al.
92.   The Purdue Frederick            Municipality   Michigan     City of Warren             City of Warren v. The Pain       E.D. Mich.
      Company Inc.                                                                           Center USA, PLLC, et al.         2:19-cv-11687
93.   The Purdue Frederick            Municipality   Missouri     St. Francois County        St. Francois County v.           E.D. Mo.
      Company Inc.;                                                                          Dannie E. Williams, M.D., et     4:19-cv-01722
      Richard S. Sackler, M.D.                                                               al.
94.   The Purdue Frederick            Municipality   Nevada       Clark County               Clark County v. Purdue           D. Nev.
      Company Inc.;                                                                          Pharma L.P., et al.              2:19-cv-01616
      Aida B. Maxsam
95.   The Purdue Frederick            Municipality   New Jersey   County of Burlington,      County of Burlington, NJ v.      D.N.J.
      Company Inc.;                                               NJ                         Purdue Pharma L.P., et al.       1:19-cv-13684
      The P.F. Laboratories, Inc.;
      Rhodes Pharmaceuticals, Inc.;
      Richard S. Sackler;
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler; Stuart D.
      Baker;
      Trust for the Benefit of
      Members of the Raymond
      Sackler Family



                                                                    18
                       19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                                 Pg 20 of 197


                                                                   Underlying Plaintiff(s)
      Related Parties                  Action Type       State     (Last, First)             Case Caption                  Court/Case Number
96.   The Purdue Frederick             Municipality   New Jersey   Township of Brick         Township of Brick v. Purdue   D. N.J.
      Company                                                                                Pharma Inc., et al.           3:19-cv-17998
97.   The Purdue Frederick             Municipality   New York     City of Amsterdam         City of Amsterdam v. Purdue   N.D.N.Y.
      Company Inc.;                                                                          Pharma L.P.                   1:19-cv-00896
      The P.F. Laboratories, Inc.;
      Rhodes Pharmaceuticals Inc.;
      Raymond Sackler Family;
      Mortimer Sackler Family;
      Richard S. Sackler;
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler;
      Stuart D. Baker; Trust for the
      Benefit of Members of the
      Raymond Sackler Family
98.   The Purdue Frederick             Municipality   New York     City of Auburn            City of Auburn v. Purdue      E.D.N.Y.
      Company Inc.;                                                                          Pharma L.P., et al.           2:18-cv-03800
      The P.F. Laboratories, Inc.;
      Rhodes Pharmaceuticals Inc.;
      Rhodes Technologies Inc.;
      Raymond Sackler Family;
      Mortimer Sackler Family;
      Richard S. Sackler;
      Jonathan D. Sackler;
      Mortimer D.A. Sackler;
      Kathe A. Sackler;
      Ilene Sackler Lefcourt;
      Beverly Sackler;
      Theresa Sackler;
      David A. Sackler;
      Stuart D. Baker;
      Trust for the Benefit of
      Members of the Raymond
      Sackler Family


                                                                     19
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                              Pg 21 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                       Court/Case Number
99. The Purdue Frederick            Municipality   New York    City of Ogdensburg        The City of Ogdensburg v.          N.D.N.Y
     Company Inc.;                                                                       Purdue Pharma L.P., et al.         8:19-cv-00782
     The P.F. Laboratories, Inc.;
     Rhodes Pharmaceuticals Inc.;
     Raymond Sackler Family;
     Mortimer Sackler Family;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
100. The Purdue Frederick           Municipality   New York    City of Poughkeepsie      The City of Poughkeepsie,          S.D.N.Y.
     Company Inc.;                  / Class                                              individually, and on behalf of     7:19-cv-06800
     The P.F. Laboratories, Inc.;   Action                                               all others similarly situated v.
     Rhodes Pharmaceuticals Inc.;                                                        Purdue Pharma L.P.
     Raymond Sackler Family;
     Mortimer Sackler Family;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family




                                                                 20
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 22 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                    Court/Case Number
101. The Purdue Frederick           Municipality   New York    City of Rochester         City of Rochester v. Purdue     W.D.N.Y.
     Company Inc.;                                                                       Pharma L.P., et al.             6:19-cv-06490
     The P.F. Laboratories, Inc.;
     Rhodes Pharmaceuticals Inc.;
     Rhodes Technologies Inc.;
     Raymond Sackler Family;
     Mortimer Sackler Family;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
102. The Purdue Frederick           Municipality   New York    City of Saratoga          The City of Saratoga Springs    N.D.N.Y.
     Company Inc.;                                             Springs                   v. Purdue Pharma L.P., et al.   1:19-cv-00789
     The P.F. Laboratories, Inc.;
     Rhodes Pharmaceuticals Inc.;
     Raymond Sackler Family;
     Mortimer Sackler Family;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family



                                                                 21
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                          Pg 23 of 197


                                                           Underlying Plaintiff(s)
     Related Parties            Action Type        State   (Last, First)             Case Caption                  Court/Case Number
103. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               E.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Atoka        6:19-cv-00279
                                                           Atoka County              County v. Purdue Pharma
                                                                                     L.P., et al.
104. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               W.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Caddo        5:19-cv-00710
                                                           Caddo County              County v. Purdue Pharma
                                                                                     L.P., et al.
105. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               W.D. Okla.
     Company                                               Commissioners of          Commissioners of Cimarron     5:19-cv-00776
                                                           Cimarron County           County v. Purdue Pharma
                                                                                     L.P., et al.
106. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               W.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Grady        5:19-cv-00703
                                                           Grady County              County v. Purdue Pharma
                                                                                     L.P., et al.
107. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               E.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Haskell      6:19-cv-00280
                                                           Haskell County            County v. Purdue Pharma
                                                                                     L.P., et al.
108. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               W.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Jefferson    5:19-cv-00721
                                                           Jefferson County          County v. Purdue Pharma
                                                                                     L.P., et al.
109. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               E.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Latimer      6:19-cv-00282
                                                           Latimer County            County v. Purdue Pharma
                                                                                     L.P., et al.
110. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County               E.D. Okla.
     Company Inc.                                          Commissioners of          Commissioners of Okfuskee     6:19-cv-00300
                                                           Okfuskee County           County v. Purdue Pharma
                                                                                     L.P., et al.
111. The Purdue Frederick       Municipality   Oklahoma    City of Anadarko          City of Anadarko v. Purdue    W.D. Okla.
     Company Inc.                                                                    Pharma L.P., et al.           5:19-cv-00815
112. The Purdue Frederick       Municipality   Oklahoma    City of Bethany           City of Bethany v. Purdue     W.D. Okla.
     Company Inc.                                                                    Pharma L.P., et al.           5:19-cv-00804
113. The Purdue Frederick       Municipality   Oklahoma    City of Fort Cobb         City of Fort Cobb v. Purdue   W.D. Okla.
     Company                                                                         Pharma L.P., et al.           5:19-cv-00816

                                                             22
                      19-23649-rdd      Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 24 of 197


                                                                  Underlying Plaintiff(s)
       Related Parties              Action Type        State      (Last, First)             Case Caption                      Court/Case Number
114.   The Purdue Frederick         Municipality   Oklahoma       City of Jenks             City of Jenks v. Purdue           N.D. Okla.
       Company Inc.                                                                         Pharma L.P., et al.               4:19-cv-00380
115.   The Purdue Fredick Company   Municipality   Oklahoma       City of Seminole          City of Seminole v. Purdue        E.D. Okla.
       Inc.                                                                                 Pharma L.P., et al.               6:19-cv-00291
116.   The Purdue Frederick         Municipality   Oklahoma       City of Shawnee           City of Shawnee v. Purdue         W.D. Okla.
       Company Inc.                                                                         Pharma L.P., et al.               5:19-cv-00711
117.   The Purdue Frederick         Municipality   Pennsylvania   City of Allentown,        City of Allentown,                E.D. Pa.
       Company Inc.                                               Pennsylvania              Pennsylvania v.                   5:19-cv-03884
                                                                                            AmerisourceBergen Drug
                                                                                            Corp., et al.
118. The Purdue Frederick           Hospital       Tennessee      Takoma Regional           Takoma Regional Hospital,         E.D. Tenn.
     Company;                                                     Hospital, Inc. f/k/a      Inc. f/k/a/ Takoma Hospital,      2:19-cv-00157
     Richard Sackler;                                             Takoma Hospital, Inc.;    Inc., et al., v. Purdue Pharma,
     Beverly Sackler;                                             Amisub (SFH), Inc.;       L.P., et al.
     David Sackler;                                               Baptist Womens Health
     Ilene Sackler Lefcourt;                                      Center, LLC;
     Jonathan Sackler;                                            Campbell
     Kathe Sackler;                                               County Hma, LLC;
     Mortimer D.A. Sackler;                                       Clarksville Health
     Theresa Sackler;                                             System, G.P.;
     John Stewart;                                                Cleveland Tennessee
     Mark Timney;                                                 Hospital Company,
     Craig Landau;                                                LLC;
     Russell Gasdia;                                              Cocke County Hma,
     Andrew T. Stokes                                             LLC;
                                                                  Dickenson Community
                                                                  Hospital;
                                                                  Hawkins County
                                                                  Memorial Hospital f/k/a
                                                                  Hawkins County
                                                                  Memorial Hospital;
                                                                  Jefferson County HMA,
                                                                  LLC;
                                                                  Johnston Memorial
                                                                  Hospital, Inc.;
                                                                  Lebanon HMA, LLC
                                                                  f/k/a Lebanon HMA,
                                                                  Inc.;


                                                                    23
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                            Pg 25 of 197


                                                             Underlying Plaintiff(s)
     Related Parties              Action Type        State   (Last, First)             Case Caption                  Court/Case Number
                                                             Lexington Hospital
                                                             Corporation;
                                                             Metro Knoxville HMA,
                                                             LLC;
                                                             Mountain States Health
                                                             Alliance f/k/a Johnson
                                                             City Medical Center
                                                             Hospital, Inc.;
                                                             Northeast Tennessee
                                                             Community Health
                                                             Centers, Inc.;
                                                             Norton Community
                                                             Hospital, Saint Francis
                                                             Hospital — Bartlett,
                                                             Inc. f/k/a Tenet Health
                                                             System Bartlett, Inc.;
                                                             Shelbyville Hospital
                                                             Company, LLC f/k/a
                                                             Shelbyville Hospital
                                                             Corporation;
                                                             Smyth County
                                                             Community Hospital;
                                                             Tullahoma HMA, LLC
                                                             f/k/a Tullahoma HMA,
                                                             Inc.;
                                                             Wellmont Health
                                                             System F/K/A
                                                             Brmc/Hvhmc, Inc.
119. The Purdue Frederick         Municipality   Texas       County of Duval           County of Duval v. Purdue     S.D. Tex.
     Company Inc.                                                                      Pharma L.P., et al.           4:19-cv-02504
120. The Purdue Frederick         Municipality   Texas       County of Jim Hogg        County of Jim Hogg v.         S.D. Tex.
     Company Inc.                                                                      Purdue Pharma L.P., et al.    4:19-cv-02816
121. The Purdue Frederick         Municipality   Texas       County of Kleberg         County of Kleberg v. Purdue   S.D. Tex.
     Company Inc.                                                                      Pharma L.P., et al.           4:19-cv-02815
122. The Purdue Frederick         Municipality   Texas       County of Williamson      County of Williamson v.       S.D. Tex.
     Company Inc.                                                                      Purdue Pharma L.P., et al.    4:19-cv-03299
123. The Purdue Frederick         Municipality   Texas       Ellis County              Ellis County v. Purdue        S.D Tex.
     Company Inc.                                                                      Pharma L.P., et al.           4:19-cv-02256


                                                               24
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 26 of 197


                                                             Underlying Plaintiff(s)
       Related Parties            Action Type        State   (Last, First)             Case Caption                    Court/Case Number
124.   The Purdue Frederick       Municipality   Texas       Rockwall County           Rockwall County v. Purdue       S.D. Tex.
       Company Inc.                                                                    Pharma L.P., et al.             4:19-cv-02181
125.   The Purdue Frederick       Municipality   Utah        Salt Lake County          Salt Lake County v. Purdue      D. Utah
       Company Inc.                                                                    Pharma L.P., et al.             2:19-cv-00626
126.   The Purdue Frederick       Municipality   Virginia    Charlotte County          Charlotte County, Virginia v.   W.D. Va.
       Company Inc.                                                                    Purdue Pharma L.P., et al.      4:19-cv-00029
127.   The Purdue Frederick       Municipality   Virginia    City of Emporia           City of Emporia, Virginia v.    E.D. Va.
       Company Inc.                                                                    Purdue Pharma L.P., et al.      3:19-cv-00513
128.   The Purdue Frederick       Municipality   Virginia    City of Fredericksburg    City of Fredericksburg,         E.D. Va.
       Company Inc.                                                                    Virginia v. Purdue Pharma       3:19-cv-00457
                                                                                       L.P., et al.
129. The Purdue Frederick         Municipality   Virginia    City of Portsmouth        City of Portsmouth v.           E.D. Va.
     Company Inc.;                                                                     McKesson Corporation, et al.    2:19-cv-00331
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
130. The Purdue Frederick         Municipality   Virginia    City of Radford           City of Radford v. Purdue       W.D. Va.
     Company Inc.                                                                      Pharma L.P., et al.             7:19-cv-00525




                                                               25
                       19-23649-rdd      Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                               Pg 27 of 197


                                                                 Underlying Plaintiff(s)
       Related Parties               Action Type         State   (Last, First)             Case Caption                    Court/Case Number
131.   The Purdue Frederick          Municipality   Virginia     City of Waynesboro,       The City of Waynesboro,         W.D. Va.
       Company Inc.;                                             Virginia                  Virginia v. Purdue Pharma       5:19-cv-00058
       Richard Sackler;                                                                    L.P., et al.
       Beverly Sackler;
       David Sackler;
       Ilene Sackler Lefcourt;
       Jonathan Sackler;
       Kathe Sackler;
       Mortimer D.A. Sackler;
       Theresa Sackler;
       John Stewart;
       Mark Timney;
       Craig Landau;
       Russell Gasdia;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.
132.   The Purdue Frederick          Municipality   Virginia     Culpeper County           Culpeper County, Virginia v.    W.D. Va.
       Company Inc.                                                                        Purdue Pharma L.P., et al.      3:19-cv-00037
133.   The Purdue Frederick          Municipality   Virginia     Cumberland County         Cumberland County,              W.D. Va.
       Company Inc.;                                                                       Virginia v. Purdue Pharma       6:19-cv-00054
       Richard Sackler;                                                                    L.P., et al.
       Beverly Sackler;
       David Sackler;
       Ilene Sackler Lefcourt;
       Jonathan Sackler;
       Kathe Sackler;
       Mortimer D.A. Sackler;
       Theresa Sackler;
       John Stewart;
       Mark Timney;
       Craig Landau;
       Russell Gasdia;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.
134.   The Purdue Frederick          Municipality   Virginia     Greensville County        Greensville County, Virginia    E.D. Va.
       Company Inc.                                                                        v. Purdue Pharma L.P., et al.   3:19-cv-00459
135.   The Purdue Frederick          Municipality   Virginia     Loudoun County            Loudoun County, Virginia v.     E.D. Va.
       Company Inc.                                                                        Purdue Pharma L.P., et al.      1:19-cv-00778


                                                                   26
                     19-23649-rdd      Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                             Pg 28 of 197


                                                               Underlying Plaintiff(s)
     Related Parties               Action Type         State   (Last, First)             Case Caption                     Court/Case Number
136. The Purdue Frederick          Municipality   Virginia     Patrick County            Patrick County, Virgina v.       W.D. Va.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.       4:19-cv-00032
     Richard Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt;
     Jonathan Sackler;
     Kathe Sackler;
     Mortimer D.A. Sackler;
     Theresa Sackler;
     John Stewart;
     Mark Timney;
     Craig Landau;
     Russell Gasdia;
     Rhodes Pharmaceuticals Inc.
137. The Purdue Frederick          Municipality   Virginia     Prince George County      Prince George County,            E.D. Va.
     Company Inc.                                                                        Virginia v. Purdue Pharma        3:19-cv-00458
                                                                                         L.P., et al.
138. The Purdue Frederick          Municipality   Virginia     Shenandoah County         Shenandoah County, Virginia      W.D. Va.
     Company Inc.;                                                                       v. Purdue Pharma, L.P., et al.   5:19-cv-00056
     Richard Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt;
     Jonathan Sackler;
     Kathe Sackler;
     Mortimer D.A. Sackler;
     Theresa Sackler;
     John Stewart;
     Mark Timney;
     Craig Landau;
     Russell Gasdia;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.
139. The Purdue Frederick          Municipality   Virginia     Wise County Board of      Wise County Board of             W.D. Va.
     Company Inc.                                              Supervisors               Supervisors v.                   2:19-cv-00039
                                                                                         AmerisourceBergen Drug
                                                                                         Corporation, et al.


                                                                 27
                     19-23649-rdd        Doc 74-2       Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                 Pg 29 of 197


                                                                      Underlying Plaintiff(s)
     Related Parties                  Action Type         State       (Last, First)             Case Caption                 Court/Case Number
Tribal (Federal Court Pending Transfer to MDL)
140. The Purdue Frederick             Tribal         Oklahoma         The Osage Nation          The Osage Nation v. Purdue   N.D. Okla.
     Company Inc.                                                                               Pharma L.P., et al.          4:19-cv-00485
Hospital, Individual & Third Party Payor (Federal Court Pending Transfer to MDL)
141. The Purdue Frederick             Hospital       Florida          West Volusia Hospital     West Volusia Hospital        M.D. Fla.
     Company Inc.                                                     Authority                 Authority v. Purdue Pharma   6:19-cv-01765
                                                                                                L.P., et al.
142. Richard Sackler;                Individual      Massachusetts    Hickey, Thomas            Thomas Hickey v. Purdue      D. Mass.
     Theresa Sackler;                                                                           Pharma L.P., et al.          1:19-cv-11806
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
143. The Purdue Frederick            Third Party     Pennsylvania     I-Kare Treatment          I-Kare Treatment Center,     E.D. Pa.
     Company Inc.;                   Payor                            Center, LLC               LLC v. Purdue Pharma L.P.,   2:19-cv-03899
     Rhodes Technologies Inc.;                                                                  et al.
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker




                                                                         28
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 30 of 197


                                                                   Underlying Plaintiff(s)
     Related Parties                Action Type        State       (Last, First)             Case Caption                     Court/Case Number
144. The Purdue Frederick           Neonatal       West Virginia   Tilley, Mary              Mary Tilley, as next friend of   S.D. W. Va.
     Company, Inc.;                 Abstinence                                               K.B. Tilley, a minor child       2:19-cv-00566
     Richard S. Sackler;            Syndrome                                                 under the age of 18 v. Purdue
     Jonathan D. Sackler;           (“NAS”)                                                  Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     The P.F. Laboratories, Inc.


Local Government (State Court)
145. The Purdue Frederick           Municipality   Arizona         Bullhead City             Bullhead City v. Allergan        Mohave Cnty. Super. Ct.
     Company Inc.;                                                                           PLC, et al.                      S8015cv201900591
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                     29
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                          Pg 31 of 197


                                                           Underlying Plaintiff(s)
     Related Parties            Action Type        State   (Last, First)             Case Caption                   Court/Case Number
146. The Purdue Frederick       Municipality   Arizona     City of Glendale          City of Glendale v. Allergan   Maricopa Cnty. Super. Ct.
     Company Inc.;                                                                   PLC, et al.                    Case No. CV2019-010792
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
147. The Purdue                 Municipality   Arizona     City of Prescott          City of Prescott v. Allergan   Yavapai Cnty. Super. Ct.
     Frederick Company, Inc.;                                                        PLC, et al.                    P1300cv201900393
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
148. The Purdue Frederick       Municipality   Arizona     City of Surprise          City of Surprise v. Allergan   Maricopa Cnty. Super. Ct.
     Company Inc.;                                                                   PLC, et al.                    Case No. CV2019-003439
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                             30
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                          Pg 32 of 197


                                                           Underlying Plaintiff(s)
     Related Parties            Action Type        State   (Last, First)             Case Caption                   Court/Case Number
149. The Purdue Frederick       Municipality   Arizona     County of Apache          County of Apache v.            Apache Cnty. Super. Ct.
     Company Inc.;                                                                   Allergan PLC, et al.           Case No.
     Richard Sackler;                                                                                               S0100cv201900101
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
150. The Purdue Frederick       Municipality   Arizona     County of La Paz          County of La Paz v. Allergan   La Paz Cnty. Super. Ct.
     Company Inc.;                                                                   PLC, et al.                    Case No.
     Richard Sackler;                                                                                               S1500cv201900053
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
151. The Purdue Frederick       Prosecuting    Arkansas    State of Arkansas, ex     State of Arkansas, ex rel.     Cir. Ct., Crittenden Cnty.
     Company Inc.;              Attorney                   rel. Scott Ellington;     Scott Ellington v. Purdue      CV-2018-268
     Rhodes Technologies Inc.                              County of Arkansas;       Pharma L.P., et al.
                                                           County of Ashley;
                                                           County of Baxter;
                                                           County of Benton;
                                                           County of Boone;
                                                           County of Bradley;
                                                           County of Calhoun;
                                                           County of Chicot;
                                                           County of Clark;
                                                           County of Clay;
                                                           County of Cleburne;
                                                           County of Columbia;
                                                           County of Conway;
                                                           County of Craighead;
                                                           County of Crawford;
                                                           County of Cross;


                                                             31
                  19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44           Exhibit B
                                                     Pg 33 of 197


                                                      Underlying Plaintiff(s)
Related Parties              Action Type     State    (Last, First)             Case Caption               Court/Case Number
                                                      County of Dallas;
                                                      County of Desha;
                                                      County of Faulkner;
                                                      County of Franklin;
                                                      County of Fulton;
                                                      County of Garland;
                                                      County of Grant;
                                                      County of Greene;
                                                      County of Hempstead;
                                                      County of Hot Spring;
                                                      County of Howard;
                                                      County of
                                                      Independence;
                                                      County of Izard;
                                                      County of Jackson;
                                                      County of Johnson;
                                                      County of Lafayette;
                                                      County of Lawrence;
                                                      County of Lee;
                                                      County of Lincoln;
                                                      County of Little River;
                                                      County of Logan;
                                                      County of Lonoke;
                                                      County of Madison;
                                                      County of Miller;
                                                      County of Mississippi;
                                                      County of Monroe;
                                                      County of
                                                      Montgomery;
                                                      County of Ouachita;
                                                      County of Perry;
                                                      County of Phillips;
                                                      County of Pike;
                                                      County of Poinsett;
                                                      County of Polk;
                                                      County of Pope;
                                                      County of Prairie;
                                                      County of Randolph;


                                                        32
                  19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44           Exhibit B
                                                     Pg 34 of 197


                                                      Underlying Plaintiff(s)
Related Parties              Action Type     State    (Last, First)             Case Caption               Court/Case Number
                                                      County of St. Francis;
                                                      County of Saline;
                                                      County of Scott;
                                                      County of Searcy;
                                                      County of Sebastian;
                                                      County of Sevier;
                                                      County of Sharp;
                                                      County of Stone;
                                                      County of Union;
                                                      County of Van Buren;
                                                      County of Washington;
                                                      County of White;
                                                      County of Woodruff;
                                                      County of Yell;
                                                      County of Carroll;
                                                      County of Newton;
                                                      County of Cleveland;
                                                      City of Little Rock;
                                                      City of Fort Smith;
                                                      City of Springdale;
                                                      City of Jonesboro;
                                                      City of North Little
                                                      Rock;
                                                      City of Conway;
                                                      City of Rogers;
                                                      City of Pine Bluff;
                                                      City of Bentonville;
                                                      City of Hot Springs;
                                                      City of Benton;
                                                      City of Texarkana;
                                                      City of Sherwood;
                                                      City of Jacksonville;
                                                      City of Monticello




                                                        33
                    19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                              Pg 35 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                Action Type         State   (Last, First)             Case Caption                    Court/Case Number
152. The Purdue Frederick           Municipality   California   City of El Monte, and     City of El Monte, and The       El Monte Cnty. Super. Ct.
     Company Inc.;                                              The People of the State   People of the State of          19STCV10532
     Richard S. Sackler;                                        of California, by and     California, by and through El
     Trust for the Benefit of                                   through El Monte City     Monte City Attorney Rick
     Memebers of the Raymond                                    Attorney Rick Olivarez    Olivarez v. Purdue Pharma
     Sackler Family;                                                                      L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler
153. The Purdue Frederick Company   Municipality   California   County of Kern, and       County of Kern, and The         Kern Cnty. Super. Ct.
     Inc.;                                                      The People of the State   People of the State of          BCV-19-100861
     Richard Sackler;                                           of California, by and     California, by and through
     Trust for the Benefit of                                   through Kern County       Kern County Counsel Margo
     Memebers of the Raymond                                    Counsel Margo Raison      Raison v. Purdue Pharma
     Sackler Family;                                                                      L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler




                                                                  34
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                          Pg 36 of 197


                                                             Underlying Plaintiff(s)
     Related Parties            Action Type         State    (Last, First)              Case Caption                   Court/Case Number
154. The Purdue Frederick       Municipality   California    The People of the State    The People of the State of     Orange County Super. Ct.
     Company Inc.                                            of California, acting by   California, acting by and      30-2014-00725287-CU-
                                                             and through Santa Clara    through Santa Clara County     BT-CXC
                                                             County Counsel James       Counsel James R. Williams,     (Short version: 14-725287)
                                                             R. Williams, Orange        Orange County District
                                                             County District            Attorney Tony Rackauckas,
                                                             Attorney Tony              Los Angeles County Counsel
                                                             Rackauckas, Los            Mary C. Wickham, and
                                                             Angeles County             Oakland City Attorney
                                                             Counsel Mary C.            Barbara
                                                             Wickham, and Oakland       J. Parker v. Purdue Pharam
                                                             City Attorney Barbara      L.P., et al.
                                                             J. Parker
155. The Purdue Frederick       Municipality   Connecticut   City of Ansonia;           The City of Ansonia, The       Hartford State Super. Ct.
     Company Inc.                                            The City of Danbury;       City of Danbury, The City of   HHD-CV-XX-XXXXXXX-S
                                                             The City of Derby;         Derby, and The City of
                                                             The City of Norwalk        Norwalk v. Purdue Pharma
                                                                                        L.P., et al.




                                                               35
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                          Pg 37 of 197


                                                             Underlying Plaintiff(s)
     Related Parties            Action Type        State     (Last, First)             Case Caption                     Court/Case Number
156. The Purdue Frederick       Municipality   Connecticut   City of Bridgeport;       The City of Bridgeport, et al.   Hartford State Super. Ct.
     Company Inc.                                            The Borough of            v. Purdue Pharma L.P., et al.    HHD-CV-XX-XXXXXXX-S
                                                             Naugatuck;
                                                             The Town of
                                                             Southbury;
                                                             The Town of
                                                             Woodbury;
                                                             The Town of Fairfield;
                                                             The Town of Beacon
                                                             Falls;
                                                             The City of Milford;
                                                             The Town of Oxford;
                                                             The City of West
                                                             Haven;
                                                             The Town of North
                                                             Haven;
                                                             The Town of
                                                             Thomaston;
                                                             The City of Torrington;
                                                             The City of Bristol;
                                                             The Town of East
                                                             Hartford;
                                                             The Town of
                                                             Southington;
                                                             The Town of Newtown;
                                                             The City of Shelton;
                                                             The Town of Tolland
157. The Purdue Frederick       Municipality   Connecticut   City of New Britain       City of New Britain v.           Hartford State Super. Ct.
     Company Inc.                                                                      Purdue Pharma L.P., et al.       HHD-CV-XX-XXXXXXX-S
158. The Purdue Frederick       Municipality   Connecticut   City of New Haven         City of New Haven v. Purdue      Hartford State Super. Ct.
     Company Inc.                                                                      Pharma L.P., et al.              HHD-CV-XX-XXXXXXX-S
159. The Purdue Frederick       Municipality   Connecticut   City of New London        The City of New London v.        Hartford State Super. Ct.
     Company Inc.                                                                      Purdue Pharma L.P., et al.       HHD-CV-XX-XXXXXXX-S
160. The Purdue Frederick       Municipality   Connecticut   City of Waterbury         City of Waterbury v. Purdue      Hartford State Super. Ct.
     Company Inc.                                                                      Pharma L.P., et al.              HHD-CV-XX-XXXXXXX-S




                                                               36
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                          Pg 38 of 197


                                                             Underlying Plaintiff(s)
     Related Parties            Action Type        State     (Last, First)              Case Caption                   Court/Case Number
161. The Purdue Frederick       Municipality   Connecticut   Town of Stratford;         The Town of Stratford; The     Hartford State Super. Ct.
     Company Inc.                                            The Town of Berlin;        Town of Berlin; The Town of    HHD-CV-XX-XXXXXXX-S
                                                             The Town of                Middlebury; The Town of
                                                             Middlebury;                Seymour; The Town of
                                                             The Town of Seymour;       Prospect; The Town of
                                                             The Town of Prospect;      Wolcott; The Town of
                                                             The Town of Wolcott;       Bethlehem; The Town of
                                                             The Town of                New Milford; The Town of
                                                             Bethlehem;                 Roxbury; and The Town of
                                                             The Town of New            Coventry v. Purdue Pharma
                                                             Milford;                   L.P., et al.
                                                             The Town of Roxbury;
                                                             The Town of Coventry
162. The Purdue Frederick       Municipality   Connecticut   Town of Wallingford        Town of Wallingford v.         Hartford State Super. Ct.
     Company Inc.                                                                       Purdue Pharma L.P., et al.     HHD-CV-XX-XXXXXXX-S
163. The Purdue Frederick       Municipality   Delaware      City of Dover, a           City of Dover, a municipal     Super. Ct. of Delaware
     Company Inc.;                                           municipal corporation      corporation of the State of    K19C-06-022 JJC
     Richard Sackler;                                        of the State of            Delaware; City of Seaford, a
     Theresa Sackler;                                        Delaware;                  municipal corporation of the
     Kathe Sackler;                                          City of Seaford, a         State of Delaware; and Kent
     Jonathan Sackler;                                       municipal corporation      County, a political
     Mortimer D.A. Sackler;                                  of the State of            subdivision of the State of
     Beverly Sackler;                                        Delaware;                  Delaware v. Purdue Pharma
     David Sackler;                                          Kent County, a political   L.P., et al.
     Ilene Sackler Lefcourt                                  subdivision of the State
                                                             of Delaware




                                                               37
                        19-23649-rdd         Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                    Pg 39 of 197


                                                                     Underlying Plaintiff(s)
       Related Parties                   Action Type       State     (Last, First)              Case Caption                     Court/Case Number
164.   The Purdue Frederick              Municipality   Hawaii       County of Hawai'i          County of Hawai'i v. Purdue      3rd Cir. Ct. of Hawaii
       Company Inc.; The P.F.                                                                   Pharma L.P., et al.              19-1-156
       Laboratories, Inc.; Rhodes
       Pharmaceuticals Inc.; Raymond
       Sackler Family; Mortimer
       Sackler Family;
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler; Kathe
       A. Sackler; Ilene Sackler
       Lefcourt; Beverly Sackler;
       Theresa Sackler; David A.
       Sackler; Stuart D. Baker; Trust
       for the Benefit of Members of
       the Raymond Sackler Family
165.   The Purdue Frederick              Municipality   Illinois     City of Burbank            The City of Burbank v.           Cir. Ct. Cook Cnty.
       Company Inc.                                                                             Purdue Pharma L.P., et al.       2018L012659
166.   The Purdue Frederick              Municipality   Illinois     City of Countryside        The City of Countryside v.       Cir. Ct. Cook Cnty.
       Company Inc.                                                                             Purdue Pharma L.P., et al.       2018L012640
167.   The Purdue Frederick              Municipality   Illinois     City of Granite City,      City of Granite City, Illinois   Cir. Ct. Madison Cnty.
       Company Inc.                                                  Illinois                   v. AmerisourceBergen Drug        2018-L-00587
                                                                                                Corp., et al.
                                                                                                                                 Cir. Ct. Cook Cnty.
                                                                                                                                 2018-L-010351
168. The Purdue Frederick                Municipality   Illinois     City of Sesser             City of Sesser v. Purdue         Cir. Ct. Cook Cnty.
     Company Inc.                                                                               Pharma L.P., et al.              2019-L-008147
169. The Purdue Frederick                Municipality   Illinois     County of Lake;            County of Lake, et al. v.        Cir. Ct. Cook Cnty.
     Company Inc.                                                    Michael Nerheim, Lake      Purdue Pharma L.P., et al.       2018-L-003728
                                                                     County State’s
                                                                     Attorney;
                                                                     Mark C. Curran, Jr.,
                                                                     Lake County Sheriff;
                                                                     Dr. Howard Cooper,
                                                                     Lake County Coroner;
                                                                     The County of Lake in
                                                                     the Name of the People
                                                                     of the State of Illinois



                                                                       38
                     19-23649-rdd   Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                           Pg 40 of 197


                                                             Underlying Plaintiff(s)
     Related Parties            Action Type          State   (Last, First)             Case Caption                   Court/Case Number
170. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Boone Cnty.
     Company Inc.                                            of Illinois and Boone     Illinois and Boone County,     2018L7
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.
171. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Cook Cnty.
     Company Inc.                                            of Illinois, and Bureau   Illinois and Bureau County,    2018-L-004542
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.
172. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Champaign Cnty.
     Company Inc.                                            of Illinois and           Illinois and Champaign         2018-L-000006
                                                             Champaign County,         County, Illinois v. Purdue
                                                             Illinois                  Pharma L.P., et al.            Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-005935
173. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Cook County
     Company Inc.                                            of Illinois, and Cook     Illinois and Cook County,      2017-L-013180
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.
174. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. DeKalb Cnty.
     Company Inc.                                            of Illinois, and DeKalb   Illinois, and DeKalb County,   2018-L-000072
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.                   Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-013655
175. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Cook Cnty.
     Company Inc.                                            of Illinois, and DuPage   Illinois and DuPage County,    2018-L-004542
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.
176. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Henry Cnty.
     Company Inc.                                            of Illinois, and Henry    Illinois, and Henry County,    2018-L-000016
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.                   Cir. Ct. Cook Cnty.
                                                                                                                      2018-L-012690
177. The Purdue Frederick       Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Cook Cnty.
     Company Inc.                                            of Illinois, and Jersey   Illinois, and Jersey County,   2018-L-003908
                                                             County, Illinois          Illinois v. Purdue Pharma
                                                                                       L.P., et al.




                                                               39
                     19-23649-rdd        Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                Pg 41 of 197


                                                                  Underlying Plaintiff(s)
     Related Parties                 Action Type          State   (Last, First)              Case Caption                    Court/Case Number
178. The Purdue Frederick            Municipality   Illinois      The People of the State    The People of the State of      Kankakee Cnty.
     Company Inc.                                                 of Illinois, and Kane      Illinois and Kane County,       2017-L-000104
                                                                  County, Illinois           Illinois v. Purdue Pharma
                                                                                             L.P., et al.                    Cir. Ct. Cook Cnty.
                                                                                                                             2018-L-004538
179. The Purdue Frederick            Municipality   Illinois      The People of the State    The People of the State of      Kankakee Cnty.
     Company Inc.                                                 of Illinois, and           Illinois, and Kankakee          2017-L-000104
                                                                  Kankakee County            County, Illinois v. Purdue
                                                                                             Pharma L.P., et al.             Cir. Ct. Cook Cnty.
                                                                                                                             2018-L-004538
180. The Purdue Frederick            Municipality   Illinois      The People of the State    The People of the State of      Cir. Ct. Kendall Cnty.
     Company Inc.                                                 of Illinois, and Kendall   Illinois, and Kendall County,   2018-L-000078
                                                                  County, Illinois           Illinois v. Purdue Pharma
                                                                                             L.P., et al.                    Cir. Ct. Cook Cnty.
                                                                                                                             2018-L-012741
181. The Purdue Frederick            Municipality   Illinois      The People of the State    The People of the State of      Cir. Ct. LaSalle Cnty.
     Company Inc.;                                                of Illinois, and LaSalle   Illinois and LaSalle County     2019-L-000052
     The P.F. Laboratories Inc.;                                  County                     v. Purdue Pharma L.P., et al.
     Rhodes Pharmaceuticals Inc.;                                                                                            Cir. Ct. Cook Cnty.
     Rhodes Technologies Inc.;                                                                                               2019-L-008722
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Sutart D. Baker
182. The Purdue Frederick            Municipality   Illinois      The People of the State    The People of the State of      Cir. Ct. Cook Cnty.
     Company Inc.                                                 of Illinois, and Macon     Illinois, and Macon County,     2018-L-002916
                                                                  County, Illinois           Illinois v. Purdue Pharma
                                                                                             L.P., et al.




                                                                    40
                     19-23649-rdd        Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                                Pg 42 of 197


                                                                  Underlying Plaintiff(s)
     Related Parties                 Action Type          State   (Last, First)             Case Caption                   Court/Case Number
183. The Purdue Frederick            Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Macoupin Cnty.
     Company Inc.                                                 of Illinois, and          Illinois, and Macoupin         2018-L-000030
                                                                  Macoupin County,          County, Illinois v. Purdue
                                                                  Illinois                  Pharma L.P., et al.            Cir. Ct. Cook Cnty.
                                                                                                                           2018-L-013247
184. The Purdue Frederick            Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Cook Cnty.
     Company Inc.                                                 of Illinois, and          Illinois, and McHenry          2018-L-002948
                                                                  McHenry County,           County, Illinois v. Purdue
                                                                  Illinois                  Pharma L.P., et al.
185. The Purdue Frederick            Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. McLean Cnty.
     Company Inc.;                                                of Illinois, and McLean   Illinois and McLean County,    2019-L-0000108
     Rhodes Technologies Inc.;                                    County, Illinois          Illinois v. Purdue Pharma
     Rhodes Pharmaceuticals Inc.;                                                           L.P. et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Sutart D. Baker
186. The Purdue Frederick            Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Piatt Cnty.
     Company Inc.                                                 of Illinois, and Piatt    Illinois, and Piatt County,    2018-L-000007
                                                                  County, Illinois          Illinois v. Purdue Pharma
                                                                                            L.P., et al.                   Cir. Ct. Cook Cnty.
                                                                                                                           2018-L-012689
187. The Purdue Frederick            Municipality   Illinois      The People of the State   The People of the State of     Cir. Ct. Cook Cnty.
     Company Inc.                                                 of Illinois, and Will     Illinois, and Will County,     2018-L-004546
                                                                  County, Illinois          Illinois v. Purdue Pharma
                                                                                            L.P., et al.
188. The Purdue Frederick            Municipality   Illinois      Village of Bedford Park   Village of Bedford Park v.     Cir. Ct. Cook Cnty.
     Company Inc.                                                                           Purdue Pharma L.P., et al.     2018-L-008819
189. The Purdue Frederick            Municipality   Illinois      Village of Bridgeview     Village of Bridgeview v.       Cir. Ct. Cook Cnty.
     Company Inc.                                                                           Purdue Pharma L.P., et al.     2018-L-009526


                                                                    41
                       19-23649-rdd    Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                              Pg 43 of 197


                                                                  Underlying Plaintiff(s)
       Related Parties             Action Type          State     (Last, First)             Case Caption                   Court/Case Number
190.   The Purdue Frederick        Municipality   Illinois        Village of Evergreen      Village of Evergreen Park v.   Cir. Ct. Cook Cnty.
       Company Inc.                                               Park                      Purdue Pharma L.P., et al.     2018-L-012652
191.   The Purdue Frederick        Municipality   Illinois        Village of Hodgkins       Village of Hodgkins v.         Cir. Ct. Cook Cnty.
       Company Inc.                                                                         Purdue Pharma L.P., et al.     2018-L-009848
192.   The Purdue Frederick        Municipality   Illinois        Village of Lyons          Village of Lyons v. Purdue     Cir. Ct. Cook Cnty.
       Company Inc.                                                                         Pharma L.P., et al.            2018-L-008746
193.   The Purdue Frederick        Municipality   Illinois        Village of Summit         Village of Summit v. Purdue    Cir. Ct. Cook Cnty.
       Company Inc.                                                                         Pharma L.P., et al.            2018-L-008803
194.   The Purdue Frederick        Municipality   Maryland        Anne Arundel County       Anne Arundel County,           Cir. Ct. Anne Arundel
       Company;                                                                             Maryland v. Purdue Pharma      Cnty.
       Rhodes Technologies Inc.;                                                            L.P., et al.                   C-02-CV-18-000021
       Jonathan D. Sackler;
       Kathe A. Sackler;
       Mortimer D.A. Sackler;
       Richard S. Sackler;
       David Sackler;
       Theresa Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler
195.   The Purdue Frederick        Municipality   Maryland        Mayor & City Council      Mayor & City Council of        Cir. Ct. Baltimore City
       Company Inc.;                                              of Baltimore              Baltimore v. Purdue Pharma     25C1800515
       Richard Sackler;                                                                     L.P., et al.
       Theresa Sackler;
       Kathe Sackler;
       Jonathan Sackler;
       Mortimer D.A. Sackler;
       Beverly Sackler;
       David Sackler;
       Ilene Sackler Lefcourt
196.   The Purdue Frederick        Municipality   Massachusetts   City of Boston;           City of Boston, The Boston     Super. Ct. Suffolk Cnty.
       Company Inc.                                               The Boston Public         Public Health Commission,      1884CV02860B
                                                                  Health Commission;        The Boston Housing
                                                                  The Boston Housing        Authority v. Purdue Pharma
                                                                  Authority                 L.P., et al.




                                                                    42
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                          Pg 44 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)             Case Caption                  Court/Case Number
197. The Purdue Frederick       Municipality   Massachusetts   City of Cambridge         City of Cambridge v. Purdue   Super. Ct. Middlesex Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           19-1044
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
198. The Purdue Frederick       Municipality   Massachusetts   City of Chicopee          City of Chicopee v. Purdue    Super. Ct. Hampden Cnty.
     Company Inc.                                                                        Pharma L.P., et al.           1979CV00074
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
199. The Purdue Frederick       Municipality   Massachusetts   City of Framingham        City of Framingham v.         Super. Ct. Middlesex Cnty.
     Company Inc.                                                                        Purdue Pharma L.P., et al.    18-3483
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                 43
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                          Pg 45 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)             Case Caption                   Court/Case Number
200. The Purdue Frederick       Municipality   Massachusetts   City of Gloucester        City of Gloucester v. Purdue   Super. Ct. Essex Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            1877CV01773
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
201. The Purdue Frederick       Municipality   Massachusetts   City of Haverhill         City of Haverhill v. Purdue    Super. Ct. Essex Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            1899CV01762A
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
202. The Purdue Frederick       Municipality   Massachusetts   City of Salem             City of Salem v. Purdue        Super. Ct. Essex Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            1899CV01767A
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                 44
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                          Pg 46 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)             Case Caption                  Court/Case Number
203. The Purdue Frederick       Municipality   Massachusetts   City of Worcester         City of Worcester v. Purdue   Super. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           No. 1984CV000543
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
204. The Purdue Frederick       Municipality   Massachusetts   Town of Canton            Town of Canton v. Purdue      Super. Ct. Norfolk Cnty.
     Company Inc.                                                                        Pharma L.P., et al.           18-1582
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
205. The Purdue Frederick       Municipality   Massachusetts   Town of Lynnfield         Town of Lynnfield v. Purdue   Super. Ct. Essex Cnty.
     Company Inc.                                                                        Pharma L.P., et al.           1899CV01769D
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                 45
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                          Pg 47 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)             Case Caption                  Court/Case Number
206. The Purdue Frederick       Municipality   Massachusetts   Town of Natick            Town of Natick v. Purdue      Super. Ct. Middlesex Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           19-646
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
207. The Purdue Frederick       Municipality   Massachusetts   Town of Randolph          Town of Randolph v. Purdue    Super. Ct. Norfolk Cnty.
     Company Inc;                                                                        Pharma L.P., et al.           1982CV00400
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
208. The Purdue Frederick       Municipality   Massachusetts   Town of Springfield       Town of Springfield v.        Super. Ct. Hampden Cnty.
     Company Inc.                                                                        Purdue Pharma L.P., et al.    18-938
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                 46
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                          Pg 48 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)             Case Caption                   Court/Case Number
209. The Purdue Frederick       Municipality   Massachusetts   Town of Wakefield         Town of Wakefield v. Purdue    Super. Ct. Middlesex Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            18-3458
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt
210. The Purdue Frederick       Municipality   Missouri        Jefferson County;         Jefferson County, et al. v.    22nd Judicial Circuit
     Company;                                                  Butler County;            Purdue Pharma L.P., et al.     Court, St. Louis City
     Richard S. Sackler                                        Cape Girardeau                                           1922-CC00203
                                                               County;
                                                               Christian County;
                                                               City of Independence;
                                                               City of Joplin;
                                                               Crawford County;
                                                               Dent County;
                                                               Dunklin County;
                                                               Franklin County;
                                                               Greene County;
                                                               Iron County;
                                                               Jasper County;
                                                               Madison County;
                                                               Perry County;
                                                               Ste. Genevieve County;
                                                               Stone County;
                                                               Taney County;
                                                               Texas County;
                                                               Washington County




                                                                 47
                     19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 49 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type        State   (Last, First)             Case Caption                  Court/Case Number
211. The Purdue Frederick            Municipality   Nevada      City of Henderson         City of Henderson v. Purdue   Eighth Jud. Dist Ct. Clark
     Company Inc.;                                                                        Pharma L.P., et al.           Cnty.
     Richard S. Sackler;                                                                                                A-19-800695-B
     Jonathan D. Sackler;                                                                                               Dept. 11
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     David A. Sackler;
     Beverly Sackler;
     Theresa Sackler;
     PLP Associates Holdings L.P.;
     Rosebay Medical Company
     L.P.;
     Beacon Company;
     Aida B. Maxsam
212. The Purdue Frederick            Municipality   Nevada      City of Las Vegas         City of Las Vegas v. Purdue   Eighth Jud. Dist Ct. Clark
     Company Inc.; Richard S.                                                             Pharma L.P., et al.           Cnty.
     Sackler; Jonathan D. Sackler;                                                                                      A-19-800697-B
     Mortimer D.A. Sackler; Kathe                                                                                       Dept. 27
     A. Sackler; Ilene Sackler
     Lefcourt; David A. Sackler;
     Beverly Sackler; Theresa
     Sackler; PLP Associates
     Holdings L.P.; Rosebay
     Medical Company L.P.;
     Beacon Company; Aida B.
     Maxsam




                                                                  48
                     19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                               Pg 50 of 197


                                                                 Underlying Plaintiff(s)
     Related Parties                 Action Type        State    (Last, First)             Case Caption                  Court/Case Number
213. The Purdue Frederick            Municipality   Nevada       City of North Las         City of North Las Vegas v.    Eighth Jud. Dist Ct. Clark
     Company Inc.;                                               Vegas                     Purdue Pharma L.P., et al.    Cnty.
     Richard S. Sackler;                                                                                                 A-19-800699-B
     Jonathan D. Sackler;                                                                                                Dept. 11
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     David A. Sackler;
     Beverly Sackler;
     Theresa Sackler;
     PLP Associates Holdings L.P.;
     Rosebay Medical Company
     L.P.;
     Beacon Company;
     Aida B. Maxsam
214. The Purdue Frederick            Municipality   Nevada       City of Reno              City of Reno v. Purdue        Eighth Jud. Dist Ct.
     Company Inc.;                                                                         Pharma L.P., et al.           Washoe Cnty.
     Aida B. Maxsam                                                                                                      CV18-01895
215. The Purdue Frederick            Municipality   New Jersey   City of Trenton           City of Trenton v. Purdue     Super. Ct. NJ, Mercer
     Company Inc.;                                                                         Pharma L.P., et al.           Cnty.
     Rhodes Technologies Inc.;                                                                                           MER-L001167-19
     Rhodes Pharmaceuticals Inc.;
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                   49
                      19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                               Pg 51 of 197


                                                                 Underlying Plaintiff(s)
     Related Parties                 Action Type       State     (Last, First)             Case Caption                  Court/Case Number
216. The Purdue Frederick            Municipality   New Jersey   County of Ocean, New      County of Ocean, New          Super. Ct. NJ, Ocean Cnty.
     Company Inc.;                                               Jersey                    Jersey v. Purdue Pharma       OCN-L-001474-19
     Richard S. Sackler;                                                                   L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Rhodes Techologies, Inc.;
     Rhodes Pharmaceuticals, Inc.;
     The P.F. Laboratories, Inc.;
     Stuart D. Baker
217. The Purdue Frederick            Municipality   New Jersey   Cumberland County         Cumberland County v.          Super. Ct. NJ, Cumberland
     Company Inc.;                                                                         Purdue Pharma L.P., et al.    Cnty.
     Rhodes Technologies Inc.                                                                                            CUM-L-000567-19
218. The Purdue Frederick            Municipality   New York     City of Albany            City of Albany v. Purdue      Sup. Ct. Suffolk Cnty.
     Company;                                                                              Pharma L.P., et al.           400004/2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker



                                                                   50
                     19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                               Pg 52 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                   Court/Case Number
219. The Purdue Frederick            Municipality   New York    City of Ithaca            City of Ithaca v. Purdue       Sup. Ct. Suffolk Cnty
     Company;                                                                             Pharma L.P., et al.            400002/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974
220. The Purdue Frederick            Municipality   New York    City of Mount Vernon      The City of Mount Vernon v.    Sup. Ct. Suffolk Cnty.
     Company Inc.                                                                         Purdue Pharma L.P., et al.     400016/2019




                                                                  51
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 53 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                    Court/Case Number
221. The Purdue Frederick           Municipality   New York    City of New York          City of New York v. Purdue      Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                       Pharma L.P., et al.             400006/2018
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
222. The Purdue Frederick           Municipality   New York    City of Plattsburgh       City of Plattsburgh v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.             400003/2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker




                                                                 52
                    19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 54 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
223. The Purdue Frederick           Municipality   New York    City of Schenectady       City of Schenectady v.        Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.    400005/2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker
224. The Purdue Frederick Company   Municipality   New York    City of Troy              City of Troy v. Purdue        Sup. Ct. Suffolk Cnty.
     Inc.;                                                                               Pharma L.P., et al.           400006/2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker




                                                                 53
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 55 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
225. The Purdue Frederick           Municipality   New York    City of Yonkers           City of Yonkers v. Purdue     Sup. Ct. Westchester Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           58368/2019
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler; Stuart D.
     Baker; Beverly Sackler,
     Richard S. Sackler, and
     Jonathan D. Sackler, as
     Trustees under Trust
     Agreement dated November 5,
     1964




                                                                 54
                       19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                                Pg 56 of 197


                                                                 Underlying Plaintiff(s)
       Related Parties                Action Type       State    (Last, First)             Case Caption                   Court/Case Number
226.   The Purdue Frederick           Municipality   New York    County of Broome          County of Broome v. Purdue     Sup. Ct. Suffolk Cnty.
       Company Inc.;                                                                       Pharma L.P., et al.            400002/2017
       The P.F. Laboratories;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Stuart D. Baker;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family
227.   The Purdue Frederick           Municipality   New York    County of Cattaraugus     The County of Cattaraugus v.   Sup. Ct. Cattaraugus Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.     87139/2018
228.   The Purdue Frederick           Municipality   New York    County of Cayuga          The County of Cayuga v.        Sup. Ct. Suffolk Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.     400013/2019
229.   The Purdue Frederick           Municipality   New York    County of Chautauqua      The County of Chautauqua v.    Sup. Ct. Chautauqua Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.     KI-2018-57
230.   The Purdue Frederick           Municipality   New York    County of Chenango        The County of Chenango v.      Sup. Ct. Chenago Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.     2018-5072




                                                                   55
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 57 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
231. The Purdue Frederick            Municipality   New York    County of Clinton         The County of Clinton v.      Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                        Purdue Pharma L.P., et al.    400003/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  56
                     19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 58 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                   Court/Case Number
232. The Purdue Frederick Company    Municipality   New York    County of Columbia        County of Columbia v.          Sup. Ct. Suffolk Cnty.
     Inc.;                                                                                Purdue Pharma L.P., et al.     400015/2018
     The P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family oratories Inc.
233. The Purdue Frederick            Municipality   New York    County of Cortland        County of Cortland v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                        Pharma L.P., et al.            400019/2018
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                  57
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 59 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
234. The Purdue Frederick           Municipality   New York    County of Dutchess        County of Dutchess v.         Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.    400005/2017
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
235. The Purdue Frederick           Municipality   New York    County of Erie            County of Erie v. Purdue      Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           400003/2017
     The P.F. Laboratories;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
236. The Purdue Frederick           Municipality   New York    County of Essex           County of Essex v. Purdue     Sup. Ct. Suffolk Cnty
     Company Inc.                                                                        Pharma L.P., et al.           400019/2019




                                                                 58
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 60 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                   Court/Case Number
237. The Purdue Frederick           Municipality   New York    County of Franklin        County of Franklin v. Purdue   Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                       Pharma L.P., et al.            400012/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                 59
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 61 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
238. The Purdue Frederick           Municipality   New York    County of Fulton          County of Fulton v. Purdue    Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           400018/2018
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 60
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                               Pg 62 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
239. The Purdue Frederick            Municipality   New York    County of Genesee         County of Genesee v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                        Pharma L.P., et al.           400011/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  61
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                              Pg 63 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                 Court/Case Number
240. The Purdue Frederick           Municipality   New York    County of Greene          County of Greene v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.          400008/2018
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 62
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 64 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
241. The Purdue Frederick            Municipality   New York    County of Hamilton        County of Hamilton v.         Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                        Purdue Pharma L.P., et al.    400005/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  63
                       19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                                Pg 65 of 197


                                                                 Underlying Plaintiff(s)
       Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
242.   The Purdue Frederick           Municipality   New York    County of Herkimer        County of Herkimer v.         Sup. Ct. Suffolk Cnty.
       Company Inc.;                                                                       Purdue Pharma L.P., et al.    400008/2019
       The P.F. Laboratories Inc.;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Stuart D. Baker;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family
243.   The Purdue Frederick           Municipality   New York    County of Lewis           County of Lewis v. Purdue     Sup. Ct. Suffolk Cnty.
       Company Inc.;                                                                       Pharma L.P., et al.           400007/2019
       The P.F. Laboratories Inc.;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family;
       Stuart D. Baker
244.   The Purdue Frederick           Municipality   New York    County of Livingston      County of Livingston v.       Sup. Ct. Suffolk Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.    400013/2018
245.   The Purdue Frederick           Municipality   New York    County of Madison         County of Madison v. Purdue   Sup. Ct. Madison Cnty.
       Company Inc.                                                                        Pharma L.P., et al.           2018-1046


                                                                   64
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                              Pg 66 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                    Court/Case Number
246. The Purdue Frederick           Municipality   New York    County of Monroe          County of Monroe v. Purdue      Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.             400017/2018
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
247. The Purdue Frederick           Municipality   New York    County of Montgomery      The County of Montgomery        Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       v. Purdue Pharma L.P., et al.   400009/2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 65
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                               Pg 67 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                 Court/Case Number
248. The Purdue Frederick            Municipality   New York    County of Nassau          County of Nassau v. Purdue   Sup. Ct. Suffolk County
     Company Inc.;                                                                        Pharma L.P., et al.          400008/2017
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  66
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                               Pg 68 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
249. The Purdue Frederick            Municipality   New York    County of Niagara         County of Niagara v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                        Pharma L.P., et al.           400012/2017
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  67
                    19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 69 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
250. The Purdue Frederick Company   Municipality   New York    County of Ontario         The County of Ontario v.      Sup. Ct. Suffolk Cnty.
     Inc.;                                                                               Purdue Pharma L.P., et al.    400001-2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
251. The Purdue Frederick           Municipality   New York    County of Orange          County of Orange v. Purdue    Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           400004/2017
     The P.F. Laboratories;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 68
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                              Pg 70 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                 Court/Case Number
252. The Purdue Frederick           Municipality   New York    County of Oswego          County of Oswego v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.          400007/2018
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
253. The Purdue Frederick           Municipality   New York    County of Otsego          County of Otsego v. Purdue   Sup. Ct. Otsego Cnty.
     Company Inc.                                                                        Pharma L.P., et al.          EF2018-621
254. The Purdue Frederick           Municipality   New York    County of Putnam          County of Putnam v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.                                                                        Pharma L.P., et al.          400014/2019




                                                                 69
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 71 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
255. The Purdue Frederick           Municipality   New York    County of Rensselaer      County of Rensselaer v.       Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.    400011/2017
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                 70
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 72 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                   Court/Case Number
256. The Purdue Frederick            Municipality   New York    County of Saratoga        County of Saratoga v. Purdue   Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                        Pharma L.P., et al.            400009/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  71
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 73 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
257. The Purdue Frederick           Municipality   New York    County of Schenectady     County of Schenectady v.      Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.    400009/2017
     The P.F. Laboratories;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 72
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 74 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
258. The Purdue Frederick            Municipality   New York    County of Schoharie       County of Schoharie v.        Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                        Purdue Pharma L.P., et al.    400010/2017
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  73
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                               Pg 75 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                   Court/Case Number
259. The Purdue Frederick            Municipality   New York    County of Schuyler        County of Schuyler v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                        Pharma L.P., et al.            400014/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  74
                    19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 76 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
260. The Purdue Frederick           Municipality   New York    County of Seneca          County of Seneca v. Purdue    Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           400006/2017
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
261. The Purdue Frederick Company   Municipality   New York    County of St. Lawrence    County of St. Lawrence v.     Sup. Ct. Suffolk County
     Inc.;                                                                               Purdue Pharma L.P., et al.    400002/2019
     The P.F. Laboratories;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 75
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                               Pg 77 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
262. The Purdue Frederick            Municipality   New York    County of Steuben         County of Steuben v. Purdue   Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                        Pharma L.P., et al.           400004/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  76
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 78 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                   Court/Case Number
263. The Purdue Frederick           Municipality   New York    County of Suffolk         County of Suffolk v. Purdue    Sup. Ct. Suffolk County
     Company Inc.;                                                                       Pharma L.P., et al.            400001/2017
     The P.F. Laboratories;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
264. The Purdue Frederick           Municipality   New York    County of Sullivan        County of Sullivan v. Purdue   Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.            400007/2017
     The P.F. Laboratories;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
265. The Purdue Frederick           Municipality   New York    County of Tioga           County of Tioga v. Purdue      Sup. Ct. Tioga Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            2018-60025




                                                                 77
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 79 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
266. The Purdue Frederick            Municipality   New York    County of Tompkins        County of Tompkins v.         Sup. Ct. Suffolk Cnty
     Company Inc.;                                                                        Purdue Pharma L.P., et al.    400001/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  78
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                              Pg 80 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                  Court/Case Number
267. The Purdue Frederick           Municipality   New York    County of Ulster          County of Ulster v. Purdue    Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Pharma L.P., et al.           400011-2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
268. The Purdue Frederick           Municipality   New York    County of Warren          County of Warren v. Purdue    Sup. Ct. Warren Cnty.
     Company Inc.                                                                        Pharma L.P., et al.           2018-64959
269. The Purdue Frederick           Municipality   New York    County of Washington      County of Washington v.       Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.    400010/2019
     The P.F. Laboratories Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                 79
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 81 of 197


                                                                Underlying Plaintiff(s)
     Related Parties                 Action Type       State    (Last, First)             Case Caption                  Court/Case Number
270. The Purdue Frederick            Municipality   New York    County of Westchester     County of Westchester v.      Sup. Ct. Suffolk Cnty.
     Company Inc.;                                                                        Purdue Pharma L.P., et al.    400010/2018
     The P.F. Laboratories;
     PRA Holdings, Inc.;
     Pharmaceutical Research
     Associates, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Coventry Technologies L.P.;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Beverly Sackler, Richard S.
     Sackler, and Jonathan D.
     Sackler, as Trustees under
     Trust Agreement dated
     November 5, 1974




                                                                  80
                       19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                                Pg 82 of 197


                                                                 Underlying Plaintiff(s)
       Related Parties                Action Type       State    (Last, First)             Case Caption                    Court/Case Number
271.   The Purdue Frederick           Municipality   New York    County of Wyoming         County of Wyoming v.            Sup. Ct. Suffolk Cnty.
       Company Inc.;                                                                       Purdue Pharma L.P., et al.      400013/2018
       The P.F. Laboratories Inc.;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Stuart D. Baker;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family
272.   The Purdue Frederick           Municipality   New York    Town of Amherst           Town of Amherst v. Purdue       Sup. Ct. Erie Cnty.
       Company Inc.                                                                        Pharma L.P., et al.             803887-2018
273.   The Purdue Frederick           Municipality   New York    Town of Cheektowaga       Town of Cheektowaga v.          Sup. Ct. Erie Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.      806151-2018
274.   The Purdue Frederick           Municipality   New York    Town of Lancaster         Town of Lancaster v. Purdue     Sup. Ct. Erie Cnty.
       Company Inc.                                                                        Pharma L.P., et al.             809160-2018
275.   The Purdue Frederick           Municipality   New York    Town of Tonawanda         Town of Tonawanda v.            Sup. Ct. Erie Cnty.
       Company Inc.                                                                        Purdue Pharma L.P., et al.      810783-2018
276.   The Purdue Frederick           Municipality   Ohio        The County of Fayette,    The County of Fayette, Ohio;    C.P. Fayette Cnty.
       Company Inc.                                              Ohio;                     The State of Ohio ex rel.       CVH-2019-0261
                                                                 The State of Ohio ex      Prosecuting Attorney of
                                                                 rel. Prosecuting          Fayette County, Jess Weade
                                                                 Attorney of Fayette       v. Purdue Pharma L.P., et al.
                                                                 County, Jess Weade
277. The Purdue Frederick             Municipality   Ohio        The County of Medina,     The County of Medina, Ohio;     C.P. Medina Cnty.
     Company Inc.                                                Ohio;                     The State of Ohio ex rel.       19-CIV-0838
                                                                 The State of Ohio ex      Prosecuting Attorney of
                                                                 rel. Prosecuting          Medina County, S. Forrest
                                                                 Attorney of Medina        Thompson v. Purdue Pharma
                                                                 County, S. Forrest        L.P., et al.
                                                                 Thompson


                                                                   81
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                          Pg 83 of 197


                                                           Underlying Plaintiff(s)
     Related Parties            Action Type        State   (Last, First)             Case Caption                 Court/Case Number
278. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Cleveland Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Cleveland   CJ-2019-592
                                                           Cleveland County          County v. Purdue Pharma
                                                                                     L.P., et al.
279. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Coal Cnty.
     Company Inc.                                          Commissioners of Coal     Commissioners of Coal        CJ-2019-11
                                                           County                    County v. Purdue Pharma
                                                                                     L.P., et al.
280. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Greer Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Greer       CJ-2019-12
                                                           Greer County              County v. Purdue Pharma
                                                                                     L.P., et al.
281. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Hughes Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Hughes      CJ-2019-36
                                                           Hughes County             County v. Purdue Pharma
                                                                                     L.P., et al.
282. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Jackson Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Jackson     CJ-2019-70
                                                           Jackson County            County v. Purdue Pharma
                                                                                     L.P., et al.
283. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Kay Cnty.
     Company Inc.                                          Commissioners of Kay      Commissioners of Kay         CJ-2019-56
                                                           County                    County v. Purdue Pharma
                                                                                     L.P., et al.
284. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. LeFlore Cnty.
     Company Inc.                                          Commissioners of          Commissioners of LeFlore     CJ-2019-34
                                                           LeFlore County            County v. Purdue Pharma
                                                                                     L.P., et al.
285. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Lincoln Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Lincoln     CJ-2019-89
                                                           Lincoln County            County v. Purdue Pharma
                                                                                     L.P., et al.
286. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County              D. Ct. Logan Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Logan       CJ-2019-35
                                                           Logan County              County v. Purdue Pharma
                                                                                     L.P., et al.




                                                             82
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44             Exhibit B
                                                          Pg 84 of 197


                                                           Underlying Plaintiff(s)
     Related Parties            Action Type        State   (Last, First)             Case Caption                   Court/Case Number
287. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Love Cnty.
     Company Inc.                                          Commissioners of Love     Commissioners of Love          CJ-2019-8
                                                           County                    County v. Purdue Pharma
                                                                                     L.P., et al.
288. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Major Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Major         CJ-2019-5
                                                           Major County              County v. Purdue Pharma
                                                                                     L.P., et al.
289. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. McCurtain Cnty.
     Company Inc.                                          Commissioners of          Commissioners of McCurtain     CJ-2019-54
                                                           McCurtain County          County v. Purdue Pharma
                                                                                     L.P., et al.
290. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Noble Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Noble         CJ-2019-05
                                                           Noble County              County v. Purdue Pharma
                                                                                     L.P., et al.
291. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Oklahoma Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Oklahoma      CJ-2019-4562
                                                           Oklahoma County           County v. Purdue Pharma
                                                                                     L.P., et al.
292. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Pottawatomie Cnty.
     Company Inc.                                          Commissioners of          Commissioners of               CJ-2019-80
                                                           Pottawatomie County       Pottawatomie County v.
                                                                                     Purdue Pharma L.P., et al.
293. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Texas Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Texas         CJ-2019-11
                                                           Texas County              County v. Purdue Pharma
                                                                                     L.P., et al.
294. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Woods Cnty.
     Company Inc.                                          Commissioners of          Commissioners of Woods         CJ-2019-6
                                                           Woods County              County v. Purdue Pharma
                                                                                     L.P., et al.
295. The Purdue Frederick       Municipality   Oklahoma    Board of County           Board of County                D. Ct. Woodward Cnty.
     Company Inc.                                          Commissioners of          Commissioners of               CJ-2019-73
                                                           Woodward County           Woodward County v. Purdue
                                                                                     Pharma L.P., et al.
296. The Purdue Frederick       Municipality   Oklahoma    City of Burns Flat        City of Burns Flat v. Purdue   D. Ct. Washita Cnty.
     Company Inc.                                                                    Pharma L.P., et al.            CJ-2019-29

                                                             83
                       19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                                Pg 85 of 197


                                                                    Underlying Plaintiff(s)
       Related Parties                Action Type        State      (Last, First)             Case Caption                    Court/Case Number
297.   The Purdue Frederick           Municipality   Pennsylvania   Adams County              Adams County v. Purdue          C.P. Adams Cnty.
       Company Inc.;                                                                          Pharma L.P., et al.             2019-SV-923
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family;
       The P.F. Laboratories, Inc.;
       Stuart D. Baker
298.   The Purdue Frederick           Municipality   Pennsylvania   Armstrong County          Armstrong County, PA v.         C.P. Armstrong Cty.
       Company Inc.                                                                           Purdue Pharma L.P., et al.      2017-1570-CV
299.   The Purdue Frederick           Municipality   Pennsylvania   Beaver County,            Beaver County, Pennsylvania     C.P. Beaver Cnty
       Company Inc.                                                 Pennsylvania              v. Purdue Pharma L.P., et al.   11326-2017
300.   The Purdue Frederick           Municipality   Pennsylvania   Bucks County              Bucks County v. Purdue          C.P. Bucks Cnty.
       Company Inc.                                                                           Pharma L.P., et al.             No. 2018-03144
301.   The Purdue Frederick           Municipality   Pennsylvania   Cambria County,           Cambria County,                 C.P. Cambria Cnty
       Company Inc.                                                 Pennsylvania              Pennsylvania v. Purdue          2017-4131
                                                                                              Pharma L.P., et al.




                                                                      84
                      19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                           Pg 86 of 197


                                                               Underlying Plaintiff(s)
     Related Parties             Action Type        State      (Last, First)             Case Caption                   Court/Case Number
302. The Purdue Frederick        Municipality   Pennsylvania   City of Lock Haven        City of Lock Haven v.          C.P. Clinton Cnty.
     Company Inc.;                                                                       Purdue Pharma L.P., et al.     1126-2018
     Richard Sackler;
     Theresa Sackler;
     Jonathan Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     Ilene Sackler Lefcourt;
     Craig Landau;
     John Stewart;
     Mark Timney
303. The Purdue Frederick        Municipality   Pennsylvania   City of Philadelphia      City of Philadelphia v.        C.P. Philadelphia
     Company Inc.                                                                        Allergan PLC, et al.           January Term, 2018
                                                                                                                        No. 02718
304. The Purdue Frederick        Municipality   Pennsylvania   City of Pittsburgh        City of Pittsburgh v. Purdue   C.P. Allegheny Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            18-006153
305. The Purdue Frederick        Municipality   Pennsylvania   Clearfield County,        Clearfield County,             C.P. Clearfield Cnty.
     Company Inc.                                              Pennsylvania              Pennsylvania v. Purdue         2018-1484-CD
                                                                                         Pharma L.P., et al.
306. The Purdue Frederick        Municipality   Pennsylvania   Clinton County            Clinton County v. Purdue       C.P. Clinton Cnty.
     Company Inc.                                                                        Pharma L.P., et al.            752-2018
307. The Purdue Frederick        Municipality   Pennsylvania   Commonwealth of PA,       Commonwealth of PA, acting     C.P. Delaware Cnty.
     Company Inc.                                              acting by and through     by and through Philadelphia    CV-2017-008095
                                                               Philadelphia District     District Attorney Lawrence
                                                               Attorney Lawrence S.      S. Krasner v. Purdue Pharma    Phila. Ct. Com. Pl.,
                                                               Krasner                   L.P., et al.                   January Term 2018, No.
                                                                                                                        05594
308. The Purdue Frederick        Municipality   Pennsylvania   Commonwealth of PA,       Commonwealth of PA, acting     C.P. Lehigh Cnty.
     Company Inc.                                              acting by James Martin;   by James Martin; People of     2018-C-0716
                                                               People of Lehigh          Lehigh County and Lehigh
                                                               County and Lehigh         County, PA v. Purdue
                                                               County, PA                Pharma L.P., et al.
309. The Purdue Frederick        Municipality   Pennsylvania   County of Allegheny       County of Allegheny v.         C.P. Allegheny Cnty.
     Company Inc.                                                                        Purdue Pharma L.P., et al.     18-006155
310. The Purdue Frederick        Municipality   Pennsylvania   County of Bradford        County of Bradford v.          C.P. Bradford Cnty.
     Company Inc.                                                                        Purdue Pharma L.P., et al.     2018-CV-0059

                                                                 85
                       19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                                Pg 87 of 197


                                                                    Underlying Plaintiff(s)
       Related Parties                Action Type        State      (Last, First)             Case Caption                  Court/Case Number
311.   The Purdue Frederick           Municipality   Pennsylvania   County of Carbon          County of Carbon v. Purdue    C.P. Carbon Cnty.
       Company Inc.;                                                                          Pharma L.P., et al.           No. 18-0990
       Richard S. Sackler;
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family,
       The P.F. Laboratories, Inc.,
       Stuart D. Baker
312.   The Purdue Frederick           Municipality   Pennsylvania   County of Clarion         County of Clarion v. Purdue   C.P. Clarion Cnty.
       Company Inc.                                                                           Pharma L.P., et al.           285-CD-2018
313.   The Purdue Frederick           Municipality   Pennsylvania   County of Cumberland      County of Cumberland v.       C.P. Cumberland
       Company Inc.                                                                           Purdue Pharma L.P., et al.    2018-02147
314.   The Purdue Frederick           Municipality   Pennsylvania   County of Erie            County of Erie v. Purdue      C.P. Erie Cnty.
       Company Inc.                                                                           Pharma L.P., et al.           11577-18
315.   The Purdue Frederick           Municipality   Pennsylvania   County of Fayette         County of Fayette v. Purdue   C.P. Fayette County
       Company Inc.                                                                           Pharma L.P., et al.           2017-2676
316.   The Purdue Frederick           Municipality   Pennsylvania   County of Greene          County of Greene v. Purdue    C.P. Greene Cnty.
       Company Inc.                                                                           Pharma L.P., et al.           791-2017
317.   The Purdue Frederick           Municipality   Pennsylvania   County of Monroe          County of Monroe v. Purdue    C.P. Monroe Cnty.
       Company Inc.                                                                           Pharma L.P., et al.           3972-CV-18
318.   The Purdue Frederick           Municipality   Pennsylvania   County of Tioga           County of Tioga v. Purdue     C.P. Tioga Cnty.
       Company Inc.                                                                           Pharma L.P., et al.           563-CV-2018
319.   The Purdue Frederick           Municipality   Pennsylvania   County of Washington      County of Washington v.       C.P. Washington Cnty.
       Company Inc.                                                                           Purdue Pharma L.P., et al.    2017-6268
320.   The Purdue Frederick           Municipality   Pennsylvania   County of                 County of Westmoreland v.     C.P. Westmoreland Cnty.
       Company Inc.                                                 Westmoreland              Purdue Pharma L.P., et al.    2017-5975
321.   The Purdue Frederick           Municipality   Pennsylvania   County of York            County of York v. Purdue      C.P. York Cnty.
       Company Inc.                                                                           Pharma L.P., et al.           2017-SU-003372



                                                                      86
                       19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                                Pg 88 of 197


                                                                    Underlying Plaintiff(s)
       Related Parties                Action Type        State      (Last, First)             Case Caption                    Court/Case Number
322.   The Purdue Frederick           Municipality   Pennsylvania   Dauphin County, PA        Dauphin County, PA v.           C.P. Dauphin Cnty.
       Company Inc.                                                                           Purdue Pharma L.P., et al.      2018-CV-716
323.   The Purdue Frederick           Municipality   Pennsylvania   Delaware County           Delaware County,                C.P. Delaware Cnty.
       Company Inc.;                                                                          Pennsylvania v. Purdue          No. 2017-008095
       Richard S. Sackler;                                                                    Pharma L.P., et al.
       Jonathan D. Sackler;
       Mortimer D.A. Sackler;
       Kathe A. Sackler;
       Ilene Sackler Lefcourt;
       Beverly Sackler;
       Theresa Sackler;
       David A. Sackler;
       Rhodes Technologies Inc.;
       Rhodes Pharmaceuticals Inc.;
       Trust for the Benefit of
       Members of the Raymond
       Sackler Family;
       The P.F. Laboratories, Inc.;
       Stuart D. Baker
324.   The Purdue Frederick           Municipality   Pennsylvania   Franklin County           Franklin County v. Purdue       C.P. Franklin Cnty.
       Company Inc.                                                                           Pharma L.P., et al.             2019-2445
325.   The Purdue Frederick           Municipality   Pennsylvania   Lackawanna County,        Lackawanna County,              C.P. Lackawanna Cnty.
       Company Inc.                                                 Pennsylvania              Pennsylvania v. Purdue          17-cv-5156
                                                                                              Pharma L.P., et al.
326. The Purdue Frederick             Municipality   Pennsylvania   Lawrence County,          Lawrence County,                C.P. Beaver Cnty.
     Company Inc.                                                   Pennsylvania              Pennsylvania v. Purdue          11180-2017
                                                                                              Pharma L.P., et al.
327. The Purdue Frederick             Municipality   Pennsylvania   Mahoning Township         Mahoning Township v.            C.P. Philadelphia Cnty.
     Company Inc.                                                                             Purdue Pharma L.P., et al.      180603466
328. The Purdue Frederick             Municipality   Pennsylvania   Mercer County             Mercer County v. Purdue         C.P. Mercer Cnty.
     Company inc.                                                                             Pharma L.P., et al.             2018-1596
329. The Purdue Frederick             Municipality   Pennsylvania   The Municipality of       The Municipality of             C.P. Montgomery Cnty.
     Company Inc.                                                   Norristown and The        Norristown and The              2019-12178
                                                                    Township of West          Township of West Norriton
                                                                    Norriton                  v. Purdue Pharma L.P., et al.
330. The Purdue Frederick             Municipality   Pennsylvania   Newtown Township          Newtown Township v.             C.P. Bucks Cnty.
     Company Inc.                                                                             Purdue Pharma L.P., et al.      2019-03043



                                                                      87
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                          Pg 89 of 197


                                                              Underlying Plaintiff(s)
     Related Parties            Action Type        State      (Last, First)             Case Caption                 Court/Case Number
331. The Purdue Frederick       Municipality   Pennsylvania   People of Northampton     People of Northampton        C.P. Northampton County
     Company Inc.                                             County and                County and Northampton       C48-cv-2017-11557
                                                              Northampton County,       County, PA v. Purdue
                                                              PA                        Pharma L.P., et al.
332. The Purdue Frederick       Municipality   Pennsylvania   Pike County, Pa.          Pike County, Pa. v. Purdue   C.P. Pike Cnty.
     Company Inc.                                                                       Pharma L.P., et al.          No. 602-2018
333. The Purdue Frederick       Municipality   Pennsylvania   Schuylkill County, Pa.    Schuylkill County, Pa. v.    C.P. Schuylkill Cnty.
     Company Inc.                                                                       Purdue Pharma L.P., et al.   S-1241-18
334. The Purdue Frederick       Municipality   Pennsylvania   Wampum Borough            Wampum Borough v. Purdue     C.P. Philadelphia Cnty.
     Company Inc.                                                                       Pharma L.P., et al.          July Term 2018 No. 01963
335. The Purdue Frederick       Municipality   Pennsylvania   Warrington Township       Warrington Township v.       C.P. Bucks Cnty.
     Company Inc.;                                                                      Purdue Pharma L.P., et al.   2019-04956
     Richard Sackler;
     Theresa Sackler;
     Kathe Sackler;
     Jonathan Sackler;
     Mortimer D.A. Sackler;
     Beverly Sackler;
     David Sackler;
     Ilene Sackler Lefcourt




                                                                88
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 90 of 197


                                                                    Underlying Plaintiff(s)
     Related Parties                Action Type        State        (Last, First)             Case Caption                   Court/Case Number
336. The Purdue Frederick           Municipality   South Carolina   City of Charleston        City of Charleston v. Purdue   C.P. Charleston Cnty.
     Company Inc.;                                                                            Pharma L.P., et al.            2019-CP-10-04294
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories Inc.;
     Leavis Sullivan;
     Leigh Varnadore;
     Paul Kitchin;
     Beth Taylor;
     Mark Waldrop;
     Michael Madden;
     Wendy Kay;
     Jeffrey Ward;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker




                                                                      89
                     19-23649-rdd      Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 91 of 197


                                                                    Underlying Plaintiff(s)
     Related Parties                Action Type        State        (Last, First)             Case Caption                  Court/Case Number
337. The Purdue Frederick           Municipality   South Carolina   City of North             City of North Charleston v.   C.P. Charleston Cnty.
     Company Inc.;                                                  Charleston                Purdue Pharma L.P., et al.    2019-CP-10-03978
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories Inc.;
     Leavis Sullivan;
     Leigh Varnadore;
     Paul Kitchin;
     Beth Taylor;
     Mark Waldrop;
     Michael Madden;
     Wendy Kay;
     Jeffrey Ward;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker




                                                                      90
                      19-23649-rdd        Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                                 Pg 92 of 197


                                                                       Underlying Plaintiff(s)
     Related Parties                   Action Type        State        (Last, First)             Case Caption                   Court/Case Number
338. The Purdue Frederick              Municipality   South Carolina   County of Abbeville       County of Abbeville v. Rite    C.P. Abbeville Cnty.
     Company Inc.;                                                                               Aid of South Carolina, Inc.,   2019-CP-01-00154
     Rhodes Pharmaceuticals Inc.;                                                                et al.
     Rhodes Technologies Inc.;
     P.F. Laboratories, Inc.;Richard
     S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                         91
                      19-23649-rdd        Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                                 Pg 93 of 197


                                                                       Underlying Plaintiff(s)
     Related Parties                   Action Type        State        (Last, First)             Case Caption                      Court/Case Number
339. The Purdue Frederick              Municipality   South Carolina   County of Aiken           County of Aiken v. Rite Aid       C.P. Aiken Cnty.
     Company Inc.;                                                                               of South Carolina, Inc., et al.   2019-CP-02-01086
     Rhodes Technologies Inc.;
     Rhodes Pharmaceutical Inc.;
     P.F. Laboratories, Inc.;Richard
     S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                         92
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                               Pg 94 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                     Court/Case Number
340. The Purdue Frederick            Municipality   South Carolina   County of Allendale       County of Allendale v. Rite      C.P. Allendale Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc. et   2018-CP-03-00125
     Rhodes Technologies Inc.;                                                                 al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                       93
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                               Pg 95 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
341. The Purdue Frederick            Municipality   South Carolina   County of Anderson        County of Anderson v. Rite      C.P. Anderson Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-04-01108
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                       94
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                               Pg 96 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                    Court/Case Number
342. The Purdue Frederick            Municipality   South Carolina   County of Bamberg         County of Bamberg v. Rite       C.P. Bamberg Cnty.
     Company Inc.;                                                                             Aid of South Carolina, et al.   2018-CP-05-00189
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                       95
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                               Pg 97 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                    Court/Case Number
343. The Purdue Frederick            Municipality   South Carolina   County of Barnwell        County of Barnwell v. Rite      C.P. Barnwell Cnty.
     Company Inc.;                                                                             Aid of South Carolina, et al.   2018-CP-06-00329
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                       96
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                               Pg 98 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
344. The Purdue Frederick            Municipality   South Carolina   County of Beaufort        County of Beaufort v. Rite     C.P. Beaufort Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-07-01245
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                       97
                      19-23649-rdd        Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                                 Pg 99 of 197


                                                                       Underlying Plaintiff(s)
     Related Parties                   Action Type        State        (Last, First)             Case Caption                     Court/Case Number
345. The Purdue Frederick              Municipality   South Carolina   County of Calhoun         County of Calhoun v. Rite        C.P. Calhoun Cnty.
     Company Inc.;                                                                               Aid of South Carolina Inc., et   2019-CP-09-00065
     Rhodes Technologies Inc;                                                                    al.
     Rhodes Pharmaceuticals Inc;
     P.F. Laboratories, Inc.;Richard
     S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                         98
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 100 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
346. The Purdue Frederick            Municipality   South Carolina   County of Cherokee        County of Cherokee v. Rite     C.P. Cherokee Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-11-00503
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                       99
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 101 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                  Court/Case Number
347. The Purdue Frederick            Municipality   South Carolina   County of Chesterfield    County of Chesterfield v.     C.P. Chesterfield Cnty.
     Company Inc.;                                                                             Rite Aid of South Carolina,   2018-CP-13-00410
     P.F. Laboratories, Inc.;                                                                  Inc., et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      100
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 102 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
348. The Purdue Frederick            Municipality   South Carolina   County of Clarendon       County of Clarendon v. Rite    C.P. Clarendon Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2019-CP-14-00236
     Rhodes Technologies Inc.;                                                                 et al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      101
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 103 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
349. The Purdue Frederick            Municipality   South Carolina   County of Colleton        County of Colleton v.Rite      C.P. Colleton Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-15-00438
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      102
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 104 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
350. The Purdue Frederick            Municipality   South Carolina   County of Dillon          County of Dillon v. Rite Aid      C.P. Dillon Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2019-CP-17-00213
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      103
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 105 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
351. The Purdue Frederick            Municipality   South Carolina   County of Dorchester      County of Dorchester v. Rite   C.P. Dorchester Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-18-01122
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      104
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 106 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
352. The Purdue Frederick            Municipality   South Carolina   County of Edgefield       County of Edgefield v. Rite    C.P. Edgefield Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2019-CP-19-00120
     Rhodes Technologies Inc.;                                                                 et al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      105
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 107 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
353. The Purdue Frederick            Municipality   South Carolina   County of Fairfield       County of Fairfield v. Rite    C.P. Fairfield Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-20-00272
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Pharmaceuticals Inc.;
     Rhodes Technologies Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      106
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 108 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
354. The Purdue Frederick            Municipality   South Carolina   County of Florence        County of Florence v. Rite     C.P. Florence Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2019-CP-21-01213
     Rhodes Technologies Inc.;                                                                 et al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      107
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 109 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
355. The Purdue Frederick            Municipality   South Carolina   County of Greenwood       County of Greenwood v. Rite    C.P. Cherokee Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-24-00775
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      108
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 110 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
356. The Purdue Frederick            Municipality   South Carolina   County of Hampton         County of Hampton v. Rite      C.P. Hampton Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-25-00258
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      109
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 111 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
357. The Purdue Frederick            Municipality   South Carolina   County of Horry           County of Horry v. Rite Aid       C.P. Horry Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2019-CP-26-02684
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      110
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 112 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
358. The Purdue Frederick            Municipality   South Carolina   County of Jasper          County of Jasper v. Rite Aid      C.P. Jasper Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2018-CP-27-00332
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      111
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 113 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                    Court/Case Number
359. The Purdue Frederick            Municipality   South Carolina   County of Kershaw         County of Kershaw v. Rite       C.P. Kershaw Cnty.
     Company Inc.;                                                                             Aid of South Carolina, et al.   2018-CP-28-00553
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      112
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 114 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                     Court/Case Number
360. The Purdue Frederick            Municipality   South Carolina   County of Lancaster       County of Lancaster v. Rite      C.P. Lancaster Cnty.
     Company Inc.;                                                                             Aid of South Carolina Inc., et   2019-CP-29-00540
     Rhodes Technologies Inc.;                                                                 al.
     Rhodes Pharmaceutical Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      113
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 115 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
361. The Purdue Frederick            Municipality   South Carolina   County of Laurens         County of Laurens v. Rite      C.P. Laurens Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-30-00606
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      114
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 116 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
362. The Purdue Frederick            Municipality   South Carolina   County of Lee             County of Lee v. Rite Aid of   C.P. Lee Cnty.
     Company Inc.;                                                                             South Carolina, Inc., et al.   2018-CP-31-00207
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      115
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 117 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
363. The Purdue Frederick            Municipality   South Carolina   County of Lexington       County of Lexington v. Rite    C.P. Lexington Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-32-02207
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      116
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 118 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
364. The Purdue Frederick            Municipality   South Carolina   County of Marion          County of Marion v. Rite Aid      C.P. Marion Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2019-CP-33-00299
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      117
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 119 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                  Court/Case Number
365. The Purdue Frederick            Municipality   South Carolina   County of McCormick       County of McCormick v.        C.P. McCormick Cnty.
     Company Inc.;                                                                             Rite Aid of South Carolina,   2019-CP-35-00031
     Rhodes Technologies Inc.;                                                                 Inc., et al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      118
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 120 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
366. The Purdue Frederick            Municipality   South Carolina   County of Oconee          County of Oconee v. Rite       C.P. Oconee Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-37-00458
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      119
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 121 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                  Court/Case Number
367. The Purdue Frederick            Municipality   South Carolina   County of Orangeburg      County of Orangeburg v.       C.P. Orangeburg Cnty.
     Company Inc.;                                                                             Rite Aid of South Carolina,   2018-CP-38-00841
     P.F. Laboratories, Inc.;                                                                  Inc., et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      120
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 122 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
368. The Purdue Frederick            Municipality   South Carolina   County of Pickens         County of Pickens v. Rite      C.P. Pickens Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   18-CP-39-00675
     Rhodes Technologies Inc.;                                                                 et al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      121
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 123 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
369. The Purdue Frederick            Municipality   South Carolina   County of Saluda          County of Saluda v. Rite Aid      C.P. Clarendon Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2019-CP-41-00111
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      122
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 124 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
370. The Purdue Frederick            Municipality   South Carolina   County of Sumter          County of Sumter v. Rite Aid      C.P. Sumter Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2019-CP-43-00891
     Rhodes Techonologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      123
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 125 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
371. The Purdue Frederick            Municipality   South Carolina   County of Union           County of Union v. Rite Aid       C.P. Union Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2018-CP-44-00288
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      124
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                              Pg 126 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                  Court/Case Number
372. The Purdue Frederick            Municipality   South Carolina   County of                 County of Williamsburg v.     C.P. Williamsburg Cnty.
     Company Inc.;                                                   Williamsburg              Rite Aid of South Carolina,   2018-CP-45-00276
     P.F. Laboratories, Inc.;                                                                  Inc., et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      125
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                     Exhibit B
                                                              Pg 127 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                      Court/Case Number
373. The Purdue Frederick            Municipality   South Carolina   County of York            County of York v. Rite Aid        C.P. York Cnty.
     Company Inc.;                                                                             of South Carolina, Inc., et al.   2018-CP-46-02446
     P.F. Laboratories, Inc.;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      126
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 128 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
374. The Purdue Frederick            Municipality   South Carolina   Greenville County         Greenville County v. Rite      C.P. Greenville Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-23-01294
     Rhodes Technologies Inc.;                                                                 et al.
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      127
                     19-23649-rdd       Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                              Pg 129 of 197


                                                                     Underlying Plaintiff(s)
     Related Parties                 Action Type        State        (Last, First)             Case Caption                   Court/Case Number
375. The Purdue Frederick            Municipality   South Carolina   Spartanburg County        Spartanburg County v. Rite     C.P. Spartanburg Cnty.
     Company Inc.;                                                                             Aid of South Carolina, Inc.,   2018-CP-42-00760
     P.F. Laboratories, Inc.;                                                                  et al.
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit Members
     of the Raymond Sackler
     Family;
     Stuart D. Baker;
     Leavis Sullivan;
     Beth Taylor;
     Leigh Varnadore;
     Paul Kitchin;
     Wendy Kay;
     Michael Madden;
     Jeffrey Ward;
     Mark Waldrop




                                                                      128
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                    Exhibit B
                                                             Pg 130 of 197


                                                                    Underlying Plaintiff(s)
     Related Parties                Action Type        State        (Last, First)              Case Caption                  Court/Case Number
376. The Purdue Frederick           Municipality   South Carolina   Town of Mount              Town of Mount Pleasant v.     C.P. Charleston Cnty.
     Company Inc.;                                                  Pleasant                   Purdue Pharma L.P., et al.    2019-CP-10-04302
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     P.F. Laboratories Inc.;
     Leavis Sullivan;
     Leigh Varnadore;
     Paul Kitchin;
     Beth Taylor;
     Mark Waldrop;
     Michael Madden;
     Wendy Kay;
     Jeffrey Ward;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker
377. The Purdue Frederick           District       Tennessee        Barry Staubus, in his      Barry Staubus, et al. v.      Cir. Ct. Sullivan Cnty.
     Company Inc.                   Attorney                        official capacity as the   Purdue Pharma L.P., et al.    No. C-41916
                                    General /                       District Attorney
                                    Municipality                    General for the Second
                                                                    Judicial District and on
                                                                    behalf of all political
                                                                    subdivisions therein;

                                                                    Tony Clark, in his
                                                                    official capacity as the
                                                                    District Attorney
                                                                    General for the First
                                                                    Judicial District and on


                                                                      129
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                           Pg 131 of 197


                                                             Underlying Plaintiff(s)
     Related Parties              Action Type        State   (Last, First)              Case Caption                   Court/Case Number
                                                             behalf of all political
                                                             subdivisions therein;

                                                             Dan Armstrong, in his
                                                             official capacity as the
                                                             District Attorney
                                                             General for the Third
                                                             Judicial District and on
                                                             behalf of all political
                                                             subdivisions therein;

                                                             Baby Doe, by and
                                                             through his Guadian Ad
                                                             Litem
378. The Purdue Frederick         District       Tennessee   Bryant C. Dunaway, in      Bryant C. Dunaway, et al. v.   Cir. Ct. Cumberland Cnty.
     Company Inc.;                Attorney                   his official capacity as   Purdue Pharma L.P., et al.     CCI-2018-CV-6331
     Richard Sackler              General /                  the District Attorney
                                  Municipality               General for the
                                                             Thirteenth Judicial
                                                             District, TN and on
                                                             behalf of all political
                                                             subdivisions therein,
                                                             Including Clay County,
                                                             City of Celine,
                                                             Cumberland County,
                                                             City of Crab Orchard,
                                                             City of Crossville,
                                                             Town of Pleasant Hill,
                                                             Dekalb County, Town
                                                             of Alexandria, Town of
                                                             Dowelltown, Town of
                                                             Liberty, City of
                                                             Smithville, Overton
                                                             County, Town of
                                                             Livingston, Pickett
                                                             County, Town of
                                                             Byrdstown, Putnam
                                                             County, City of


                                                               130
                  19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44            Exhibit B
                                                    Pg 132 of 197


                                                      Underlying Plaintiff(s)
Related Parties              Action Type     State    (Last, First)              Case Caption               Court/Case Number
                                                      Algood, Town of
                                                      Baxter, City of
                                                      Cookeville, Town of
                                                      Monterey, White
                                                      County, Town of
                                                      Doyle, City of Sparta;
                                                      Jenning H. Jones, in his
                                                      official capacity as the
                                                      District Attorney
                                                      General for the
                                                      Sixteenth Judicial
                                                      District, TN and on
                                                      behalf of all political
                                                      subdivisions therein,
                                                      including Cannon
                                                      County, Town of
                                                      Auburntown, Town of
                                                      Woodbury, Rutherford
                                                      County, City of
                                                      Eaglevill, City of La
                                                      Vergne, City of
                                                      Murfreesboro, Town of
                                                      Smyrna;

                                                      Robert J. Carter, in his
                                                      official capacity as the
                                                      District Attorney
                                                      General for the
                                                      Seventeenth Judicial
                                                      District, TN and on
                                                      behalf of all political
                                                      subdivisions therein,
                                                      including Bedord
                                                      County, Town of Bell
                                                      Buckle, Town of
                                                      Normandy, City of
                                                      Shelbyville, Town of
                                                      Wartrace, Lincoln


                                                        131
                  19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44            Exhibit B
                                                    Pg 133 of 197


                                                      Underlying Plaintiff(s)
Related Parties              Action Type     State    (Last, First)              Case Caption               Court/Case Number
                                                      County, City of
                                                      Ardmore, City of
                                                      Fayetteville, Town of
                                                      Petersburg, Marshall
                                                      County, Town of
                                                      Chapel Hill, Town of
                                                      Cornersville, City of
                                                      Lewisburg, Moore
                                                      County, City of
                                                      Lynchburg;

                                                      Brent A. Cooper, in his
                                                      official capacity as the
                                                      District Attorney
                                                      General for the Twenty-
                                                      Second Judicial
                                                      District, TN and on
                                                      behalf of all political
                                                      subdivisions therein,
                                                      including Giles County,
                                                      City of Elkton, Town of
                                                      Lynnville, City of
                                                      Minor Hill, City of
                                                      Pulaski, Lawrence
                                                      County, Town of
                                                      Ethridge, City of Iron
                                                      City, City of
                                                      Lawrenceburg, City of
                                                      Loretto, City of St.
                                                      Joseph, Maury County,
                                                      City of Columbia, City
                                                      of Mount Pleasant, City
                                                      of Spring Hill, Wayne
                                                      County, City of Clifton,
                                                      City of Collinwood,
                                                      City of Waynesboro;




                                                        132
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                           Pg 134 of 197


                                                             Underlying Plaintiff(s)
     Related Parties              Action Type        State   (Last, First)              Case Caption                     Court/Case Number
                                                             Lisa S. Zavogiannis, in
                                                             her official capacity as
                                                             the District Attorney
                                                             General for the Thirty-
                                                             First Judicial District,
                                                             TN and on behalf of all
                                                             political subdivisions
                                                             therein, including Van
                                                             Buren County, Town of
                                                             Spencer, Warren
                                                             County, Town of
                                                             Centertown, City of
                                                             McMinnville, Town of
                                                             Morrison, Town of
                                                             Viola;

                                                             Baby Doe, by and
                                                             through his Mother
379. The Purdue Frederick         District       Tennessee   Jared Effler, in his       Jared Effler, et al. v. Purdue   Eastern Section at
     Company Inc.                 Attorney                   official capacity as the   Pharma L.P., et al.              Knoxville Court of
                                  General /                  District Attorney                                           Appeals
                                  Municipality               General for the Eigth                                       No. E2018-01994-COA-
                                                             Judicial District, TN;                                      R3-CV

                                                             Charme Allen, in her
                                                             official capacity as the
                                                             District Attorney
                                                             General for the Sixth
                                                             Judicial District;

                                                             Dave Clark, in his
                                                             official capacity as the
                                                             District Attorney
                                                             General for the Seventh
                                                             Judicial District, TN;

                                                             Russell Johnson, in his
                                                             official capacity as the


                                                               133
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                           Pg 135 of 197


                                                             Underlying Plaintiff(s)
     Related Parties              Action Type        State   (Last, First)              Case Caption                  Court/Case Number
                                                             District Attorney
                                                             General for the Ninth
                                                             Judicial District, TN;

                                                             Stephen Crump, in his
                                                             official capacity as the
                                                             District Attorney
                                                             General for the Tenth
                                                             Judicial District, TN;

                                                             Baby Doe #1;
                                                             Baby Doe #2
380. The Purdue Frederick         Municipality   Tennessee   Shelby County, by the      Shelby County, by the         Cir. Ct. Shelby Cnty.
     Company Inc.                                            Shelby Board of            Shelby Board of               No. CT-004500-17
                                                             Commissioners              Commissioners v. Purdue
                                                                                        Pharma L.P., et al.
381. The Purdue Frederick         Municipality   Texas       City of Houston, Texas     City of Houston, Texas v.     Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Purdue Pharma L.P., et al.    2019-43219
382. The Purdue Frederick         Municipality   Texas       County of Bee              County of Bee v. Purdue       Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Pharma L.P., et al.           2018-76897
383. The Purdue Frederick         Municipality   Texas       County of Bexar            County of Bexar v. Purdue     Harris Cnty. Dist. Ct.
     Company                                                                            Pharma L.P., et al.           2018-77066
384. The Purdue Frederick         Municipality   Texas       County of Burleson         County of Burleson v.         Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Purdue Pharma L.P., et al.    2018-77087
385. The Purdue Frederick         Municipality   Texas       County of Burnet           County of Burnet v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Pharma L.P., et al.           2018-77090
386. The Purdue Frederick         Municipality   Texas       County of Cameron          County of Cameron v.          Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Purdue Pharma L.P., et al.    2018-77093
387. The Purdue Frederick         Municipality   Texas       County of Cass             County of Cass v. Purdue      Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Pharma L.P., et al.           2018-76905
388. The Purdue Frederick         Municipality   Texas       County of Cooke            County of Cooke v. Purdue     Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Pharma L.P., et al.           2018-76907
389. The Purdue Frederick         Municipality   Texas       County of Coryell          County of Coryell v. Purdue   Coryell Cnty. Dist. Ct.
     Company Inc.                                                                       Pharma L.P., et al.           2018-77097
390. The Purdue Frederick         Municipality   Texas       County of Dallas           County of Dallas v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                       Pharma L.P., et al.           2018-77098




                                                               134
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                             Pg 136 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type        State   (Last, First)             Case Caption                   Court/Case Number
391. The Purdue Frederick           Municipality   Texas       County of Delta           County of Delta v.             Harris Cnty. Dist. Ct.
     Company Inc.                                                                        AmerisourceBergen Drug         2018-77093
                                                                                         Corp., et al.
392. The Purdue Frederick           Municipality   Texas       County of Dimmit          County of Dimmit v. Purdue     Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-76905
393. The Purdue Frederick           Municipality   Texas       County of Ector           County of Ector v. Purdue      Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-76907
394. The Purdue Frederick           Municipality   Texas       County of El Paso         County of El Paso v. Purdue    Coryell Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77097
395. The Purdue Frederick           Municipality   Texas       County of Falls           County of Falls v. Purdue      Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77098
396. The Purdue Frederick           Municipality   Texas       County of Fannin          County of Fannin v. Purdue     Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77093
397. The Purdue Frederick           Municipality   Texas       County of Freestone       County of Freestone v.         Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Purdue Pharma L.P., et al.     2018-76905
398. The Purdue Frederick           Municipality   Texas       County of Grayson         County of Grayson v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-76994
399. The Purdue Frederick           Municipality   Texas       County of Harrison        County of Harrison v. Purdue   Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77108
400. The Purdue Frederick           Municipality   Texas       County of Hidalgo         County of Hidalgo v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77109
401. The Purdue Frederick           Municipality   Texas       County of Hopkins         County of Hopkins v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77111
402. The Purdue Frederick           Municipality   Texas       County of Houston         County of Houston v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77021
403. The Purdue Frederick           Municipality   Texas       County of Kendall         County of Kendall v. Purdue    Harris Cnty. Dist. Ct.
     Company                                                                             Pharma L.P., et al.            2018-77023
404. The Purdue Frederick Company   Municipality   Texas       County of Kerr            County of Kerr v. Purdue       Harris Cnty. Dist. Ct.
     Inc.                                                                                Pharma L.P., et al.            2018-77114
405. The Purdue Frederick           Municipality   Texas       County of Liberty         County of Liberty v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77116
406. The Purdue Frederick           Municipality   Texas       County of Limestone       County of Limestone v.         Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Purdue Pharma L.P., et al.     2018-77025
407. The Purdue Frederick           Municipality   Texas       County of Marion          County of Marion v. Purdue     Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Pharma L.P., et al.            2018-77026
408. The Purdue Frederick           Municipality   Texas       County of McMullen        County of McMullen v.          Harris Cnty. Dist. Ct.
     Company Inc.                                                                        Purdue Pharma L.P., et al.     2018-77067


                                                                135
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                           Pg 137 of 197


                                                             Underlying Plaintiff(s)
       Related Parties            Action Type        State   (Last, First)             Case Caption                  Court/Case Number
409.   The Purdue Frederick       Municipality   Texas       County of Milam           County of Milam v. Purdue     Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77141
410.   The Purdue Frederick       Municipality   Texas       County of Nacogdoches     County of Nacogdoches v.      Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Purdue Pharma L.P., et al.    2018-77027
411.   The Purdue Frederick       Municipality   Texas       County of Nueces;         County of Nueces and          Harris Cnty. Dist. Ct.
       Company;                                              Nueces County             Nueces County Hospital        2018-77083
       The Purdue Frederick                                  Hospital District         District v. Purdue Pharma
       Company Inc.                                                                    L.P., et al.
412.   The Purdue Frederick       Municipality   Texas       County of Orange          County of Orange v. Purdue    Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77036
413.   The Purdue Frederick       Municipality   Texas       County of Panola          County of Panola v. Purdue    Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77037
414.   The Purdue Frederick       Municipality   Texas       County of Parker          County of Parker v. Purdue    Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77143
415.   The Purdue Frederick       Municipality   Texas       County of Potter          County of Potter v. Purdue    Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77039
416.   The Purdue Frederick       Municipality   Texas       County of Robertson       County of Robertson v.        Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Purdue Pharma L.P., et al.    2018-77043
417.   The Purdue Frederick       Municipality   Texas       County of San Patricio    County of San Patricio v.     Harris Cnty. Dist. Ct.
       Company;                                                                        Purdue Pharma L.P., et al.    2018-77075
       The Purdue Frederick
       Company Inc.
418.   The Purdue Frederick       Municipality   Texas       County of Shelby          County of Shelby v. Purdue    Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77062
419.   The Purdue Frederick       Municipality   Texas       County of Travis          County of Travis v. Purdue    Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77144
420.   The Purdue Frederick       Municipality   Texas       County of Trinity         County of Trinity v. Purdue   Harris Cnty. Dist. Ct.
       Company Inc.                                                                    Pharma L.P., et al.           2018-77080
421.   The Purdue Frederick       Municipality   Texas       County of Van Zandt       County of Van Zandt v.        Harris Cnty. Dist. Ct.
       Company Inc.                                                                    AmerisourceBergen Drug        2018-77150
                                                                                       Corp., et al.
422. The Purdue Frederick         Municipality   Texas       County of Waller          County of Waller v. Purdue    Harris Cnty. Dist. Ct.
     Company Inc.                                                                      Pharma L.P., et al.           2018-77153
423. The Purdue Frederick         Municipality   Texas       County of Wood            County of Wood v. Purdue      Harris Cnty. Dist. Ct.
     Company Inc.                                                                      Pharma L.P., et al.           2018-77081
424. The Purdue Frederick         Municipality   Texas       Johnson County            Johnson County v. Purdue      Harris Cnty. Dist. Ct.
     Company Inc.                                                                      Pharma, L.P. et al.           2018-87346


                                                              136
                      19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                              Pg 138 of 197


                                                                   Underlying Plaintiff(s)
     Related Parties                 Action Type           State   (Last, First)             Case Caption                 Court/Case Number
425. The Purdue Frederick            Municipality   Utah           Cache County, Utah;       Cache County, Utah; Rich     1st Dist. Ct. Cache Cnty.
     Company Inc.;                                                 Rich County, Utah         County, Utah v. Purdue       190100112
     Richard S. Sackler;                                                                     Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals, Inc.;
     The P.F. Laboratories, Inc.
426. The Purdue Frederick            Municipality   Utah           Davis County              Davis County v. Purdue       2nd Dist. Ct. Davis Cnty.
     Company                                                                                 Pharma L.P., et al.          180700870
427. The Purdue Frederick            Municipality   Utah           Grand County              Grand County v. Purdue       7th Jud. Dist. Ct. Grand
     Company                                                                                 Pharma L.P., et al.          Cnty.
                                                                                                                          180700040
428. The Purdue Frederick            Municipality   Utah           Iron County               Iron County v. Purdue        5th Jud. Dist. Ct. Iron
     Company                                                                                 Pharma L.P., et al.          Cnty.
                                                                                                                          180500149
429. The Purdue Frederick            Municipality   Utah           Millard County            Millard County v. Purdue     4th Jud. Dist. Ct. Millard
     Company                                                                                 Pharma L.P., et al.          Cnty.
                                                                                                                          180700044
430. The Purdue Frederick            Municipality   Utah           San Juan County           San Juan County v. Purdue    7th Jud. Dist. Ct. Grand
     Company                                                                                 Pharma L.P., et al.          Cnty.
                                                                                                                          180700040
431. The Purdue Frederick            Municipality   Utah           Sanpete County            Sanpete County v. Purdue     6th Jud. Dist. Ct. Sanpete
     Company                                                                                 Pharma L.P., et al.          Cnty.
                                                                                                                          180600095




                                                                    137
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                             Pg 139 of 197


                                                                  Underlying Plaintiff(s)
     Related Parties                Action Type           State   (Last, First)             Case Caption                  Court/Case Number
432. The Purdue Frederick           Municipality   Utah           Sevier County;            Sevier County, Utah, Juab     6th Jud. Dis. Ct. Sevier
     Company Inc.;                                                Juab County;              County, Utah, Emery           Cnty. 190600050
     Richard S. Sackler;                                          Emery County;             County, Utah, Wayne
     Jonathan D. Sackler;                                         Wayne County;             County, Utah, and Piute
     Mortimer D.A. Sackler;                                       Piute County              County, Utah v. Purdue
     Kathe A. Sackler;                                                                      Pharma L.P., et al.
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.
433. The Purdue Frederick           Municipality   Utah           Summit County, Utah       Summit County, Utah v.        3rd Dist. Ct. Summit Cnty.
     Company Inc.;                                                                          Purdue Pharma L.P., et al.    180500119
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.




                                                                   138
                      19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                              Pg 140 of 197


                                                                   Underlying Plaintiff(s)
     Related Parties                 Action Type           State   (Last, First)             Case Caption                  Court/Case Number
434. The Purdue Frederick            Municipality   Utah           Tooele County, Utah       Tooele County, Utah v.        3rd Dist. Ct. Tooele Cnty.
     Company Inc.;                                                                           Purdue Pharma L.P., et al.    180300423
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.
435. The Purdue Frederick            Municipality   Utah           Uintah County, Utah;      Uintah County, Utah;          8th Dist. Ct. Uintah Cnty.
     Company Inc.;                                                 Duscesne County,          Duscesne County, Utah;        180800056
     Richard S. Sackler;                                           Utah;                     Daggett County, Utah; and
     Jonathan D. Sackler;                                          Daggett County, Utah;     Tri-County Health
     Mortimer D.A. Sackler;                                        Tri-County Health         Department v. Purdue
     Kathe A. Sackler;                                             Department                Pharma L.P., et al.
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals, Inc.;
     The P.F. Laboratories, Inc.




                                                                    139
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                             Pg 141 of 197


                                                                  Underlying Plaintiff(s)
     Related Parties                Action Type           State   (Last, First)             Case Caption                  Court/Case Number
436. The Purdue Frederick           Municipality   Utah           Wasatch County, Utah      Wasatch County, Utah v.       4th Dist. Ct. Wasatch
     Company Inc.;                                                                          Purdue Pharma L.P., et al.    Cnty.
     Richard S. Sackler;                                                                                                  180500079
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.
437. The Purdue Frederick           Municipality   Utah           Washington County,        Washington County, Utah;      5th Dist. Ct. Washington
     Company Inc.;                                                Utah;                     Kane County, Utah; Beaver     Cnty.
     Richard S. Sackler;                                          Kane County, Utah;        County, Utah; Garfield        190500179
     Jonathan D. Sackler;                                         Beaver County, Utah;      County, Utah v. Purdue
     Mortimer D.A. Sackler;                                       Garfield County, Utah     Pharma L.P., et al.
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.




                                                                   140
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                             Pg 142 of 197


                                                                  Underlying Plaintiff(s)
     Related Parties                Action Type           State   (Last, First)             Case Caption                     Court/Case Number
438. The Purdue Frederick           Municipality   Utah           Weber County, Utah        Weber County, Utah v.            2nd Dist. Ct. Weber Cnty.
     Company Inc.;                                                                          Purdue Pharma L.P., et al.       180903087
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Stuart D. Baker;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.
439. The Purdue Frederick           Municipality   Virginia       City of Martinsville,     City of Martinsville, Virginia   Cir. Ct. Martinsville Cnty.
     Company Inc.                                                 Virginia                  v. Purdue Pharma L.P., et al.    CL18000240-00
440. The Purdue Frederick           Municipality   Virginia       The County Board of       The County Board of              Cir. Ct. Arlington Cnty.
     Company Inc.                                                 Arlington County,         Arlington County, Virginia v.    CL19001081-00
                                                                  Virginia                  Purdue Pharma L.P., et al.
441. The Purdue Frederick           Municipality   Virginia       Dinwiddie County,         Dinwiddie County, Virginia       Cir. Ct. Dinwiddie Cnty.
     Company Inc.                                                 Virginia                  v. Purdue Pharma L.P., et al.    CL19-317
442. The Purdue Frederick           Municipality   Virginia       Mecklenburg County        Mecklenburg County,              Cir. Ct. Mecklenburg
     Company Inc.                                                                           Virginia v. Purdue Pharma        County
                                                                                            L.P., et al.                     CL19000558-00




                                                                    141
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                         Pg 143 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)              Case Caption                  Court/Case Number
443. The Purdue Frederick       Municipality   West Virginia   Brooke County              Brooke County Commission,      Cir. Ct. Marshall Cnty.
     Company Inc.                                              Commission;                Hancock County                17-C-248H
     Mark Radcliffe;                                           Hancock County             Commission, Harrison          17-C-249H
     Mark Ross;                                                Commission;                County Commission, Lewis      17-C-250H
     Patty Carnes                                              Harrison County            County Commission,            17-C-251H
                                                               Commission;                Marshall County               17-C-252H
                                                               Lewis County               Commission, Ohio County       17-C-253H
                                                               Commission;                Commission, Tyler County      17-C-254H
                                                               Marshall County            Commission, and Wetzel        17-C-255H
                                                               Commission;                County Commission v.
                                                               Ohio County                Purdue Pharma L.P., et al.    Consolidated before MLP
                                                               Commission;                                              In re Opioid Litigation ,
                                                               Tyler County                                             Cir. Ct. Kanawha County
                                                               Commission;                                              19-C-9000
                                                               Wetzel County
                                                               Commission
444. The Purdue Frederick       Municipality   West Virginia   The County                 The County Commission of      Cir. Ct. Marshall County
     Company Inc.;                                             Commission of Mason        Mason County; The County      19-C-4H
     Patty Carnes;                                             County;                    Commission of Barbour         19-C-5H
     Carol Debord;                                             The County                 County; Mayor Chris Tatum     19-C-6H
     Jeff Waugh;                                               Commission of Barbour      on behalf of The Village of   19-C-7H
     Shane Cook;                                               County;                    Barboursville; The County     19-C-8H
     Mark Ross                                                 Mayor Chris Tatum on       Commission of Taylor          19-C-9H
                                                               behalf of The Village of   County; The County
                                                               Barboursville;             Commission of Webster         Consolidated before MLP
                                                               The County                 County; and Mayor Don E.      In re Opioid Litigation,
                                                               Commission of Taylor       McCourt, on behalf of the     Cir. Ct. Kanawha County
                                                               County;                    Town of Addison a/k/a The     19-C-9000
                                                               The County                 Town of Webster Springs v.
                                                               Commission of Webster      Purdue Pharma L.P., et al.
                                                               County;
                                                               Mayor Don E.
                                                               McCourt, on behalf of
                                                               the Town of Addison
                                                               a/k/a The Town of
                                                               Webster Springs




                                                                 142
                       19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                             Pg 144 of 197


                                                                   Underlying Plaintiff(s)
     Related Parties                Action Type        State       (Last, First)              Case Caption                    Court/Case Number
445. The Purdue Frederick           Municipality   West Virginia   Mayor Peggy Knotts         Mayor Peggy Knotts Barney,      Cir. Ct. Marshall Cnty.
     Company Inc.;                                                 Barney, on behalf of the   on behalf of the City of        19-C-151
     Richard S. Sackler;                                           City of Grafton;           Grafton, and Mayor Philip       19-C-152
     Jonathan D. Sackler;                                          Mayor Philip Bowers,       Bowers, on behalf of the City
     Mortimer D.A. Sackler;                                        on behalf of the City of   of Philippi v. Purdue Pharma    Consolidated before MLP
     Kathe A. Sackler;                                             Philippi                   L.P., et al.                    In re Opioid Litigation,
     Ilene Sackler Lefcourt;                                                                                                  Cir. Ct. Kanawha County
     David A. Sackler;                                                                                                        19-C-9000
     Beverly Sackler;
     Theresa Sackler;
     Trust for the Benefit of the
     Mortimer Sackler Family;
     Trust for the Benefit of the
     Raymond Sackler Family;
     Mark Ross;
     Patty Carnes;
     Carol DeBord;
     Jeff Waugh;
     Shane Cook
446. The Purdue Frederick           Municipality   West Virginia   Monongalia County          Monongalia County               Cir. Ct. Marshall Cnty.
     Company Inc.;                                                 Commission;                Commission; Marion County       18-C-222H
     Mark Radcliffe;                                               Marion County              Commission; Doddridge           18-C-233H
     Mark Ross;                                                    Commission;                County Commission;              18-C-234H
     Patty Carnes                                                  Doddridge County           Randolph County                 18-C-235H
                                                                   Commission;                Commission; and Upshur          18-C-236H
                                                                   Randolph County            County Commission v.
                                                                   Commission;                Purdue Pharma L.P., et al.      Consolidated before MLP
                                                                   Upshur County                                              In re Opioid Litigation,
                                                                   Commission                                                 Cir. Ct. Kanawha County
                                                                                                                              19-C-9000




                                                                     143
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                         Pg 145 of 197


                                                               Underlying Plaintiff(s)
     Related Parties            Action Type        State       (Last, First)             Case Caption                   Court/Case Number
447. The Purdue Frederick       Municipality   West Virginia   Roane County              Roane County Commission;       Cir. Ct. Marshall Cnty.
     Company Inc.;                                             Commission;               The City of Spencer; Jackson   19-C-96-108H
     Mark Radcliffe;                                           The City of Spencer;      County Commission; The
     Mark Ross;                                                Jackson County            City of Ripley; The Town of
     Patty Carnes;                                             Commission;               Ravenswood; Wood County
     Jeff Waugh;                                               The City of Ripley;       Commission; The City of
     Carol Debord;                                             The Town of               Williamstown; Wirt County
     Amanda Bias Hayes;                                        Ravenswood;               Commission; The Town of
     Doug Powers                                               Wood County               Elizabeth; Pleasants County
                                                               Commission;               Commission; City of St.
                                                               The City of               Mary's; Ritchie County
                                                               Williamstown;             Commission; Town of
                                                               Wirt County               Harrisville v. Mylan
                                                               Commission;               Pharmaceuticals Inc., et al.
                                                               The Town of Elizabeth;
                                                               Pleasants County
                                                               Commission;
                                                               City of St. Mary's;
                                                               Ritchie County
                                                               Commission;
                                                               Town of Harrisville




Hospital (MDL)
448. The Purdue Frederick       Hospital       Florida         West Boca Medical         West Boca Medical Center,      N.D. Ohio
     Company Inc.                                              Center, Inc.              Inc. v. AmerisourceBergen      1:18-op-45530 Master
                                                                                         Drug Corp., et al.             Case No. 17-md-2804




                                                                144
                     19-23649-rdd        Doc 74-2      Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                               Pg 146 of 197


                                                                 Underlying Plaintiff(s)
     Related Parties                   Action Type      State    (Last, First)             Case Caption                    Court/Case Number
Hospital, Individual, Third Party Payor (Non-MDL)
449. The Purdue Frederick              Hospital      Alabama     The DCH Health Care       The DCH Health Care             Cir. Ct. Conecuh Cnty.
     Company, Inc.;                                              Authority;                Authority; The Healthcare       CV-19-07
     Richard Sackler;                                            The Healthcare            Authority for Baptist Health,
     Beverly Sackler;                                            Authority for Baptist     an affiliate of UAB Health
     David Sackler;                                              Health, an affiliate of   System; Medical West
     Ilene Sackler Lefcourt;                                     UAB Health System;        Hospital Authority, and
     Jonathan Sackler;                                           Medical West Hospital     affiliate of UAB Health
     Kathe Sackler;                                              Authority, an affiliate   System; Evergreen Medical
     Mortimer D.A. Sackler;                                      of UAB Health System;     Center, LLC; Gilliard Health
     Theresa Sackler;                                            Evergreen Medical         Services, Inc.; Crestwood
     John Stewart;                                               Center, LLC; Gilliard     Healthcare, L.P.; Triad of
     Mark Timney;                                                Health Services, Inc.;    Alabama, LLC; QHG of
     Craig Landau;                                               Crestwood Healthcare,     Enterprise, Inc.; Affinity
     Russell Gasdia;                                             L.P.;                     Hospital, LLC; Gadsden
     Joe Coggins;                                                Triad of Alabama,         Regional Medical Center,
     Lyndsie Fowler;                                             LLC;                      LLC; Foley Hospital
     Mitchell “Chip” Fisher;                                     QHG of Enterprise,        Corporation; The Health
     Rebecca Sterling;                                           Inc.;                     Care Authority of Clarke
     Vanessa Weatherspoon;                                       Affinity Hospital, LLC;   County, Alabama; BBH
     Chris Hargrove;                                             Gadsden Regional          PBMC, LLC; BBH, WBMC,
     Brandon Hassenfuss;                                         Medical Center, LLC;      LLC; BBH SBMC, LLC;
     Joe Read                                                    Foley Hospital            BBH CBMC, LLC; BBH
                                                                 Corporation;              BMC, LLC v. Purdue
                                                                 The Health Care           Pharma, et al.
                                                                 Authority of Clarke
                                                                 County, Alabama;
                                                                 BBH PBMC, LLC;
                                                                 BBH, WBMC, LLC;
                                                                 BBH SBMC, LLC;
                                                                 BBH CBMC, LLC;
                                                                 BBH BMC, LLC




                                                                  145
                      19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                          Pg 147 of 197


                                                            Underlying Plaintiff(s)
     Related Parties             Action Type        State   (Last, First)             Case Caption                  Court/Case Number
450. The Purdue Frederick        Hospital       Arizona     Kingman Hospital, Inc.;   Kingman Hospital, Inc.;       Mohave Cnty. Sup. Ct.
     Company Inc.;                                          Arizona Spine and Joint   Arizona Spine and Joint       S8015cv201900563
     Richard Sackler;                                       Hospital LLC;             Hospital LLC; Bullhead City
     Beverly Sackler; David                                 Bullhead City Hospital    Hospital Corporation;
     Sackler;                                               Corporation;              Carondelet St. Joseph's
     Ilene Sackler Lefcourt;                                Carondelet St. Joseph's   Hospital; Holy Cross
     Kathe Sackler;                                         Hospital;                 Hospital, Inc.; Hospital
     Mortimer D.A. Sackler;                                 Holy Cross Hospital,      Development of West
     Theresa Sackler;                                       Inc.;                     Phoenix, Inc.; Northwest
     John Stewart;                                          Hospital Development      Hospital, LLC; Oro Valley
     Mark Timney;                                           of West Phoenix, Inc.;    Hospital, LLC; Oasis
     Craig Landau;                                          Northwest Hospital,       Hospital; Orthopedic and
     Russell Gasdia                                         LLC;                      Medical Specialty Company,
                                                            Oro Valley Hospital,      LLC; St. Mary's Hospital of
                                                            LLC;                      Tucson; VHS Acquisition
                                                            Oasis Hospital;           Subsidiary Number 1, Inc.;
                                                            Orthopedic and            and VHS Arrowhead, Inc. v.
                                                            Surgical Specialty        Purdue Pharma L.P., et al.
                                                            Company, LLC;
                                                            St. Mary's Hospital of
                                                            Tucson;
                                                            VHS Acquisition
                                                            Subsidiary Number 1,
                                                            Inc.;
                                                            VHS Arrowhead, Inc.
451. The Purdue Frederick        Hospital       Arizona     Tucson Medical Center     Tucson Medical Center v.      Super. Ct. Pima County
     Company Inc.                                                                     Purdue Pharma L.P., et al.    C20184991




                                                             146
                      19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                          Pg 148 of 197


                                                              Underlying Plaintiff(s)
     Related Parties             Action Type        State     (Last, First)             Case Caption                     Court/Case Number
452. The Purdue Frederick        Hospital       Kentucky      Bowling Green-Warren      Bowling Green-Warren             Cir. Ct. Warren Cnty.
     Company Inc.;                                            County Community          County Community Hospital        19-CI-01146
     Richard Sackler;                                         Hospital Corporation;     Corporation; The Medical
     Beverly Sackler;                                         The Medical Center at     Center at
     David Sackler;                                           Clinton County, Inc.;     Clinton County, Inc.; The
     Ilene Sackler Lefcourt;                                  The Medical Center at     Medical Center at
     Jonathan Sackler;                                        Franklin, Inc.;           Franklin, Inc.; Arh Tug
     Kathe Sackler;                                           Arh Tug Valley Health     Valley Health Services, Inc.
     Mortimer D.A. Sackler;                                   Services, Inc. f/k/a      f/k/a Highlands Hospital
     Theresa Sackler;                                         Highlands Hospital        Corporation; Baptist
     John Stewart;                                            Corporation;              Healthcare System, Inc.;
     Mark Timney;                                             Baptist Healthcare        Baptist Health Madisonville,
     Craig Landau;                                            System, Inc.;             Inc.; Baptist Health
     Russell Gasdia;                                          Baptist Health            Richmond, Inc.; Grayson
     Tessa Rios;                                              Madisonville, Inc.;       County Hospital Foundation,
     Amy K. Thompson                                          Baptist Health            Inc.; The Harrison Memorial
                                                              Richmond, Inc.;           Hospital, Inc.; Saint
                                                              Grayson County            Elizabeth Medical Center,
                                                              Hospital Foundation,      Inc.; St. Claire Medical
                                                              Inc.;                     Center, Inc.; and Taylor
                                                              The Harrison Memorial     County Hospital District
                                                              Hospital, Inc.;           Health Facilities Corporation
                                                              Saint Elizabeth Medical   v. Purdue Pharma, L.P., et al.
                                                              Center, Inc.;
                                                              St. Claire Medical
                                                              Center, Inc.;
                                                              Taylor County Hospital
                                                              District Health
                                                              Facilities Corporation
453. The Purdue Frederick        Wrongful       Mississippi   Carr, Gary                Gary Carr, individually as       Cir. Ct. Tippah Cnty.
     Company Inc.                Death                                                  next friend and on behalf of     CV2019-075-JKL
                                                                                        all wrongful death
                                                                                        beneficiaries of Luther Greer,
                                                                                        deceased v. Charles Elliott,
                                                                                        M.D., et al.




                                                               147
                      19-23649-rdd        Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                               Pg 149 of 197


                                                                    Underlying Plaintiff(s)
     Related Parties                  Action Type       State       (Last, First)             Case Caption                     Court/Case Number
454. The Purdue Frederick             Individual     New Jersey     Hill, Fredrick            Fredrick Hill v. Purdue          Super Ct. NJ Camden
     Company Inc.;                                                                            Pharma L.P., et al.              Cnty.
     The P.F. Laboratories Inc.;                                                                                               Not yet assigned
     Purdue Holdings L.P.;
     Rosebay Medical Company
     L.P.;
     The Beacon Company;
     PLP Associates Holdings L.P.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     David A. Sackler;
     Beverly Sackler;
     Theresa Sackler;
     Estate of Dr. Richard Sackler;
     Estate of Mortimer Sackler;
     Estate of Raymond Sackler
455. The Purdue Frederick             Individual     New Jersey     Perez, Francisco          Francisco Perez, individually,   Super. Ct. NJ Passaic
     Company Inc.                                                                             as administrator and             Cnty.
                                                                                              administrator ad                 PAS-L-003289-18
                                                                                              prosequendum for the Estate
                                                                                              of Tanny Robles-Perez,
                                                                                              Fransheka Robles Gomez,
                                                                                              Sarai Perez Robles, a minor,
                                                                                              by Francisco Perez, his
                                                                                              guardian ad litem v. Fred S.
                                                                                              Revordero, M.D., et al.
456. The Purdue Frederick             Third Party    Pennsylvania   AFSCME District           AFSCME District Council 33       C.P. Philadelphia
     Company Inc.                     Payor                         Council 33 Health &       Health & Welfare Fund v.         180302269
                                                                    Welfare Fund              Purdue Pharma L.P., et al.
457. The Purdue Frederick             Third Party    Pennsylvania   AFSCME District           AFSCME District Council 47       C.P. Philadelphia
     Company Inc.                     Payor                         Council 47 Health &       Health & Welfare Fund v.         180302255
                                                                    Welfare Fund              Purdue Pharma L.P., et al.




                                                                     148
                     19-23649-rdd       Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                 Exhibit B
                                                             Pg 150 of 197


                                                                  Underlying Plaintiff(s)
     Related Parties                Action Type        State      (Last, First)             Case Caption                    Court/Case Number
458. The Purdue Frederick           Third Party    Pennsylvania   Bricklayers and Allied    Bricklayers and Allied          C.P. Philadelphia
     Company Inc.                   Payor                         Craftworkers              Craftworkers                    180302256
                                                                  Local Union No. 1 of      Local Union No. 1 of PA/DE
                                                                  PA/DE                     Health and Welfare Fund v.
                                                                  Health and Welfare        Purdue Pharma L.P., et al.
                                                                  Fund
459. The Purdue Frederick           Third Party    Pennsylvania   Carpenters Health &       Carpenters Health & Welfare     C.P. Philadelphia
     Company Inc.;                  Payor                         Welfare Fund of           of Philadelphia & Vicinity v.   180302264
     Rhodes Technologies Inc.;                                    Philadelphia & Vicinity   Purdue Pharma L.P., et al.
     Rhodes Pharmaceuticals Inc.;
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     Stuart D. Baker
460. Purdue Frederick Company       Third Party    Pennsylvania   International             International Brotherhood of    C.P. Philadelphia
     Inc.                           Payor                         Brotherhood of            Electrical Workers Local 728    No. 003872
                                                                  Electrical Workers        Family Healthcare Plan v.
                                                                  Local 728 Family          Allergan, PLC, et al.
                                                                  Healthcare Plan




                                                                   149
                     19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                         Pg 151 of 197


                                                              Underlying Plaintiff(s)
     Related Parties            Action Type        State      (Last, First)              Case Caption                    Court/Case Number
461. The Purdue Frederick       Third Party    Pennsylvania   International              International Brotherhood of    C.P. Philadelphia Cnty.
     Company Inc.               Payor                         Brotherhood of             Electrical Workers Local 98     002063
                                                              Electrical Workers         Health & Welfare Fund and
                                                              Local 98 Health &          International Brotherhood of
                                                              Welfare Fund and           Electrical Workers Local 89
                                                              International              Sound and Communication
                                                              Brotherhood of             Health & Welfare Fund v.
                                                              Electrical Workers         Endo Pharmaceuticals Inc., et
                                                              Local 89 Sound and         al.
                                                              Communication Health
                                                              & Welfare Fund
462. The Purdue Frederick       Third Party    Pennsylvania   International Union of     International Union of          C.P. Philadelphia Cnty.
     Company Inc.               Payor                         Painters and Allied        Painters and Allied Trades,     001983
                                                              Trades, District Council   District Council No. 21
                                                              No. 21 Welfare Fund        Welfare Fund v. Allergan
                                                                                         PLC, et al.
463. The Purdue Frederick       Third Party    Pennsylvania   Iron Workers District      Iron Workers District           C.P. Philadelphia Cnty.
     Company Inc.               Payor                         Council of Philadelphia    Council of Philadelphia and     180502442
                                                              and Vicinity, Benefit      Vicinity, Benefit Fund v.
                                                              Fund                       Abbott Laboratories, Inc.
464. The Purdue Frederick       Third Party    Pennsylvania   Philadelphia Federation    Philadelphia Federation of      C.P. Philadelphia Cnty.
     Company Inc.               Payor                         of Teachers Health and     Teachers Health and Welfare     180403891
                                                              Welfare Fund               Fund v. Endo
                                                                                         Pharmaceuticals, Inc., et al.
465. The Purdue Frederick       Third Party    Pennsylvania   Southeastern               Southeastern Pennsylvania       C.P. Philadelphia Cnty.
     Company Inc.               Payor                         Pennsylvania               Transportation Authority v.     March Term 2018 No.
                                                              Transportation             Endo Pharmaceuticals, Inc.,     02923
                                                              Authority                  et al.
466. The Purdue Frederick       Third Party    Pennsylvania   The Trustees of the        The Trustees of the Unite       C.P. Philadelphia Cnty.
     Company Inc.               Payor                         Unite Here Local 634       Here Local 634 Health &         180401123
                                                              Health & Welfare Fund      Welfare Fund v. Purdue
                                                                                         Pharma L.P., et al.
467. The Purdue Frederick       Third Party    Pennsylvania   UFCW Local 23 and          UFCW Local 23 and               C.P. Philadelphia Cnty.
     Company Inc.               Payor                         Employers Health Fund      Employers Health Fund v.        180403485
                                                                                         Endo Pharmaceuticals, Inc.




                                                                150
                      19-23649-rdd    Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                  Exhibit B
                                                           Pg 152 of 197


                                                                Underlying Plaintiff(s)
     Related Parties              Action Type        State      (Last, First)               Case Caption                   Court/Case Number
468. The Purdue Frederick         Third Party    Pennsylvania   Western Pennsylvania        Western Pennsylvania           C.P. Philadelphia Cnty.
     Company Inc.                 Payor                         Electrical Employees        Electrical Employees           181002038
                                                                Insurance Trust Fund        Insurance Trust Fund v. Endo
                                                                                            Pharmaceuticals Inc., et al.
469. The Purdue Frederick         Hospital       Texas          Dallas County Hospital      Dallas County Hospital         Dallas Cnty. Dist. Ct.
     Company Inc.;                                              District d/b/a Parkland     District d/b/a Parkland        DC-19-13794
     Richard Sackler;                                           Health & Hospital           Health & Hospital System;
     Beverly Sackler;                                           System;                     Palo Pinto
     David Sackler;                                             Palo Pinto                  County Hospital District
     Ilene Sackler Lefcourt;                                    County Hospital             a/k/a Palo Pinto General
     Jonathan Sackler; Kathe                                    District a/k/a Palo Pinto   Hospital;
     Sackler; Mortimer Sackler;                                 General Hospital;           Guadalupe Valley Hospital
     Theresa Sackler;                                           Guadalupe Valley            a/k/a Guadalupe Regional
     John Stewart;                                              Hospital a/k/a              Medical Center; VHS San
     Mark Timney;                                               Guadalupe Regional          Antonio Partners, LLC d/b/a
     Craig Landau;                                              Medical Center;             Baptist Medical Center,
     Russell Gasdia                                             VHS San Antonio             Mission Trail Baptist
                                                                Partners, LLC d/b/a         Hospital, North Central
                                                                Baptist Medical Center,     Baptist Hospital, Northeast
                                                                Mission Trail Baptist       Baptist Hospital, and St.
                                                                Hospital, North Central     Luke’s Baptist Hospital;
                                                                Baptist Hospital,           Nacogdoches Medical
                                                                Northeast Baptist           Center; Resolute Hospital
                                                                Hospital, and St. Luke’s    Company, LLC d/b/a
                                                                Baptist Hospital;           Resolute Health; The
                                                                Nacogdoches Medical         Hospitals of Providence East
                                                                Center;                     Campus; The Hospitals of
                                                                Resolute Hospital           Providence Memorial
                                                                Company, LLC d/b/a          Campus; The Hospitals of
                                                                Resolute Health;            Providence
                                                                The Hospitals of            Sierra Campus; The
                                                                Providence East             Hospitals of Providence
                                                                Campus;                     Transmountain Campus;
                                                                The Hospitals of            VHS Brownsville Hospital
                                                                Providence Memorial         Company, LLC d/b/a
                                                                Campus;                     Valley Baptist Medical
                                                                The Hospitals of            Center - Brownsville; VHS
                                                                Providence                  Harlingen Hospital


                                                                  151
                  19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                    Pg 153 of 197


                                                      Underlying Plaintiff(s)
Related Parties              Action Type     State    (Last, First)             Case Caption                    Court/Case Number
                                                      Sierra Campus;            Company, LLC d/b/a Valley
                                                      The Hospitals of          Baptist Medical Center;
                                                      Providence                Armc, L.P. d/b/a Abilene
                                                      Transmountain             Regional Medical Center;
                                                      Campus;                   College Station Hospital, LP;
                                                      VHS Brownsville           Granbury Hospital
                                                      Hospital Company,         Corporation d/b/a Lake
                                                      LLC d/b/a                 Granbury Medical Center;
                                                      Valley Baptist Medical    Navarro Hospital, L.P.
                                                      Center - Brownsville;     d/b/a Navarro Regional
                                                      VHS Harlingen             Hospital; Brownwood
                                                      Hospital Company,         Hospital, L.P. d/b/a
                                                      LLC d/b/a Valley          Brownwood Regional
                                                      Baptist Medical Center;   Medical Center; Victoria of
                                                      Armc, L.P. d/b/a          Texas, L.P. d/b/a Detar
                                                      Abilene Regional          Hospital
                                                      Medical Center;           Navarro and Detar Hospital
                                                      College Station           North; Laredo Texas
                                                      Hospital, LP;             Hospital Company, L.P. d/b/a
                                                      Granbury Hospital         Laredo Medical Center; San
                                                      Corporation d/b/a Lake    Angelo Hospital, L.P. d/b/a
                                                      Granbury Medical          San Angelo
                                                      Center; Navarro           Community Medical Center;
                                                      Hospital, L.P.            Cedar Park Health System,
                                                      d/b/a Navarro Regional    L.P.
                                                      Hospital;                 d/b/a Cedar Park Regional
                                                      Brownwood Hospital,       Medical Center; NHCI of
                                                      L.P. d/b/a Brownwood      Hillsboro, Inc. d/b/a Hill
                                                      Regional Medical          Regional Hospital; Longview
                                                      Center; Victoria of       Medical Center, L.P. d/b/a
                                                      Texas, L.P. d/b/a Detar   Longview Regional Medical
                                                      Hospital Navarro and      Center; and Piney Woods
                                                      Detar Hospital North;     Healthcare System, L.P. d/b/a
                                                      Laredo Texas Hospital     Woodland Heights Medical
                                                      Company, L.P. d/b/a       Center v. Purdue Pharma
                                                      Laredo Medical Center;    L.P., et al.
                                                      San Angelo Hospital,
                                                      L.P. d/b/a San Angelo


                                                       152
                       19-23649-rdd   Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                   Exhibit B
                                                           Pg 154 of 197


                                                                 Underlying Plaintiff(s)
     Related Parties              Action Type        State       (Last, First)             Case Caption                     Court/Case Number
                                                                 Community Medical
                                                                 Center;
                                                                 Cedar Park Health
                                                                 System, L.P.
                                                                 d/b/a Cedar Park
                                                                 Regional Medical
                                                                 Center; NHCI of
                                                                 Hillsboro, Inc. d/b/a
                                                                 Hill Regional Hospital;
                                                                 Longview Medical
                                                                 Center, L.P. d/b/a
                                                                 Longview Regional
                                                                 Medical Center;
                                                                 Piney Woods
                                                                 Healthcare System, L.P.
                                                                 d/b/a Woodland
                                                                 Heights Medical
                                                                 Center
470. The Purdue Frederick         Third Party    Texas           Fire and Police           Fire and Police Retirement       Harris Cnty. Dist. Ct.
     Company Inc.; Richard D.     Payor                          Retirement Health Care    Health Care Fund, San            2018-33724
     Sackler                                                     Fund, San Antonio         Antonio v. Richard D.
                                                                                           Sackler, et al.
471. The Purdue Frederick         Hospital       West Virginia   West Virginia             West Virginia University         Civ. Action Nos. 19-C-69
     Company;                                                    University Hospitals      Hospitals Inc.; Appalachian      through 19-C-88 and 19-
     Richard Sackler;                                            Inc.;                     Regional Healthcare, Inc.;       C-134 through 19-C-139
     Beverly Sackler;                                            Appalachian Regional      Bluefield Hospital Company,
     David Sackler;                                              Healthcare, Inc.;         LLC; Broaddus Hospital           Consolidated before MLP
     Ilene Sackler Lefcourt;                                     Bluefield Hospital        Association; Camden-Clark        In re Opioid Litigation,
     Jonathan Sackler;                                           Company, LLC;             Memorial Hospital                Cir. Ct. Kanawha County
     Kathe Sackler;                                              Broaddus Hospital         Corporation; Charleston Area     19-C-9000
     Mortimer D.A. Sackler;                                      Association;              Medical Center, Inc.; The
     Theresa Sackler;                                            Camden-Clark              Charles Town General
     John Stewart;                                               Memorial Hospital         Hospital; City Hospital, Inc.;
     Mark Timney;                                                Corporation;              Community Health
     Craig Landau;                                               Charleston Area           Association d/b/a Jackson
     Russell Gasdia;                                             Medical Center, Inc.;     General Hospital; Davis
     Mark Radcliffe;                                             The Charles Town          Memorial Hospital; Grafton
     Mark Ross;                                                  General Hospital;         City Hospital, Inc.; Grant


                                                                  153
                  19-23649-rdd   Doc 74-2   Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                    Pg 155 of 197


                                                      Underlying Plaintiff(s)
Related Parties              Action Type     State    (Last, First)              Case Caption                     Court/Case Number
Patty Carnes                                          City Hospital, Inc.;       Memorial Hospital;
                                                      Community Health           Greenbrier VMC, LLC;
                                                      Association d/b/a          Monongalia County General
                                                      Jackson General            Hospital Company; Oak Hill
                                                      Hospital;                  Hospital Corporation d/b/a
                                                      Davis Memorial             Plateau Medical Center;
                                                      Hospital;                  Potomac Valley Hospital of
                                                      Grafton City Hospital,     W. Va., Inc.; Preston
                                                      Inc.;                      Memorial Hospital
                                                      Grant Memorial             Corporation; Princeton
                                                      Hospital;                  Community Hospital
                                                      Greenbrier VMC, LLC;       Association, Inc.; Reynolds
                                                      Monongalia County          Memorial Hospital Inc.; St.
                                                      General Hospital           Joseph's Hospital of
                                                      Company;                   Buckhannon, Inc.; Walgreens
                                                      Oak Hill Hospital          Boots Alliance, Inc.;
                                                      Corporation d/b/a          Stonewall Jackson Memorial
                                                      Plateau Medical Center;    Hospital Company; United
                                                      Potomac Valley             Hospital Center, Inc.;
                                                      Hospital of W. Va.,        Webster County Memorial
                                                      Inc.;                      Hospital, Inc.; Wetzel
                                                      Preston Memorial           County Hospital Association;
                                                      Hospital Corporation;      Williamson Memorial
                                                      Princeton Community        Hospital, LLC.; and Braxton
                                                      Hospital Association,      County Memorial Hospital,
                                                      Inc.;                      Inc. v. Purdue Pharma Inc., et
                                                      Reynolds Memorial          al.
                                                      Hospital Inc.;
                                                      St. Joseph's Hospital of
                                                      Buckhannon, Inc.;
                                                      Stonewall Jackson
                                                      Memorial Hospital
                                                      Company;
                                                      United Hospital Center,
                                                      Inc.;
                                                      Webster County
                                                      Memorial Hospital,
                                                      Inc.;


                                                        154
                       19-23649-rdd      Doc 74-2    Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                             Pg 156 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                 Action Type      State    (Last, First)             Case Caption                     Court/Case Number
                                                               Wetzel County Hospital
                                                               Association;
                                                               Williamson Memorial
                                                               Hospital, LLC.;
                                                               Braxton County
                                                               Memorial Hospital, Inc.
Estate, Individual, Third Party Payor (MDL)
472. The Purdue Frederick              NAS          MDL        A.M.H.                    A.M.H., individually and as      N.D. Ohio
     Company, Inc.;                                                                      next friend or guardian of       1:19-op-45052
     Richard S. Sackler;                                                                 minor Baby C.E., and on          Master Case No. 17-md-
     Jonathan D. Sackler;                                                                behalf of all others similarly   2804
     Mortimer D.A. Sackler;                                                              situated v. Purdue Pharma
     Kathe A. Sackler;                                                                   L.P., et al.
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Rhodes Technologies Inc.;
     Rhodes Pharmaceuticals Inc.;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family;
     The P.F. Laboratories, Inc.




                                                                155
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 157 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
473. The Purdue Frederick           NAS           MDL         Alexander, Melba          Melba Alexander,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45502
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        B.H.R. v. Purdue Pharma        2804
     The P.F. Laboratories, Inc.;                                                       L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
474. The Purdue Frederick           NAS           MDL         Ambrosio, Melissa         Melissa Ambrosio,              N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:18-op-45375
     Rhodes Technologies Inc.;                                                          friend of Baby G.A., on        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all   2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               156
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 158 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
475. The Purdue Frederick           NAS           MDL         Artz, Jennifer            Jennifer Artz, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45459
     Rhodes Technologies Inc.;                                                          guardian of Baby I.A.A., on    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all   2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
476. The Purdue Frederick           NAS           MDL         Atkinson, Sandra          Sandra Atkinson,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45531
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        L.C. v. Purdue Pharma L.P.,    2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               157
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 159 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
477. The Purdue Frederick           NAS           MDL         Berzinski, April          April Berzinski, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45503
     Rhodes Technologies Inc.;                                                          guardian of Baby A.Z. v.        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
478. The Purdue Frederick           NAS           MDL         Brant, Shelby L.          Shelby L. Brant, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45494
     Rhodes Technologies Inc.;                                                          guardian of Baby L.A.Z., on     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               158
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 160 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
479. The Purdue Frederick           NAS           MDL         Brumbarger, Brandi        Brandi Brumbarger,              N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45469
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        J.B.B., on behalf of            2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
480. The Purdue Frederick           NAS           MDL         Carlson, Desiree          Desiree Carlson, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45487
     Rhodes Technologies Inc.;                                                          guardian of Baby J.S., on       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               159
                      19-23649-rdd      Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                             Pg 161 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                    Court/Case Number
481. The Purdue Frederick           NAS            MDL         Chancey, Musette          Musette Chancey,                N.D. Ohio
     Company, Inc.;                                                                      individually and as next        1:19-op-45533
     Rhodes Technologies Inc.;                                                           friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                         D.C.1. and D.C.2. v. Purdue     2804
     The P.F. Laboratories, Inc.;                                                        Pharma L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
482. The Purdue Frederick           NAS            MDL         Cherry, Angela            Angela Cherry, individually     N.D. Ohio
     Company, Inc.;                                                                      and as next friend and          1:19-op-45490
     Rhodes Technologies Inc.;                                                           guardian of Baby Z.C.T., on     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                         behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                        others similarly situated v.
     Richard S. Sackler;                                                                 Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
483. The Purdue Frederick           Third Party    MDL         Cleveland Bakers and      Cleveland Bakers and            N.D. Ohio
     Company Inc.                   Payor                      Teamsters Health and      Teamsters Health and            1:18-op-45432
                                                               Welfare Fund and Pipe     Welfare Fund and Pipe           Master Case No. 17-md-
                                                               Fitters Local Union No.   Fitters Local Union No. 120     2804
                                                               120 Insurance Fund        Insurance Fund v. Purdue
                                                                                         Pharma L.P., et al.,


                                                                160
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 162 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
484. The Purdue Frederick           NAS           MDL         Collier, Jessica          Jessica Collier, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45506
     Rhodes Technologies Inc.;                                                          guardian of Baby A.P. v.        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
485. The Purdue Frederick           NAS           MDL         Cruz, Gloria              Gloria Cruz, individually and   N.D. Ohio
     Company, Inc.;                                                                     as next friend and guardian     1:19-op-45466
     Rhodes Technologies Inc.;                                                          of Baby C.E.L., on behalf of    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        themselves and all others       2804
     The P.F. Laboratories, Inc.;                                                       similarly situated v. Purdue
     Richard S. Sackler;                                                                Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               161
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 163 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
486. The Purdue Frederick           NAS           MDL         Delancey, Christina       Christina Delancey,            N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45480
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        A.J.W., on behalf of           2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
487. The Purdue Frederick           NAS           MDL         DeMaro, Samantha          Samantha DeMaro,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45465
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        J.W.L.B., on behalf of         2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               162
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 164 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                     Court/Case Number
488. The Purdue Frederick           NAS           MDL         Dixon, Deborah            Deborah Dixon, as next           N.D. Ohio
     Company, Inc.;                                                                     friend and guardian of baby      1:19-op-45511
     Rhodes Technologies Inc.;                                                          S.E.T. v. Purdue Pharma          Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        L.P., et al.                     2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
489. The Purdue Frederick           NAS           MDL         Doe, John                 John Doe, by and through         N.D. Ohio
     Company Inc.                                                                       Jane Doe, his parent and         1:18-op-46318
                                                                                        natural guardian, on behalf of   Master Case No. 17-md-
                                                                                        himself and all others           2804
                                                                                        similarly situated v. Purdue
                                                                                        Pharma L.P., et al.
490. The Purdue Frederick           NAS           MDL         Doyle, Erin               Erin Doyle, individually and     N.D. Ohio
     Company, Inc.;                                                                     as Mother and Custodian of       1:18-op-46327
     Rhodes Technologies Inc.;                                                          Baby D.F., on behalf of          Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        themselves and all others        2804
     The P.F. Laboratories, Inc.;                                                       similarly situated v. Actavis
     Richard S. Sackler;                                                                LLC, et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family


                                                               163
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 165 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
491. The Purdue Frederick           NAS           MDL         Ellis, Esperenza          Esperenza Ellis, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45464
     Rhodes Technologies Inc.;                                                          guardian of Baby S.O.D., on     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
492. The Purdue Frederick           NAS           MDL         Flach, Brittany           Brittany Flach, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45488
     Rhodes Technologies Inc.;                                                          guardian of Babies A.B. and     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        G.B., on behalf of themselves   2804
     The P.F. Laboratories, Inc.;                                                       and all others similarly
     Richard S. Sackler;                                                                situated v. Purdue Pharma
     Jonathan D. Sackler;                                                               L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                164
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 166 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
493. The Purdue Frederick           NAS           MDL         Flanagan, Darren and      Darren and Elena Flanagan,      N.D. Ohio
     Company, Inc.;                                           Elena                     individually and as adoptive    1:18-op-45405
     Rhodes Technologies Inc.;                                                          parents and next friends of     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Baby K.L.F., on behalf of       2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
494. The Purdue Frederick           NAS           MDL         Gauthier, Krista;         Krista Gauthier, Angela         N.D. Ohio
     Company, Inc.;                                           Sawyers, Angela;          Sawyers, and Jessica            1:19-op-45478
     Rhodes Technologies Inc.;                                Springborn, Jessica       Springborn, individually and    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        as next friends and guardians   2804
     The P.F. Laboratories, Inc.;                                                       of Babies D.L.D., M.A.S.,
     Richard S. Sackler;                                                                and N.S., on behalf of
     Jonathan D. Sackler;                                                               themselves and all others
     Mortimer D.A. Sackler;                                                             similarly situated v. Purdue
     Kathe A. Sackler;                                                                  Pharma L.P., et al.
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               165
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 167 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                  Court/Case Number
495. The Purdue Frederick           NAS           MDL         Gauthier, Mechelle        Mechelle Gauthier,            N.D. Ohio
     Company, Inc.;                                                                     individually and as next      1:19-op-45514
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        B.L. v. Purdue Pharma L.P.,   2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
496. The Purdue Frederick           NAS           MDL         Gibson, Amanda            Amanda Gibson, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and        1:19-op-45515
     Rhodes Technologies Inc.;                                                          guardian of Baby B.A. v.      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.    2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               166
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 168 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
497. The Purdue Frederick           NAS           MDL         Gilson, Jamiee            Jamiee Gilson, as next friend   N.D. Ohio
     Company, Inc.;                                                                     and guardian of Baby            1:19-op-45461
     Rhodes Technologies Inc.;                                                          M.M.D. v. Purdue Pharma         Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        L.P., et al.                    2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
498. The Purdue Frederick           NAS           MDL         Goforth, Rebecca          Rebecca Goforth,                N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45532
     Rhodes Technologies Inc.;                                                          friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        A.S. and N.S. v. Purdue         2804
     The P.F. Laboratories, Inc.;                                                       Pharma L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               167
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 169 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                  Court/Case Number
499. The Purdue Frederick           NAS           MDL         Goldman, Jenni            Jenni Goldman, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and        1:19-op-45516
     Rhodes Technologies Inc.;                                                          guardian of Babies J.K.W.     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        and M.J.R. v. Purdue Pharma   2804
     The P.F. Laboratories, Inc.;                                                       L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
500. The Purdue Frederick           NAS           MDL         Goss, Heather             Heather Goss, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and        1:19-op-45518
     Rhodes Technologies Inc.;                                                          guardian of Babies C.B. and   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        V.B. v. Purdue Pharma L.P.,   2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               168
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 170 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
501. The Purdue Frederick           NAS           MDL         Hamawi, Marijha;          Marijha Hamawi,                 N.D. Ohio
     Company, Inc.;                                           Lara, Meghan              individually and as next        1:19-op-45477
     Rhodes Technologies Inc.;                                                          friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        K.L.H. and N.A.W.; and          2804
     The P.F. Laboratories, Inc.;                                                       Meghan Lara, individually
     Richard S. Sackler;                                                                and as next friend and
     Jonathan D. Sackler;                                                               guardian of Babies K.L.H.
     Mortimer D.A. Sackler;                                                             and N.A.W., on behalf of
     Kathe A. Sackler;                                                                  themselves and all others
     Ilene Sackler Lefcourt;                                                            similarly situated v. Purdue
     Beverly Sackler;                                                                   Pharma L.P., et al.
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
502. The Purdue Frederick           NAS           MDL         Hampel, Jessica           Jessica Hampel, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45473
     Rhodes Technologies Inc.;                                                          guardian of Baby A.M.H., on     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               169
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 171 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                  Court/Case Number
503. The Purdue Frederick           NAS           MDL         Herring, Courtney         Courtney Herring,             N.D. Ohio
     Company, Inc.;                                                                     individually and as next      1:19-op-45519
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        M.T. v. Purdue Pharma L.P.,   2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
504. The Purdue Frederick           NAS           MDL         Howell, Reannan           Reannan Howell,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next      1:19-op-45520
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        N.J.D. v. Purdue Pharma       2804
     The P.F. Laboratories, Inc.;                                                       L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               170
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 172 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
505. The Purdue Frederick           NAS           MDL         Hunt, Shannon             Shannon Hunt, Individually     N.D. Ohio
     Company, Inc.;                                                                     and as Next Friend and         1:18-op-45681
     Rhodes Technologies Inc.;                                                          Guardian of Minor S.J., and    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        on Behalf of All Others        2804
     The P.F. Laboratories, Inc.;                                                       Similarly Situated v. Purdue
     Richard S. Sackler;                                                                Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
506. The Purdue Frederick           NAS           MDL         Hutchins, Kiana           Kiana Hutchins, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45505
     Rhodes Technologies Inc.;                                                          guardian of Baby T.E. v.       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.     2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               171
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                            Pg 173 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
507. The Purdue Frederick           NAS           MDL         Ivie, Billie              Billie Ivie, individually and   N.D. Ohio
     Company, Inc.;                                                                     as next friend and guardian     1:19-op-45489
     Rhodes Technologies Inc.;                                                          of Baby A.I., on behalf of      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        themselves and all others       2804
     The P.F. Laboratories, Inc.;                                                       similarly situated v. Purdue
     Richard S. Sackler;                                                                Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
508. The Purdue Frederick           NAS           MDL         Johnson, Aracya           Aracya Johnson, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45521
     Rhodes Technologies Inc.;                                                          guardian of Baby R.H. v.        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               172
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 174 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                  Court/Case Number
509. The Purdue Frederick           NAS           MDL         Johnson, Jamie            Jamie Johnson, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and        1:19-op-45504
     Rhodes Technologies Inc.;                                                          guardian of Babies K.D. and   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        J.D. v. Purdue Pharma L.P.,   2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
510. The Purdue Frederick           NAS           MDL         Kirk, Krystle             Krystle Kirk, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and        1:19-op-45509
     Rhodes Technologies Inc.;                                                          guardian of Baby B.K. v.      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.    2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                173
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 175 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
511. The Purdue Frederick           NAS           MDL         Kommer, Elizabeth         Elizabeth Kommer,              N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45522
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        C.K. v. Purdue Pharma L.P.,    2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
512. The Purdue Frederick           NAS           MDL         Lechuga, Niola            Niola Lechuga, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45468
     Rhodes Technologies Inc.;                                                          guardian of Babies Q.H.L.      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        and A.G.L., on behalf of       2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               174
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 176 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
513. The Purdue Frederick           NAS           MDL         Lively, Carol             Carol Lively, individually      N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45523
     Rhodes Technologies Inc.;                                                          guardian of Baby L.L. v.        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
514. The Purdue Frederick           NAS           MDL         Lyle, Alyssa              Alyssa Lyle, individually and   N.D. Ohio
     Company, Inc.;                                                                     as next friend and guardian     1:19-op-45524
     Rhodes Technologies Inc.;                                                          of Baby A.W. v. Purdue          Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Pharma L.P., et al.             2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               175
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 177 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                  Court/Case Number
515. The Purdue Frederick           NAS           MDL         Martin, Kimberly          Kimberly Martin,              N.D. Ohio
     Company, Inc.;                                                                     individually and as next      1:19-op-45510
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        A.M. v. Purdue Pharma L.P.,   2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
516. The Purdue Frederick           NAS           MDL         Martin, Penny             Penny Martin, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and        1:19-op-45508
     Rhodes Technologies Inc.;                                                          guardian of Baby D.M. v.      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.    2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               176
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 178 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
517. The Purdue Frederick           NAS           MDL         Martinez, Jacquelynn      Jacquelynn Martinez,            N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45484
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        J.M., on behalf of themselves   2804
     The P.F. Laboratories, Inc.;                                                       and all others similarly
     Richard S. Sackler;                                                                situated v. Purdue Pharma
     Jonathan D. Sackler;                                                               L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
518. The Purdue Frederick           NAS           MDL         Massey, Melanie           Melanie Massey, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45525
     Rhodes Technologies Inc.;                                                          guardian of Babies S.L.M.       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        and K.D.R. v. Purdue Pharma     2804
     The P.F. Laboratories, Inc.;                                                       L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               177
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 179 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
519. The Purdue Frederick           NAS           MDL         McAnany, Samantha         Samantha McAnany,              N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45526
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        A.L.M. v. Purdue Pharma        2804
     The P.F. Laboratories, Inc.;                                                       L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
520. The Purdue Frederick           NAS           MDL         Means, Corey              Corey Means, individually      N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45470
     Rhodes Technologies Inc.;                                                          guardian of Baby E.D.J., on    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all   2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               178
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 180 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
521. The Purdue Frederick           NAS           MDL         Meinecke, Kjellsi         Kjellsi Meinecke,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45493
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        J.B., on behalf of themselves   2804
     The P.F. Laboratories, Inc.;                                                       and all others similarly
     Richard S. Sackler;                                                                situated v. Purdue Pharma
     Jonathan D. Sackler;                                                               L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
522. The Purdue Frederick           NAS           MDL         Moore, Bobbie Lou         Bobbie Lou Moore,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:18-op-46305
     Rhodes Technologies Inc.;                                                          friend and guardian of minor    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        of minor R.R.C., on behalf of   2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               179
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 181 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
523. The Purdue Frederick           NAS           MDL         Muffley, Amanda           Amanda Muffley,                 N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45507
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        M.S. v. Purdue Pharma L.P.,     2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
524. The Purdue Frederick           NAS           MDL         Ortiz, Maria              Maria Ortiz, individually and   N.D. Ohio
     Company, Inc.;                                                                     as next friend and guardian     1:19-op-45492
     Rhodes Technologies Inc.;                                                          of Baby A.O., on behalf of      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        themselves and all others       2804
     The P.F. Laboratories, Inc.;                                                       similarly situated v. Purdue
     Richard S. Sackler;                                                                Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               180
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 182 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
525. The Purdue Frederick           NAS           MDL         Patterson, Gena           Gena Patterson, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45534
     Rhodes Technologies Inc.;                                                          guardian of Baby F.P. v.       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.     2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
526. The Purdue Frederick           NAS           MDL         Paul, Chloe               Chloe Paul, individually and   N.D. Ohio
     Company, Inc.;                                                                     as next friend and guardian    1:19-op-45467
     Rhodes Technologies Inc.;                                                          of Baby A.R.P., on behalf of   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        themselves and all others      2804
     The P.F. Laboratories, Inc.;                                                       similarly situated v. Purdue
     Richard S. Sackler;                                                                Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               181
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 183 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
527. The Purdue Frederick           NAS           MDL         Perkins, Jessica          Jessica Perkins, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45535
     Rhodes Technologies Inc.;                                                          guardian of Babies P.A. and     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        R.A. v. Purdue Pharma L.P.,     2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
528. The Purdue Frederick           NAS           MDL         Peterson, Sally           Sally Peterson, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45472
     Rhodes Technologies Inc.;                                                          guardian of Baby E.A.P., on     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                182
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 184 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
529. The Purdue Frederick           NAS           MDL         Puckett, Heather          Heather Puckett, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45539
     Rhodes Technologies Inc.;                                                          guardian of Baby C.M.B. v.      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
530. The Purdue Frederick           NAS           MDL         Rees, Deric and Ceonda    Deric Rees and Ceonda Rees,     N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:18-op-45252
     Rhodes Technologies Inc.;                                                          friend and guardian of baby     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        T.W.B. on behalf of             2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v.
     Jonathan D. Sackler;                                                               McKesson Corp., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               183
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 185 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
531. The Purdue Frederick           NAS           MDL         Richardson, Waikeisha     Waikeisha Richardson,           N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45538
     Rhodes Technologies Inc.;                                                          friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        E.M.1. and E.M.2. v. Purdue     2804
     The P.F. Laboratories, Inc.;                                                       Pharma L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
532. The Purdue Frederick           NAS           MDL         Riling, Andrew G.;        Andrew G. Riling and            N.D. Ohio
     Company Inc.                                             Riling, Beverly           Beverly Riling, as next         1:19-op-45056
                                                                                        friends of A.P. Riling, a       Master Case No. 17-md-
                                                                                        minor under the age of 18 v.    2804
                                                                                        Purdue Pharma L.P., et al.
533. The Purdue Frederick           NAS           MDL         Roach, Tyler M.           Tyler M. Roach, natural         N.D. Ohio
     Company, Inc.;                                                                     Tutor on behalf of his minor    1:18-op-45662
     Rhodes Technologies Inc.;                                                          child, Baby K.E.R., and as      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        class representative for all    2804
     The P.F. Laboratories, Inc.;                                                       Neonatal Abstinence
     Richard S. Sackler;                                                                Syndrome afflicted babies
     Jonathan D. Sackler;                                                               born in Louisiana v.
     Mortimer D.A. Sackler;                                                             McKesson Corp., et al.
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family



                                                               184
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 186 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
534. The Purdue Frederick           NAS           MDL         Rodriguez, Jessica        Jessica Rodriguez,             N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45463
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        M.A.P., on behalf of           2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
535. The Purdue Frederick           NAS           MDL         Salmons, Walter and       Walter and Virginia Salmons,   N.D. Ohio
     Company, Inc.;                                           Virginia                  individually and as the next   1:18-op-45268
     Rhodes Technologies Inc.;                                                          friend or guardian of Minor    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        W.D. and on behalf of all      2804
     The P.F. Laboratories, Inc.;                                                       other similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               185
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 187 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                     Court/Case Number
536. The Purdue Frederick           NAS           MDL         Scully, Jenny             Jenny Scully, individually       N.D. Ohio
     Company, Inc.;                                                                     and as next friend and           1:19-op-45544
     Rhodes Technologies Inc.;                                                          guardian of Baby I.S. v.         Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.       2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
537. The Purdue Frederick           NAS           MDL         Shaffer, Jodi             Jodi Shaffer, individually and   N.D. Ohio
     Company Inc.                                                                       as next friend and guardian      1:18-op-46302
                                                                                        of minor R.C., on behalf of      Master Case No. 17-md-
                                                                                        themselves and all others        2804
                                                                                        similarly situated v. Purdue
                                                                                        Pharma L.P., et al.
538. The Purdue Frederick           NAS           MDL         Shepard, Amy              Amy Shepard, individually        N.D. Ohio
     Company, Inc.;                                                                     and as next friend and           1:19-op-45536
     Rhodes Technologies Inc.;                                                          guardian of Baby E.S. v.         Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.       2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family


                                                                186
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44                Exhibit B
                                                            Pg 188 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                       Court/Case Number
539. The Purdue Frederick           NAS           MDL         Shewmake, Shilo           Shilo Shewmake,                    N.D. Ohio
     Company, Inc.;                                                                     individually and as next           1:19-op-45482
     Rhodes Technologies Inc.;                                                          friends and guardians of           Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Babies L.G., A.S., and J.S.,       2804
     The P.F. Laboratories, Inc.;                                                       on behalf of themselves and
     Richard S. Sackler;                                                                all others similarly situated v.
     Jonathan D. Sackler;                                                               Purdue Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
540. The Purdue Frederick           NAS           MDL         Shockley, Kayla           Kayla Shockley, individually       N.D. Ohio
     Company, Inc.;                                                                     and as next friend and             1:19-op-45527
     Rhodes Technologies Inc.;                                                          guardian of Baby M.G.L. v.         Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.         2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               187
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 189 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
541. The Purdue Frederick           NAS           MDL         Simonson, Alicia          Alicia Simonson,               N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45479
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        M.S., on behalf of             2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
542. The Purdue Frederick           NAS           MDL         Stewart, Wendy            Wendy Stewart, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45481
     Rhodes Technologies Inc.;                                                          guardian of Baby K.J.C., on    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all   2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               188
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 190 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
543. The Purdue Frederick           NAS           MDL         Taylor, Jessica           Jessica Taylor, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45528
     Rhodes Technologies Inc.;                                                          guardian of Baby D.S. v.        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
544. The Purdue Frederick           NAS           MDL         Taylor, Lori              Lori Taylor, individually and   N.D. Ohio
     Company, Inc.;                                                                     as next friend and guardian     1:19-op-45529
     Rhodes Technologies Inc.;                                                          of Baby M.T. v. Purdue          Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Pharma L.P., et al.             2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                                189
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 191 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
545. The Purdue Frederick           NAS           MDL         Thomas, Jennifer          Jennifer Thomas,                N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45542
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby     Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        A.S. v. Purdue Pharma L.P.,     2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
546. The Purdue Frederick           NAS           MDL         Tindall, Nichole          Nichole Tindall, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45530
     Rhodes Technologies Inc.;                                                          guardian of Baby L.M. v.        Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.      2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               190
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44               Exhibit B
                                                            Pg 192 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
547. The Purdue Frederick           NAS           MDL         Tuttle, Nicole            Nicole Tuttle, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45476
     Rhodes Technologies Inc.;                                                          guardian of Baby A.T., on      Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all   2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
548. The Purdue Frederick           NAS           MDL         Underwood, Taylor         Taylor Brooke Underwood,       N.D. Ohio
     Company, Inc.;                                           Brooke                    individually and as next       1:19-op-45537
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        C.U. v. Purdue Pharma L.P.,    2804
     The P.F. Laboratories, Inc.;                                                       et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               191
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 193 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
549. The Purdue Frederick           NAS           MDL         VonCannon, Caroline       Caroline VonCannon,             N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45540
     Rhodes Technologies Inc.;                                                          friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        C.W. and S.W. v. Purdue         2804
     The P.F. Laboratories, Inc.;                                                       Pharma L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
550. The Purdue Frederick           NAS           MDL         W.E., by and through      W.E., by and through her        N.D. Ohio
     Company Inc.                                             her guardian and next     guardian and next friend,       1:18-op-46347
                                                              friend, Pamela Osborne    Pamela Osborne, on behalf of    Master Case No. 17-md-
                                                                                        herself and all others          2804
                                                                                        similarly situated v. Purdue
                                                                                        Pharma, L.P., et al.
551. The Purdue Frederick           NAS           MDL         Warren, Desirae           Desirae Warren, individually    N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45486
     Rhodes Technologies Inc.;                                                          guardian of Baby A.W., on       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family


                                                               192
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 194 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                   Court/Case Number
552. The Purdue Frederick           NAS           MDL         Watson, Paula             Paula Watson, individually     N.D. Ohio
     Company, Inc.;                                                                     and as next friend and         1:19-op-45545
     Rhodes Technologies Inc.;                                                          guardian of Baby D.M. v.       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Purdue Pharma L.P., et al.     2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
553. The Purdue Frederick           NAS           MDL         Weatherwax, Quincy        Quincy Weatherwax,             N.D. Ohio
     Company, Inc.;                                                                     individually and as next       1:19-op-45483
     Rhodes Technologies Inc.;                                                          friend and guardian of Baby    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        L.W., on behalf of             2804
     The P.F. Laboratories, Inc.;                                                       themselves and all others
     Richard S. Sackler;                                                                similarly situated v. Purdue
     Jonathan D. Sackler;                                                               Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               193
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 195 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
554. The Purdue Frederick           NAS           MDL         Whitley, Roxie;           Roxie Whitley, individually     N.D. Ohio
     Company, Inc.;                                           Denson, Chris & Diane;    and as next friend of Baby      1:18-op-45598
     Rhodes Technologies Inc.;                                Holland, James & Teri     Z.B.D.; Chris and Diane         Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        Denson, individually and as     2804
     The P.F. Laboratories, Inc.;                                                       next friends of Baby L.D.L;
     Richard S. Sackler;                                                                and James and Teri Holland,
     Jonathan D. Sackler;                                                               individually and as next
     Mortimer D.A. Sackler;                                                             friends of Babby A.C.H, on
     Kathe A. Sackler;                                                                  behalf of themselves and all
     Ilene Sackler Lefcourt;                                                            others similarly situated v.
     Beverly Sackler;                                                                   Purdue Pharma L.P., et al.
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
555. The Purdue Frederick           NAS           MDL         Whittaker, Shelley        Shelley Whittaker,              N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45475
     Rhodes Technologies Inc.;                                                          friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        E.W., G.L.O., and N.S.G., on    2804
     The P.F. Laboratories, Inc.;                                                       behalf of themselves and all
     Richard S. Sackler;                                                                others similarly situated v.
     Jonathan D. Sackler;                                                               Purdue Pharma L.P., et al.
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               194
                      19-23649-rdd     Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                            Pg 196 of 197


                                                              Underlying Plaintiff(s)
     Related Parties                Action Type      State    (Last, First)             Case Caption                    Court/Case Number
556. The Purdue Frederick           NAS           MDL         Whittington, Katherine    Katherine Whittington,          N.D. Ohio
     Company, Inc.;                                                                     individually and as next        1:19-op-45541
     Rhodes Technologies Inc.;                                                          friend and guardian of Babies   Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        S.W. and A.W. v. Purdue         2804
     The P.F. Laboratories, Inc.;                                                       Pharma L.P., et al.
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
557. The Purdue Frederick           NAS           MDL         Williams, Farrah          Farrah Williams, individually   N.D. Ohio
     Company, Inc.;                                                                     and as next friend and          1:19-op-45485
     Rhodes Technologies Inc.;                                                          guardian of Baby A.W., on       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                        behalf of themselves and all    2804
     The P.F. Laboratories, Inc.;                                                       others similarly situated v.
     Richard S. Sackler;                                                                Purdue Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family




                                                               195
                      19-23649-rdd      Doc 74-2     Filed 09/18/19 Entered 09/18/19 18:34:44              Exhibit B
                                                             Pg 197 of 197


                                                               Underlying Plaintiff(s)
     Related Parties                Action Type       State    (Last, First)             Case Caption                   Court/Case Number
558. The Purdue Frederick           NAS            MDL         Wood, Rachel              Rachel Wood, Individually      N.D. Ohio
     Company, Inc.;                                                                      and as Next Friend and         1:18-op-45264
     Rhodes Technologies Inc.;                                                           Guardian of Minor O.W., and    Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                         on Behalf of All Others        2804
     The P.F. Laboratories, Inc.;                                                        Similarly Situated v. Purdue
     Richard S. Sackler;                                                                 Pharma L.P., et al.
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
559. The Purdue Frederick           NAS            MDL         Wright, Naomi             Naomi Wright, individually     N.D. Ohio
     Company, Inc.;                                                                      and as next friend and         1:19-op-45543
     Rhodes Technologies Inc.;                                                           guardian of Baby M.W. v.       Master Case No. 17-md-
     Rhodes Phamaceuticals Inc.;                                                         Purdue Pharma L.P., et al.     2804
     The P.F. Laboratories, Inc.;
     Richard S. Sackler;
     Jonathan D. Sackler;
     Mortimer D.A. Sackler;
     Kathe A. Sackler;
     Ilene Sackler Lefcourt;
     Beverly Sackler;
     Theresa Sackler;
     David A. Sackler;
     Trust for the Benefit of
     Members of the Raymond
     Sackler Family
MDL Appeals
560. The Purdue Frederick           Class Action   MDL         Hanlon, Amanda;           Amanda Hanlon, et al. v.       6th Cir.
     Company Inc.                                              Gardner, Amy              Purdue Pharma L.P., et al.     19-3398




                                                                196
